


Exhibit 10.29

 

CONFIDENTIAL

EXECUTION VERSION

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN



PORTIONS OF THIS DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN



OMITTED HEREIN AND REPLACED WITH ASTERISKS (***), HAS BEEN FILED



SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

LICENSE AGREEMENT

 

between

 

ASTRAZENECA AB

 

and

 

INSMED INCORPORATED

 

Dated as of October 4, 2016

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

ARTICLE 1

DEFINITIONS

1

 

 

 

ARTICLE 2

GRANT OF RIGHTS

18

 

 

 

2.1

Grants to Insmed

18

 

 

 

2.2

Grants to AstraZeneca

18

 

 

 

2.3

Sublicenses

18

 

 

 

2.4

Retention of Rights; Limitations Applicable to License Grants

19

 

 

 

2.5

AstraZeneca’s Right of First Negotiation

20

 

 

 

2.6

Exclusivity

21

 

 

 

2.7

Insmed’s Right of Negotiation for AstraZeneca Respiratory IMED Bronchiectasis
Compounds

22

 

 

 

ARTICLE 3

ASTRAZENECA SUPPLY AND MANUFACTURING KNOW-HOW TRANSFER ACTIVITIES

23

 

 

 

3.1

Supply of Licensed Products

23

 

 

 

3.2

Manufacturing Know-How Transfer

23

 

 

 

3.3

Subsequent Manufacturing Know-How Transfer

24

 

 

 

ARTICLE 4

DEVELOPMENT, REGULATORY AND COMMERCIALIZATION ACTIVITIES

24

 

 

 

4.1

Development

24

 

 

 

4.2

Regulatory Activities

26

 

 

 

4.3

Commercialization

27

 

 

 

4.4

Statements and Compliance with Applicable Law

28

 

 

 

4.5

Supply of Licensed Compound

28

 

 

 

4.6

Subcontracting

29

 

 

 

ARTICLE 5

ASTRAZENECA’S GRANT BACK RIGHTS

29

 

 

 

5.1

First Option

29

 

i

--------------------------------------------------------------------------------


 

5.2

Second Option

30

 

 

 

5.3

AstraZeneca Option Notice Requirements

31

 

 

 

5.4

Restrictions on Insmed in COPD and Asthma

31

 

 

 

ARTICLE 6

ALLIANCE MANAGERS; JOINT STEERING COMMITTEE

32

 

 

 

6.1

Alliance Managers

32

 

 

 

6.2

Joint Steering Committee

32

 

 

 

6.3

General Provisions Applicable to the JSC

33

 

 

 

ARTICLE 7

PAYMENTS AND RECORDS

34

 

 

 

7.1

Upfront Payment

34

 

 

 

7.2

Milestones

34

 

 

 

7.3

Royalties

36

 

 

 

7.4

Reductions

37

 

 

 

7.5

Maximum Amount of Reductions

38

 

 

 

7.6

Royalty Payments and Reports

38

 

 

 

7.7

Mode of Payment; Offsets

39

 

 

 

7.8

Taxes

39

 

 

 

7.9

Interest on Late Payments

40

 

 

 

7.10

Financial Records

40

 

 

 

7.11

Audit

40

 

 

 

7.12

Audit Dispute

41

 

 

 

ARTICLE 8

INTELLECTUAL PROPERTY

41

 

 

 

8.1

Ownership of Intellectual Property

41

 

 

 

8.2

Maintenance and Prosecution of Patents

42

 

 

 

8.3

Enforcement of Patents

45

 

 

 

8.4

Infringement Claims by Third Parties

46

 

ii

--------------------------------------------------------------------------------


 

8.5

Invalidity or Unenforceability Defenses or Actions

47

 

 

 

8.6

Third Party IP Rights

48

 

 

 

8.7

Product Trademarks

48

 

 

 

8.8

Corporate Names

49

 

 

 

ARTICLE 9

CONFIDENTIALITY AND NON-DISCLOSURE

50

 

 

 

9.1

Confidentiality Obligations

50

 

 

 

9.2

Permitted Disclosures

51

 

 

 

9.3

Use of Name

52

 

 

 

9.4

Public Announcements

52

 

 

 

9.5

Publications

53

 

 

 

9.6

Return of Confidential Information

53

 

 

 

9.7

Privileged Communications

54

 

 

 

ARTICLE 10

REPRESENTATIONS AND WARRANTIES

55

 

 

 

10.1

Mutual Representations and Warranties

55

 

 

 

10.2

Additional Representations and Warranties of AstraZeneca

55

 

 

 

10.3

DISCLAIMER OF WARRANTIES

56

 

 

 

10.4

ADDITIONAL WAIVER

56

 

 

 

10.5

Anti-Bribery and Anti-Corruption Compliance

56

 

 

 

ARTICLE 11

INDEMNITY

59

 

 

 

11.1

Indemnification of AstraZeneca

59

 

 

 

11.2

Indemnification of Insmed

59

 

 

 

11.3

Indemnification Procedures

59

 

 

 

11.4

Special, Indirect and Other Losses

62

 

 

 

11.5

Insurance

62

 

 

 

ARTICLE 12

TERM AND TERMINATION

62

 

iii

--------------------------------------------------------------------------------


 

12.1

Term and Expiration

62

 

 

 

12.2

Termination

62

 

 

 

12.3

Rights in Bankruptcy

63

 

 

 

12.4

Consequences of Termination

64

 

 

 

12.5

Remedies

68

 

 

 

12.6

Accrued Rights; Surviving Obligations

68

 

 

 

ARTICLE 13

MISCELLANEOUS

69

 

 

 

13.1

Force Majeure

69

 

 

 

13.2

Export Control

69

 

 

 

13.3

Assignment

70

 

 

 

13.4

Severability

70

 

 

 

13.5

Dispute Resolution

71

 

 

 

13.6

Governing Law, Jurisdiction and Service

72

 

 

 

13.7

Notices

72

 

 

 

13.8

Entire Agreement; Amendments

73

 

 

 

13.9

English Language

74

 

 

 

13.10

Equitable Relief

74

 

 

 

13.11

Waiver and Non-Exclusion of Remedies

74

 

 

 

13.12

No Benefit to Third Parties

74

 

 

 

13.13

Further Assurance

75

 

 

 

13.14

Relationship of the Parties

75

 

 

 

13.15

References

75

 

 

 

13.16

Construction

75

 

 

 

13.17

Counterparts

75

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1.5(ii)

Insmed Anti-Corruption Rules and Policies

 

 

Schedule 1.12

AstraZeneca Know-How

 

 

Schedule 1.14

AstraZeneca Regulatory Documentation

 

 

Schedule 1.52

Existing Patents

 

 

Schedule 1.72

In-License Agreements

 

 

Schedule 3.1

Material Terms of Supply Agreement

 

 

Schedule 4.1.2

Development Plan

 

 

Schedule 4.2.1(ii)

Assigned Regulatory Documentation

 

 

Schedule 9.4

Press Release

 

 

Schedule 9.5.2

Pending and Planned Publications

 

v

--------------------------------------------------------------------------------


 

LICENSE AGREEMENT

 

This License Agreement (the “Agreement”) is made and entered into effective as
of October 4, 2016 (the “Effective Date”), by and between AstraZeneca AB, a
company incorporated in Sweden under no. 556011-7482 with its registered office
at SE-151 85 Södertälje, Sweden and with offices at SE-431 83 Mölndal, Sweden
(“AstraZeneca”) and Insmed Incorporated, a Virginia corporation with offices at
10 Finderne Ave., Building 10, Bridgewater, NJ 08807-3365 U.S.A. (“Insmed”). 
AstraZeneca and Insmed are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”

 

Recitals

 

WHEREAS, AstraZeneca owns and controls certain intellectual property rights with
respect to the Licensed Compound (as defined herein) and Licensed Products (as
defined herein) in the Territory (as defined herein); and

 

WHEREAS, AstraZeneca wishes to grant a license to Insmed, and Insmed wishes to
take, a license under such intellectual property rights to develop and
commercialize Licensed Products in the Territory, in each case in accordance
with the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
conditions set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Unless otherwise specifically provided herein, the following terms shall have
the following meanings:

 

1.1.                           “Affiliate” means, with respect to a Party, any
Person that, as of the Effective Date, directly or indirectly, through one
(1) or more intermediaries, controls, is controlled by or is under common
control with such Party.  For purposes of this definition, “control” and, with
correlative meanings, the terms “controlled by” and “under common control with”
means: (i) the possession, directly or indirectly, of the power to direct the
management or policies of a business entity, whether through the ownership of
voting securities, by contract relating to voting rights or corporate governance
or otherwise; or (ii) the ownership, directly or indirectly, of fifty percent
(50%) or more of the voting securities or other ownership interest of a business
entity (or, with respect to a limited partnership or other similar entity, its
general partner or controlling entity).  For the avoidance of doubt, with
respect to a Party, no Person that, after the Effective Date, directly or
indirectly, through one (1) or more intermediaries, controls, is controlled by
or is under common control with such Party, but is not an Affiliate on or prior
to the Effective Date, shall be deemed an Affiliate of such Party for purposes
of this Agreement.

 

1.2.                           “Agreement” has the meaning set forth in the
preamble hereto.

 

--------------------------------------------------------------------------------


 

1.3.                           “Anti-Corruption Laws” means the U.S. Foreign
Corrupt Practices Act, as amended, and the UK Bribery Act 2010, as amended, and
any other applicable anti-corruption laws.

 

1.4.                           “Alliance Manager” has the meaning set forth in
Section 6.1.

 

1.5.                           “Anti-Corruption Rules and Policies” means,
(i) with respect to AstraZeneca, the key principles regarding anti-bribery and
anti-corruption from AstraZeneca’s Code of Conduct available on
(https://www.astrazeneca.com/sustainability/ethical-business-practices.html) as
the same may be amended, modified or supplemented from time to time by
AstraZeneca; and (ii) with respect to Insmed, the Insmed Anti-Corruption Policy,
attached as Schedule 1.5(ii) to this Agreement, as the same may be amended,
modified or supplemented from time to time as notified by Insmed to AstraZeneca.

 

1.6.                           “Applicable Law” means any and all applicable
laws, rules and regulations, including any rules, regulations, requirements or
guidelines of the Regulatory Authorities that may be in effect from time to
time, including the FFDCA and the Anti-Corruption Laws.

 

1.7.                           “Arbitration Notice” has the meaning set forth in
Section 13.5.2.

 

1.8.                           “Arbitrators” has the meaning set forth in
Section 13.5.2.

 

1.9.                           “Asthma” means a specific disease characterized
by chronic airway inflammation, as described by the Global Initiative for Asthma
(http://ginasthma.org/).  The diagnosis of asthma is complex and involves
considerations of the various clinical features of the disease, which include
respiratory symptoms such as wheeze, shortness of breath, chest tightness and
cough that vary over time and in intensity, together with variable expiratory
airflow limitation.

 

1.10.                    “Assigned Regulatory Documentation” has the meaning set
forth in Section 4.2.1(ii).

 

1.11.                    “AstraZeneca” has the meaning set forth in the preamble
hereto.

 

1.12.                    “AstraZeneca Know-How” means the Information contained
in the documents listed on Schedule 1.12 and which is Controlled by AstraZeneca
or any of its Affiliates as of the Effective Date or that is developed by
AstraZeneca or any of its Affiliates at any time during the Term that is (i) not
generally known and (ii) necessary or reasonably useful for the Exploitation of
the Licensed Compound or a Licensed Product, but excluding any Information to
the extent covered or claimed by published AstraZeneca Patents or Joint Patents
or any Joint Know-How.

 

1.13.                    “AstraZeneca Patents” means all of the Patents
Controlled by AstraZeneca or any of its Affiliates as of the Effective Date or
that are made or conceived by AstraZeneca or any of its Affiliates at any time
during the Term that are necessary or reasonably useful (or, with respect to
Patent applications, would be necessary or reasonably useful if such

 

2

--------------------------------------------------------------------------------


 

Patent applications were to issue as Patents) for the Exploitation of the
Licensed Compound or a Licensed Product, but excluding any Joint Patents.  The
AstraZeneca Patents include the Existing Patents and any Patents that claim or
cover, or otherwise are based upon, AstraZeneca Know-How as filed for by Insmed
in AstraZeneca’s name in accordance with Section 8.2.1 to the extent Controlled
by AstraZeneca during the Term.

 

1.14.                    “AstraZeneca Regulatory Documentation” means the
Regulatory Documentation listed on Schedule 1.14 and all other Regulatory
Documentation Controlled by AstraZeneca or any of its Affiliates directly
relating to the Licensed Compound in the Field in the Territory, other than the
Assigned Regulatory Documentation

 

1.15.                    “Audit” has the meaning set forth in Section 10.5.6.

 

1.16.                    “Auditor” has the meaning set forth in Section 7.12.

 

1.17.                    “Authorized Generic Version” means:

 

(i)                                     in the United States, with respect to a
pharmaceutical product that has been approved under Section 505(c) of the FFDCA
(i.e., a “full” application under 505(b)(1) or an application under 505(b)(2)),
any other pharmaceutical product that is sold under the Drug Approval
Application for the first product or any supplement or amendment to such Drug
Approval Application, and that is marketed, sold or distributed directly or
indirectly to retail class of trade with labeling, packaging (other than
repackaging as the listed drug in blister packs, unit doses or similar packaging
for use in institutions), product code, labeler code, trade name or Trademark
that differs from that of the listed pharmaceutical product; or

 

(ii)                                  with respect to a pharmaceutical product
sold outside the United States, any other pharmaceutical product that is
identical in terms of the qualitative and quantitative composition of the active
substance(s) and the pharmaceutical form to the first product and that is sold
under the Drug Approval Application for the first product or any supplement or
amendment to such Drug Approval Application, and that is marketed, sold or
distributed directly or indirectly to retail class of trade with labeling,
packaging, product code, labeler code, trade name or Trademark that differs from
that of the listed pharmaceutical product.

 

1.18.                    “Breaching Party” has the meaning set forth in
Section 12.2.1.

 

1.19.                    “Bronch CD” has the meaning set forth in Section 2.7.1.

 

1.20.                    “Bronch CD Negotiation Period” has the meaning set
forth in Section 2.7.2.

 

1.21.                    “Bronch CD Notice” has the meaning set forth in
Section 2.7.1

 

1.22.                    “Bronch CD Notice Period” has the meaning set forth in
Section 2.7.2.

 

1.23.                    “Bronchiectasis” means a specific lung disease
characterized by permanent dilatation of one or more bronchi.  Patients with
bronchiectasis often manifest clinical

 

3

--------------------------------------------------------------------------------


 

symptoms of chronic cough and sputum production and may experience recurrent
chest infections.

 

1.24.                    “Business Day” means a day other than a Saturday or
Sunday or a day on which banking institutions in New York, New York, U.S.A.,
Stockholm, Sweden or London, England are permitted or required to be closed.

 

1.25.                    “Calendar Quarter” means each successive period of
three (3) calendar months commencing on January 1, April 1, July 1 and
October 1, except that the first Calendar Quarter of the Term shall commence on
the Effective Date and end on the day immediately prior to the first to occur of
January 1, April 1, July 1 or October 1 after the Effective Date, and the last
Calendar Quarter of the Term shall end on the last day of the Term.

 

1.26.                    “Calendar Year” means each successive period of twelve
(12) calendar months commencing on January 1 and ending on December 31, except
that the first Calendar Year of the Term shall commence on the Effective Date
and end on December 31 of the year in which the Effective Date occurs, and the
last Calendar Year of the Term shall commence on January 1 of the year in which
the Term ends and end on the last day of the Term.

 

1.27.                    “Candidate Drug” has the meaning set forth in
Section 2.7.1.

 

1.28.                    “Change of Control” means, with respect to a Party, the
occurrence of any of the following events:

 

1.28.1.           any Person (or a group of Persons acting in concert) becomes
the beneficial owner (within the meaning of Rule 13d-3 promulgated under the
U.S. Securities Exchange Act of 1934, as amended) of such Party’s equity
securities, including any options, warrants or other rights for the purchase of
such equity securities, representing (i) fifty percent (50%) or more of the
combined voting power of such Party’s then outstanding equity securities, or
(ii) fifty percent (50%) or more of such Party’s then outstanding voting equity
securities and non-voting equity securities taken together;

 

1.28.2.           any merger, consolidation, share exchange, corporate
reorganization or similar transaction or series of related transactions in which
the equity holders of such Party (in the aggregate) immediately prior to such
merger, consolidation, share exchange, corporate reorganization or similar
transaction or series of related transactions, own less than fifty percent
(50%), directly or indirectly, of such Party’s then outstanding equity
securities of the surviving entity immediately after such merger, consolidation,
share exchange, corporate reorganization or similar transaction or series of
related transactions;

 

1.28.3.           any transaction or series of related transactions in which an
excess of (i) fifty percent (50%) of such Party’s then outstanding equity
securities, including any options, warrants or other rights for the purchase of
such equity securities, is transferred, or (ii) fifty percent (50%) of such
Party’s then outstanding voting equity securities and non-voting equity
securities, taken together, is transferred;

 

4

--------------------------------------------------------------------------------

 

1.28.4.           a sale, lease or other disposition (in one transaction or a
series of related transactions) of all or substantially all of the assets of
such Party;

 

1.28.5.           any Person or group of Persons becoming entitled to elect a
majority of the board of directors (or any successor governing body) of such
Party; or

 

1.28.6.           the ultimate parent of a Party on the Effective Date (or any
one or more subsidiaries through which such ultimate parent indirectly holds its
ownership interest in such Party) enters into a merger, consolidation, share
exchange, corporate reorganization or similar transaction or series of related
transactions with a Person or group of Persons, and as a result of such merger,
consolidation, share exchange, corporate reorganization or similar transaction
or series of related transactions, such ultimate parent (or such subsidiaries)
that beneficially owned (within the meaning of Rule 13d-3 promulgated under the
U.S. Securities Exchange Act of 1934, as amended) shares of voting equity
securities, including any options, warrants or other rights for the purchase of
such equity securities, of such Party immediately prior to such transaction
shall have ceased to so beneficially own shares of such voting equity securities
representing at least a majority of the total voting power of all outstanding
classes of such voting equity securities in substantially the same proportions
as its or their ownership of such voting equity securities immediately prior to
such transaction.

 

1.29.                    “Chronic Obstructive Pulmonary Disease” or “COPD” means
a specific disease characterized by persistent airflow limitation, as described
by the Global Initiative for Chronic Obstructive Lung Disease
(http://goldcopd.org/).  The disease is usually progressive and associated with
an enhanced chronic inflammatory response in the airways and the lung to noxious
particles or gases.

 

1.30.                    “Clinical Trial” means any of a Phase 1 Clinical Trial,
Phase 2 Clinical Trial, Phase 3 Clinical Trial or a clinical trial conducted
after the obtaining of Regulatory Approval.

 

1.31.                    “Clinical Trial Application” or “CTA” means an
application to a Regulatory Authority for purposes of requesting the ability to
start or continue a clinical trial and any amendments or supplements to such
application.

 

1.32.                    “Combination Product” means a Licensed Product that
comprises or contains the Licensed Compound as an active ingredient together
with one (1) or more other active ingredients and is sold either as a fixed dose
or as separate doses in a single package.

 

1.33.                    “Commercialization” means any and all activities
directed to the preparation for sale of, offering for sale of or sale of a
Licensed Product, including activities related to marketing, promoting,
distributing and importing such Licensed Product and interacting with Regulatory
Authorities regarding any of the foregoing.  When used as a verb, “to
Commercialize” and “Commercializing” means to engage in Commercialization and
“Commercialized” has a corresponding meaning.

 

1.34.                    “Commercially Reasonable Efforts” means, with respect
to the performance of Development, Commercialization or Manufacturing activities
with respect to the

 

5

--------------------------------------------------------------------------------


 

Licensed Compound or a Licensed Product by a Party, the carrying out of such
activities using efforts and resources that such Party would typically devote to
compounds or products of similar market potential at a similar stage in
development or product life of similar market potential at a similar stage in
development or product life, taking into account all scientific, commercial and
other factors that the Party would take into account, including issues of safety
and efficacy, expected and actual cost and time to develop, expected and actual
profitability (including royalties and other payments required hereunder),
expected and actual competitiveness of alternative Third Party products
(including Generic Products) in the marketplace, the nature and extent of
expected and actual market exclusivity (including patent coverage and regulatory
exclusivity), the expected likelihood of regulatory approval, the expected and
actual labeling, the expected and actual reimbursability and pricing and the
expected and actual amounts of marketing and promotional expenditures required
and such Party’s product portfolio.

 

1.35.                    “Common Interest Information” has the meaning set forth
in Section 9.7.1.

 

1.36.                    “Confidential Information” has the meaning set forth in
Section 9.1.

 

1.37.                    “Control” means, with respect to any item of
Information, Regulatory Documentation, material, Patent or other intellectual
property right, possession of the right, whether directly or indirectly and
whether by ownership, license or otherwise (other than by operation of the
license and other grants in Section 2.1, 2.2 or 5.1.1), to grant a license,
sublicense or other right (including the right to reference Regulatory
Documentation) to or under such Information, Regulatory Documentation, material,
Patent or other intellectual property right as provided for herein without
violating the terms of any agreement with any Third Party.

 

1.38.                    “Controlling Party” has the meaning set forth in
Section 8.5.

 

1.39.                    “COPD/Asthma Commercial License” has the meaning set
forth in Section 5.2.3.

 

1.40.                    “COPD/Asthma Negotiation Period” has the meaning set
for the in Section 5.2.3

 

1.41.                    “Corporate Names” means the Trademarks, names and logos
as each Party may designate in writing from time to time.

 

1.42.                    “DPP1 Compound” means any pharmacologically active
compound with a molecular weight of [***] whose primary biological activity is
the inhibition of dipeptidyl peptidase 1, which is also known as cathepsin C
(“DPP1”), and such inhibition is measured by [***] against DPP1 in [***].

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

6

--------------------------------------------------------------------------------


 

1.43.                    “Development” means all activities related to research,
pre-clinical and other non-clinical testing, test method development and
stability testing, toxicology, formulation, process development, manufacturing
scale-up, qualification and validation, quality assurance/quality control,
clinical studies, including Manufacturing in support thereof, statistical
analysis and report writing, the preparation and submission of Drug Approval
Applications, regulatory affairs with respect to the foregoing and all other
activities necessary or reasonably useful or otherwise requested or required by
a Regulatory Authority as a condition or in support of obtaining or maintaining
a Regulatory Approval.  When used as a verb, “Develop” means to engage in
Development.

 

1.44.                    “Development Plan” has the meaning set forth in
Section 4.1.2.

 

1.45.                    “Dispute” has the meaning set forth in Section 13.5.1.

 

1.46.                    “Dollars” or “$” means United States Dollars.

 

1.47.                    “Drug Approval Application” means a New Drug
Application as defined in the FFDCA (an “NDA”) or any corresponding foreign
application in the Territory, including, with respect to the European Union, a
Marketing Authorization Application filed with the EMA pursuant to the
centralized approval procedure or with the applicable Regulatory Authority of a
country in Europe with respect to the decentralized or mutual recognition or any
other national approval.

 

1.48.                    “Effective Date” has the meaning set forth in the
preamble hereto.

 

1.49.                    “EMA” means the European Medicines Agency and any
successor agency thereto.

 

1.50.                    “Enforcing Party” has the meaning set forth in
Section 8.3.2.

 

1.51.                    “European Union” means the economic, scientific and
political organization of member states as it may be constituted from time to
time, which as of the Effective Date consists of Austria, Belgium, Bulgaria,
Croatia, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece,
Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta, The Netherlands,
Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden and the United
Kingdom of Great Britain and Northern Ireland and that certain portion of the
Republic of Cyprus included in such organization.

 

1.52.                    “Existing Patents” means the Patents listed on Schedule
1.52.

 

1.53.                    “Exploit” means to Develop, Commercialize, register,
Manufacture, have Manufactured, hold or keep (whether for disposal or
otherwise), have used, export, transport, distribute, promote, market or have
sold or otherwise dispose of.

 

1.54.                    “Exploitation” means the act of Exploiting a compound,
product or process.

 

7

--------------------------------------------------------------------------------


 

1.55.                    “FDA” means the United States Food and Drug
Administration and any successor agency thereto.

 

1.56.                    “FFDCA” means the United States Federal Food, Drug, and
Cosmetic Act, as amended from time to time, together with any rules, regulations
and requirements promulgated thereunder (including all additions, supplements,
extensions and modifications thereto).

 

1.57.                    “Field” means all uses, including the diagnosis, cure,
mitigation, treatment or prevention of disease.

 

1.58.                    “First Commercial Sale” means, with respect to a
Licensed Product and a country, the first sale for monetary value for use or
consumption by the end user of such Licensed Product in such country after
Regulatory Approval for such Licensed Product has been obtained in such
country.  Sales for clinical trial purposes and sales prior to receipt of
Regulatory Approval for such Licensed Product, such as so-called “treatment IND
sales,” “named patient sales” and “compassionate use sales,” shall not be
construed as a First Commercial Sale.

 

1.59.                    “First Option” has the meaning set forth in
Section 5.1.

 

1.60.                    “First Option Period” has the meaning set forth in
Section 5.1.

 

1.61.                    “GAAP” means, with respect to a Party or its Affiliates
or its or their sublicensees, United States’ generally accepted accounting
principles, International Financial Reporting Standards or such other similar
national standards as such Party, Affiliates or its or their sublicense adopts,
in each case, consistently applied.

 

1.62.                    “Generic Product” means, with respect to a particular
mode of administration and dosage strength of a Licensed Product, any other
prescription pharmaceutical product that (i) contains the same active
ingredient(s) as such Licensed Product, (ii) has the same mode of administration
and dosage strength as such Licensed Product and (ii) is “therapeutically
equivalent” as evaluated by the FDA, applying the definition of “therapeutically
equivalent” set forth in the preface to the FDA’s Orange Book: Approved Drug
Products with Therapeutic Equivalence Evaluations (the “Orange Book”) (or, with
respect to any country in the Territory outside the United States, is similarly
substitutable under equivalent Applicable Law in such country) to such Licensed
Product.

 

1.63.                    “Government Official” means (i) any Person employed by
or acting on behalf of a government, government-controlled agency or entity or
public international organization, (ii) any political party, party official or
candidate, (iii) any Person who holds or performs the duties of an appointment,
office or position created by custom or convention, or (iv) any Person who holds
himself out to be the authorized intermediary of any of the foregoing.

 

1.64.                    “Hatch-Waxman Act” means the U.S. “Drug Price
Competition and Patent Term Restoration Act” of 1984, as set forth at 21 U.S.C.
§355(b)(2)(A)(iv) and (j)(2)(A)(vii)(IV).

 

8

--------------------------------------------------------------------------------


 

1.65.                    “Improvement” means any invention, discovery,
development or modification with respect to the Licensed Compound or a Licensed
Product or relating to the Exploitation thereof, whether or not patented or
patentable, including any enhancement in the efficiency, operation, Manufacture,
ingredients, preparation, presentation, formulation, means of delivery or dosage
of such Licensed Compound or Licensed Product, any discovery or development of
any new Indication or expansion of an Indication for such Licensed Compound or
Licensed Product, or any discovery or development that improves the stability,
safety or efficacy of such Licensed Compound or Licensed Product.

 

1.66.                    “IND” means (i) an investigational new drug application
filed with the FDA, and its equivalent in other countries or regulatory
jurisdictions, for authorization to commence clinical studies and (ii) all
supplements and amendments that may be filed with respect to the foregoing.

 

1.67.                    “Indemnification Claim Notice” has the meaning set
forth in Section 11.3.1.

 

1.68.                    “Indemnified Party” has the meaning set forth in
Section 11.3.1.

 

1.69.                    “Indication” means a primary sickness or medical
condition or any interruption, cessation or disorder of a particular bodily
function, system or organ (each a “disease”) requiring a separate Phase 3
Clinical Trial to obtain Regulatory Approval to market and sell a product for
such disease, and shall include sub-types of the same disease and pediatric
populations of the same disease (i.e., such sub-types and pediatric populations
shall be part of the Indication and shall not be treated as separate
Indications).

 

1.70.                    “Information” means all technical, scientific and other
know-how and information, trade secrets, knowledge, technology, means, methods,
processes, practices, formulae, instructions, skills, techniques, procedures,
experiences, ideas, technical assistance, designs, drawings, assembly
procedures, computer programs, apparatuses, specifications, data, results and
other material, including: biological, chemical, pharmacological, toxicological,
pharmaceutical, physical and analytical, pre-clinical, clinical, safety,
manufacturing and quality control data and information, including study designs
and protocols, assays and biological methodology, in each case (whether or not
confidential, proprietary, patented or patentable) in written, electronic or any
other form now known or hereafter developed.

 

1.71.                    “Infringement” has the meaning set forth in
Section 8.3.1.

 

1.72.                    “In-License Agreement” means any license or other
agreement listed in Schedule 1.72, as such license or other agreement may be
amended from time to time during the Term.

 

1.73.                    “Insmed” has the meaning set forth in the preamble
hereto.

 

1.74.                    “Insmed Know-How” means all Information Controlled by
Insmed or any of its Affiliates or its or their Sublicensees as of the Effective
Date or that is developed by Insmed or any of its Affiliates or its or their
Sublicensees at any time during the Term that is

 

9

--------------------------------------------------------------------------------


 

(i) not generally known and (ii) necessary or reasonably useful for the
Exploitation of the Licensed Compound or a Licensed Product or any Improvement
thereto, but excluding any Information to the extent covered or claimed by
published Insmed Patents or Joint Patents or any Joint Know-How.

 

1.75.                    “Insmed Patents” means all of the Patents Controlled by
Insmed or any of its Affiliates or its or their Sublicensees as of the Effective
Date or that are made or conceived by Insmed or any of its Affiliates or its or
their Sublicensees at any time during the Term that are necessary or reasonably
useful (or, with respect to Patent applications, would be necessary or
reasonably useful if such Patent applications were to issue as Patents) for the
Exploitation of the Licensed Compound or a Licensed Product or any Improvement
thereto, but excluding any Joint Patents.

 

1.76.                    “Insmed Regulatory Documentation” means all Regulatory
Documentation Controlled by Insmed or any of its Affiliates directly relating to
the Licensed Compound or a Licensed Product in the Field in the Territory.

 

1.77.                    “Invalidity Claim” has the meaning set forth in
Section 8.5.

 

1.78.                    “Invoiced Sales” has the meaning set forth in
Section 1.93.

 

1.79.                    “Insolvency Event” has the meaning set forth in
Section 12.2.3.

 

1.80.                    “Joint Intellectual Property Rights” has the meaning
set forth in Section 8.1.2.

 

1.81.                    “Joint Know-How” has the meaning set forth in
Section 8.1.2.

 

1.82.                    “Joint Patents” has the meaning set forth in
Section 8.1.2.

 

1.83.                    “Joint Steering Committee” or “JSC” has the meaning set
forth in Section 6.2.

 

1.84.                    “Knowledge” means actual knowledge, but without any
duty to conduct any investigation with respect to such facts and information.

 

1.85.                    “Licensed Compound” means the pharmaceutical compound
known as AZD7986 and any active metabolite, salt, ester, hydrate, solvate,
isomer, enantiomer, free acid form, free base form, crystalline form,
co-crystalline form, amorphous form, pro-drug form, racemate, polymorph,
chelate, stereoisomer, tautomer or optically active form of any of the
foregoing.

 

1.86.                    “Licensed Product” means any product that comprises or
contains the Licensed Compound, alone or in combination with one (1) or more
other active ingredients, in any and all forms, presentations, dosages and
formulations.

 

1.87.                    “Licensed Product Agreement” means, with respect to a
Licensed Product or any Improvement, any agreement entered into by and between
Insmed or any of its

 

10

--------------------------------------------------------------------------------


 

Affiliates or its or their Sublicensees, on the one hand and one (1) or more
Third Parties, on the other hand, that is necessary or reasonably useful for the
Exploitation of such Licensed Product in the Field in the Territory, including
(i) any agreement pursuant to which Insmed, its Affiliates or its or their
Sublicensees receives any license or other rights to Exploit such Licensed
Product, (ii) supply agreements pursuant to which Insmed, its Affiliates or its
or their Sublicensees obtain or will obtain quantities of such Licensed Product,
(iii) clinical trial agreements, (iv) contract research organization agreements
and (v) service agreements.

 

1.88.                    “Losses” has the meaning set forth in Section 11.1.

 

1.89.                    “Major Market” means (i) [***], (ii) one or more of
[***] or (iii) one or more of [***].  With respect to AstraZeneca’s obligations
under this Agreement, in addition to the foregoing, [***] is a fourth Major
Market.

 

1.90.                    “Manufacture” and “Manufacturing” means all activities
related to the production, manufacture, processing, filling, finishing,
packaging, labeling, shipping and holding of a product or any intermediate
thereof, including process development, process qualification and validation,
scale-up, pre-clinical, clinical and commercial manufacture and analytic
development, product characterization, stability testing, quality assurance and
quality control.

 

1.91.                    “Manufacturing Process” has the meaning set forth in
Section 3.2.

 

1.92.                    “Negotiation Period” has the meaning set for the in
Section 2.5.1.

 

1.93.                    “Net Sales” means, with respect to a Licensed Product
for any period, the gross amount billed or invoiced by Insmed, its Affiliates or
its or their Sublicensees (including distributors of Authorized Generic Versions
of Licensed Product(s)) to Third Parties for the sale of a Licensed Product, on
a country-by-country basis (the “Invoiced Sales”), less deductions for:

 

1.93.1.           normal and customary trade, quantity and prompt settlement
discounts (including chargebacks and allowances) actually allowed;

 

1.93.2.           amounts repaid or credited by reason of rejection, return or
recall of goods, rebates or bona fide price reductions;

 

1.93.3.           freight, postage, shipping and insurance expenses to the
extent that such items are included in the gross amount invoiced;

 

1.93.4.           customs and excise duties and other taxes or duties related to
the sales to the extent that such items are included in the gross amount
invoiced;

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

11

--------------------------------------------------------------------------------


 

1.93.5.           rebates and similar payments made with respect to sales paid
for by any governmental or regulatory authority such as, by way of illustration
and not in limitation of the Parties’ rights hereunder, U.S. Federal or state
Medicaid, Medicare or similar state program or equivalent foreign governmental
program;

 

1.93.6.           the portion of administrative fees paid during the relevant
time period to group purchasing organizations or pharmaceutical benefit managers
relating to such Licensed Product;

 

1.93.7.           any invoiced amounts that are not collected by Insmed, its
Affiliates or it or their Sublicensees, including bad debts;

 

1.93.8.           that portion of the annual fee on prescription drug
manufacturers imposed by the U.S. Patient Protection and Affordable Care Act,
Pub. L. No. 111-148 (as amended) that Insmed, its Affiliate or its or their
Sublicensees, as applicable, allocates to sales of the Licensed Products in
accordance with Insmed’s, its Affiliates’ or its or their Sublicensees’ standard
policies and procedures consistently applied across its products, as applicable;
and

 

1.93.9.           any other similar and customary deductions that are consistent
with GAAP.

 

Any of the deductions listed above that involves a payment by Insmed, its
Affiliates or its or their Sublicensees shall be taken as a deduction in the
Calendar Quarter in which the payment is accrued by such entity.  For purposes
of determining Net Sales, a Licensed Product shall be deemed to be sold when
invoiced and a “sale” shall not include transfers or dispositions of such
Licensed Product for pre-clinical or clinical purposes or as samples, in each
case, without charge.  Insmed’s, its Affiliates’ or its or their Sublicensees’
transfer of any Licensed Product to an Affiliate or Sublicensee shall not result
in any Net Sales, unless such Licensed Product is consumed or administered by
such Affiliate or Sublicensee in the course of its commercial activities.  With
respect to any Licensed Product that is consumed or administered by Insmed or
its Affiliates or its or their Sublicensees, Net Sales shall include any amount
billed or invoiced with respect to such consumption or administration, including
any services provided in connection therewith.

 

In the event that a Licensed Product is sold in any country in the form of a
Combination Product, Net Sales of such Combination Product shall be adjusted by
multiplying actual Net Sales of such Combination Product in such country
calculated pursuant to the foregoing definition of “Net Sales” by the fraction
A/(A+B), where A is the average invoice price in such country of any Licensed
Product that contains the same Licensed Compound(s) as such Combination Product
as its sole active ingredient(s), if sold separately in such country, and B is
the average invoice price in such country of each product that contains active
ingredient(s) other than the Licensed Compound(s) contained in such Combination
Product as its sole active ingredient(s), if sold separately in such country;
provided that the invoice price in a country for each Licensed Product that
contains only the Licensed Compound(s) and each product that contains solely
active ingredient(s) other than the Licensed Compound(s) included in the
Combination Product shall be for a quantity comparable to that used in such
Combination Product and of substantially the same class, purity and potency.  If
either such Licensed Product that contains the Licensed

 

12

--------------------------------------------------------------------------------


 

Compound(s) as its sole active ingredient or a product that contains an active
ingredient (other than the Licensed Product) in the Combination Product as its
sole active ingredient(s) is not sold separately in a particular country, the
Parties shall negotiate in good faith a reasonable adjustment to Net Sales in
such country that takes into account the medical contribution to the Combination
Product of and all other factors reasonably relevant to the relative value of,
the Licensed Compound(s), on the one hand and all of the other active
ingredient(s), collectively, on the other hand.

 

In the case of pharmacy incentive programs, hospital performance incentive
programs, chargebacks, disease management programs, similar programs or
discounts on portfolio product offerings, all rebates, discounts and other forms
of reimbursements shall be allocated among products on the basis on which such
rebates, discounts and other forms of reimbursements were actually granted or,
if such basis cannot be determined, in accordance with Insmed’s, its Affiliates’
or its or their Sublicensees’ existing allocation method; provided that any such
allocation to a Licensed Product shall be (i) done in accordance with Applicable
Law, including any price reporting laws, rules and regulations, and (ii) subject
to clause (i), in no event no greater than a pro rata allocation, such that the
portion of each of the foregoing rebates, discounts and other forms of
reimbursements shall not be included as deductions from Invoiced Sales hereunder
in any amount greater than the proportion of the undiscounted Dollar value of
such Licensed Product sold by Insmed, its Affiliates or its or their
Sublicensees to Third Parties hereunder compared to the undiscounted Dollar
value of all the products sold by Insmed, such Affiliates and such Sublicensees
to Third Parties to which such foregoing rebate, discount or other form of
reimbursement, as applicable, are granted.

 

Subject to the above, Net Sales shall be calculated in accordance with the
standard internal policies and procedures of Insmed, its Affiliates or its or
their Sublicensees, which must be in accordance with GAAP.

 

1.94.                    “Non-Breaching Party” has the meaning set forth in
Section 12.2.1.

 

1.95.                    “Notice Period” has the meaning set forth in
Section 12.2.1.

 

1.96.                    “Party” and “Parties” has the meaning set forth in the
preamble hereto.

 

1.97.                    “Patents” means:  (i) all national, regional and
international patents and patent applications, including provisional patent
applications; (ii) all patent applications filed either from such patents,
patent applications or provisional applications or from an application claiming
priority from either of the foregoing, including divisionals, continuations,
continuations-in-part, provisionals, converted provisionals and continued
prosecution applications; (iii) any and all patents that have issued or in the
future issue from the foregoing patent applications ((i) and (ii)), including
utility models, petty patents, innovation patents and design patents and
certificates of invention; (iv) any and all extensions or restorations by
existing or future extension or restoration mechanisms, including revalidations,
reissues, re-examinations and extensions (including any supplementary protection
certificates and the like) of the foregoing patents or patent applications ((i),
(ii) and (iii)); and (v) any similar rights, including so-called pipeline
protection or any importation, revalidation, confirmation or introduction patent
or registration patent or patent of additions to any of such foregoing patent
applications and patents.

 

13

--------------------------------------------------------------------------------


 

1.98.                    “Payment” has the meaning set forth in Section 7.8.1.

 

1.99.                    “Person” means an individual, sole proprietorship,
partnership, limited partnership, limited liability partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture or other similar entity or
organization, including a government or political subdivision, department or
agency of a government.

 

1.100.             “Phase 1 Clinical Trial” has the meaning set forth at U.S.
21 C.F.R. Part 312.21(a), including, without limitation, as to a specific
Licensed Product, a first clinical study conducted in humans.  For the avoidance
of doubt, the dose escalation and dose expansion parts of a Phase 1a/1b clinical
trial shall be considered part of the same Phase 1 Clinical Trial.

 

1.101.             “Phase 2 Clinical Trial” has the meaning set forth at U.S.
21 C.F.R. Part 312.21(b), including, without limitation, as to a specific
Licensed Product for a specific Indication, a clinical study in patients
conducted in accordance with Applicable Laws (including, without limitation,
cGCP) which may use a variety of study designs and is intended to evaluate
safety and efficacy in target populations, and/or inform the design or endpoints
for a subsequent trial, as described in ICH Guideline E8, General Considerations
for Clinical Trials.

 

1.102.             “Phase 2b Clinical Trial” means a further Phase 2 Clinical
Trial for a Licensed Product for the same Indication that is intended to
identify the definite dose range for efficacy at the primary endpoint for that
Indication.

 

1.103.             “Phase 3 Clinical Trial” has the meaning set forth at U.S.
21 C.F.R. Part 312.21(c), including, without limitation, as to a specific
Licensed Product for a specific Indication, a clinical study conducted in humans
in accordance with Applicable Laws (including, without limitation, cGCP) to
demonstrate or confirm the therapeutic benefit of the Licensed Product in such
Indication and to provide an adequate basis for obtaining Regulatory Approval,
as described in ICH Guideline E8, General Considerations for Clinical Trials.

 

1.104.             “Product Trademarks” means the Trademark(s) used or to be
used by Insmed or its Affiliates or its or their Sublicensees for the
Commercialization of Licensed Products in the Territory and any registrations
thereof or any pending applications relating thereto in the Territory, including
any unregistered Trademark rights related to the Licensed Products as may exist
through use (excluding, in any event, any Corporate Names and any Trademarks
that consist of or include any corporate name or corporate logo of the Parties
or their Affiliates or its or their (sub)licensees (or Sublicensees), as
applicable).

 

1.105.             “Prosecuting Party” has the meaning set forth in
Section 8.2.1.

 

1.106.             “Quality Agreement” has the meaning set forth in Section 3.1.

 

1.107.             “Regulatory Approval” means, with respect to a country in the
Territory, any and all approvals (including Drug Approval Applications),
licenses, registrations or authorizations of any Regulatory Authority necessary
to commercially distribute, sell or market a Licensed Product or any Improvement
thereto in such country, including, where applicable,

 

14

--------------------------------------------------------------------------------

 

(i) pricing or reimbursement approval in such country, (ii) pre- and
post-approval marketing authorizations (including any prerequisite Manufacturing
approval or authorization related thereto) and (iii) labeling approval.

 

1.108.             “Regulatory Authority” means any applicable supra-national,
federal, national, regional, state, provincial or local regulatory agencies,
departments, bureaus, commissions, councils or other government entities
regulating or otherwise exercising authority with respect to the Exploitation of
Licensed Compound or Licensed Products or any Improvement thereto in the
Territory, including the FDA in the United States and the EMA in the European
Union.

 

1.109.             “Regulatory Documentation” means:  all (i) applications
(including all INDs and Drug Approval Applications), registrations, licenses,
authorizations and approvals (including Regulatory Approvals);
(ii) correspondence and reports submitted to or received from Regulatory
Authorities (including minutes and official contact reports relating to any
communications with any Regulatory Authority) and all supporting documents with
respect thereto, including all adverse event files and complaint files; and
(iii) clinical and non-clinical and other data contained or relied upon in any
of the foregoing; in each case ((i), (ii) and (iii)) relating to the Licensed
Compound or a Licensed Product or any Improvement thereto.

 

1.110.             “Regulatory Exclusivity Period” means, with respect to each
Licensed Product in any country in the Territory, any period of data, market or
other regulatory exclusivity (other than Patent exclusivity) granted or afforded
by Applicable Law or by a Regulatory Authority in such country that confers
exclusive marketing rights with respect to such Licensed Product in such country
or prevents another party from using or otherwise relying on any data supporting
the approval of the Drug Approval Application for such Licensed Product without
the prior written consent of the holder of the Regulatory Approval.  Such data,
market or other regulatory exclusivity may include new chemical entity
exclusivity, new use or indication exclusivity, new formulation exclusivity,
orphan drug exclusivity, non-patent related pediatric exclusivity or any other
applicable marketing or data exclusivity, including any such periods listed in
the Orange Book or any such periods under national implementations in the EU of
Article 10 of Directive 2001/83/ED, Article 14(11) of Parliament and Council
Regulation (EC) No. 726/2004, Parliament and Council Regulation (ED)
No. 141/2000 on orphan medicines, Parliament and Council Regulation (ED)
No. 1901/2006 on medicinal products for pediatric use and all international
equivalents of any of the foregoing.

 

1.111.             “Representatives” has the meaning set forth in
Section 10.5.1.

 

1.112.             “Residual Knowledge” means any ideas, concepts, know-how and
techniques generally relating to the treatment, diagnosis, cure, mitigation or
prevention of any Indication within the Field which are not specifically related
to the Licensed Product or the Licensed Compound, and that are contained in or
derived from Confidential Information that is acquired and retained solely in,
and Insmed first reduces to tangible form solely from, the unaided memories of
Insmed or its Affiliates or its or their Sublicensees who have had access to
AstraZeneca’s Confidential Information under this Agreement.  An individual’s
unaided memory will be considered to be unaided if the individual has not
intentionally memorized the Confidential Information for the purpose of
retaining and subsequently using or disclosing it.

 

15

--------------------------------------------------------------------------------


 

1.113.             “Respiratory IMED” has the meaning set forth in
Section 2.7.1.

 

1.114.             “ROFN Period” has the meaning set forth in Section 2.5.1.

 

1.115.             “Royalty Term” means, with respect to each Licensed Product
and each country in the Territory, the period beginning on the date of the First
Commercial Sale of such Licensed Product in such country and ending on the
latest to occur of:  (i) the expiration of the last-to-expire AstraZeneca Patent
or Joint Patent in such country that contains a Valid Claim with respect to such
Licensed Product in such country; (ii) the expiration of Regulatory Exclusivity
Period in such country for such Licensed Product; and (iii) the [***]
anniversary of the First Commercial Sale of such Licensed Product in such
country.

 

1.116.             “Second Option” has the meaning set forth in Section 5.2.1.

 

1.117.             “Second Option Period” has the meaning set forth in
Section 5.2.1.

 

1.118.             “Senior Officer” means, with respect to AstraZeneca, its Head
of the Respiratory IMED and, with respect to Insmed, its Chief Executive
Officer.

 

1.119.             “Sublicensee” means a Person, other than an Affiliate, that
is granted a sublicense by Insmed or its Affiliate under the grants in
Section 2.1, as provided in Section 2.3, including any distributors of
Authorized Generic Versions of a Licensed Product, irrespective of whether such
distributor is granted a sublicense hereunder.

 

1.120.             “Supply Agreement” has the meaning set forth in Section 3.1.

 

1.121.             “Term” has the meaning set forth in Section 12.1.

 

1.122.             “Terminated Territory” means each country with respect to
which this Agreement is terminated by AstraZeneca pursuant to Section 12.2.1 or
by Insmed pursuant to Section 12.2.2 or, if this Agreement is terminated in its
entirety, the entire Territory.

 

1.123.             “Termination Notice” has the meaning set forth in
Section 12.2.1.

 

1.124.             “Territory” means the entire world, other than the Terminated
Territory.

 

1.125.             “Third Party” means any Person other than AstraZeneca, Insmed
and their respective Affiliates.

 

1.126.             “Third Party Claims” has the meaning set forth in
Section 11.1.

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

16

--------------------------------------------------------------------------------


 

1.127.             “Third Party Distributor(s)” means any Third Party which
Insmed has authorized to distribute or resell any Licensed Product (other than
an Authorized Generic Version of a Licensed Product) in any jurisdiction within
the Territory, but which Third Party does not require a sublicense of any of the
rights granted under Section 2.1 (except for Trademarks) in order to make such
distribution or resale.  For the avoidance of doubt, a Third Party authorized to
distribute an Authorized Generic Version of a Licensed Product shall be deemed a
Sublicensee and not a Third Party Distributor under this Agreement.

 

1.128.             “Third Party Infringement Claim” has the meaning set forth in
Section 8.4.

 

1.129.             “Third Party IP Right” has the meaning set forth in
Section 8.6.

 

1.130.             “Third Party Representative” has the meaning set forth in
Section 10.5.4.

 

1.131.             “Trademark” means any word, name, symbol, color, shape,
designation or any combination thereof, including any trademark, service mark,
trade name, brand name, sub-brand name, trade dress, product configuration
rights, program name, delivery form name, certification mark, collective mark,
logo, tagline, slogan, design or business symbol, that functions as an
identifier of source, origin or quality, whether or not registered, and all
statutory and common law rights therein and all registrations and applications
therefor, together with all goodwill associated with, or symbolized by, any of
the foregoing.

 

1.132.             “United States” or “U.S.” means the United States of America
and its territories and possessions (including the District of Columbia and
Puerto Rico).

 

1.133.             “Valid Claim” means (i) a composition of matter or method of
use claim of any issued and unexpired Patent whose validity, enforceability or
patentability has not been affected by (a) irretrievable lapse, abandonment,
revocation, dedication to the public or disclaimer or (b) a holding, finding or
decision of invalidity, unenforceability or non-patentability by a court,
governmental agency, national or regional patent office or other appropriate
body that has competent jurisdiction, such holding, finding or decision being
final and unappealable or unappealed within the time allowed for appeal or
(ii) a composition of matter or method of use claim of a pending Patent
application that was filed and is being prosecuted in good faith and has not
been abandoned or finally disallowed without the possibility of appeal or
re-filing of the application; provided that such prosecution has not been
ongoing for more than [***].

 

1.134.             “VAT” has the meaning set forth in Section 7.8.2.

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

17

--------------------------------------------------------------------------------


 

ARTICLE 2
GRANT OF RIGHTS

 

2.1.                           Grants to Insmed.  Subject to Sections 2.3, 2.4,
2.5, 5.4 and the other terms and conditions of this Agreement, AstraZeneca
hereby grants to Insmed:

 

2.1.1.                  an exclusive license (or sublicense), with the right to
grant sublicenses in accordance with Section 2.3, under the AstraZeneca Patents,
the AstraZeneca Know-How and AstraZeneca’s interests in the Joint Patents and
the Joint Know-How, to Exploit the Licensed Compound and Licensed Products and
any Improvements thereto in the Field in the Territory; provided, however, that
Insmed may, at any time during the Term and in its sole discretion, opt out of
licensing any AstraZeneca Patent or AstraZeneca’s interest in a Joint Patent, in
which case, upon written notice from Insmed to AstraZeneca, such Patent will
automatically be excluded from this license grant and shall no longer be treated
as an AstraZeneca Patent or Joint Patent (as applicable) for any purpose under
this Agreement; and

 

2.1.2.                  an exclusive license and right of reference, with the
right to grant sublicenses and further rights of reference in accordance with
Section 2.3, under the AstraZeneca Regulatory Documentation as necessary or
reasonably useful for purposes of Exploiting the Licensed Compound and Licensed
Products in the Field in the Territory.

 

2.2.                           Grants to AstraZeneca.  Insmed hereby grants to
AstraZeneca a non-exclusive, royalty-free license, with the right to grant
sublicenses, under the Insmed Patents, the Insmed Know-How and Insmed’s
interests in the Joint Patents and the Joint Know-How, to Exploit the Licensed
Compound and Licensed Products and any Improvements thereto for purposes of
AstraZeneca, its Affiliates and its and their contractors to perform
AstraZeneca’s obligations under this Agreement and under the Supply Agreement
and the Quality Agreement.

 

2.3.                           Sublicenses.

 

2.3.1.                  Subject to Sections 2.5 and 5.4, Insmed shall have the
right to grant to its Affiliates and other Persons sublicenses (or further
rights of reference), through multiple tiers of sublicenses, under the licenses
and rights of reference granted in Section 2.1; provided that any such
sublicenses shall be subject to AstraZeneca’s prior written consent, such
consent not to be unreasonably withheld, conditioned or delayed. 
Notwithstanding the foregoing in this Section 2.3.1, Insmed may, with prior
written notice to, and without the prior written consent of, AstraZeneca:

 

(i)                  sublicense such rights in whole or in part to Affiliates,
as reasonably required for Insmed to perform its obligations under this
Agreement in connection with the Development and Commercialization of Licensed
Products throughout the Territory, which sublicense shall automatically
terminate when such Affiliate ceases to be an Affiliate of Insmed; and

 

(ii)               sublicense such rights in whole or in part to Third Party
contract research organizations and contract manufacturing organizations, as
required for Insmed to perform its obligations under this Agreement in
connection with the Development and Commercialization of Licensed Products
throughout the Territory, which sublicense shall be further sublicenseable in
multiple tiers solely to the extent reasonably required in connection therewith.

 

18

--------------------------------------------------------------------------------


 

Any sublicenses granted by Insmed under this Section 2.3 shall be consistent
with, and expressly made subject to, the terms and conditions of this Agreement.

 

2.3.2.                  Insmed shall cause each Sublicensee to comply with the
applicable terms and conditions of this Agreement as if such Sublicensee were a
Party to this Agreement.  Insmed hereby (x) guarantees the performance of its
Affiliates and permitted Sublicensees that are sublicensed as permitted herein,
and the grant of any such sublicense shall not relieve Insmed of its obligations
under this Agreement, except to the extent they are satisfactorily performed by
such Sublicensee and (y) waives any requirement that AstraZeneca exhaust any
right, power or remedy, or proceed against any Sublicensee for any obligation or
performance under this Agreement prior to proceeding directly against Insmed.  A
copy of any draft sublicense agreement shall be provided to AstraZeneca prior to
its execution, and a copy of any sublicense agreement executed by Insmed shall
be provided to AstraZeneca within [***] after its execution; provided that in
each case the financial terms of any such sublicense agreement to the extent not
pertinent to an understanding of a Party’s obligations or benefits under this
Agreement may be redacted.  Insmed shall provide AstraZeneca with any additional
materials reasonably requested by AstraZeneca in order for AstraZeneca to verify
that such sublicense is in compliance with the terms and conditions of this
Agreement.

 

2.4.                           Retention of Rights; Limitations Applicable to
License Grants.

 

2.4.1.                  Retained Rights of AstraZeneca.  Notwithstanding
anything to the contrary in this Agreement and without limitation of any rights
granted or reserved to AstraZeneca pursuant to any other term or condition of
this Agreement, AstraZeneca hereby expressly retains, on behalf of itself and
its Affiliates (and on behalf of its licensors and contractors) all right, title
and interest in and to the (a) AstraZeneca Patents, (b) the AstraZeneca
Know-How, (c) AstraZeneca’s interests in and to Joint Patents and Joint
Know-How, (d) AstraZeneca Regulatory Documentation, and (e) AstraZeneca’s
Corporate Names, in each case, for purposes of AstraZeneca, its Affiliates and
its and their contractors to:

 

(i)                                     perform AstraZeneca’s obligations under
this Agreement, the Supply Agreement and the Quality Agreement; and

 

(ii)                                  develop, obtain and maintain regulatory
approvals for and to Manufacture, commercialize and otherwise Exploit any
compound or product, other than the Licensed Compound or Licensed Products in
any field anywhere in the Territory.

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

19

--------------------------------------------------------------------------------


 

2.4.2.                  In-License Agreements.  The licenses granted by
AstraZeneca in Section 2.1 include sublicenses under the applicable license
rights granted to AstraZeneca by Third Parties under the In-License Agreements,
subject to this Section 2.4.2.  Any sublicense with respect to Information or
intellectual property rights of a Third Party hereunder and any right of Insmed
(if any) to grant a further sublicense thereunder, shall be subject and
subordinate to the terms and conditions of the In-License Agreement under which
such sublicense is granted and shall be effective solely to the extent permitted
under the terms of such agreement.  Without limitation of the foregoing, in the
event and to the extent that any In-License Agreement requires that particular
terms or conditions of such In-License Agreement be contained or incorporated in
any agreement granting a sublicense thereunder, such terms and conditions are
hereby deemed to be incorporated herein by reference and made applicable to the
sublicense granted herein under such In-License Agreement.

 

2.4.3.                  No Other Rights Granted by AstraZeneca.  Except as
expressly provided in this Agreement, AstraZeneca grants no other right or
license, including any rights or licenses to any other Patent, Trademark or
other intellectual property rights not otherwise expressly granted herein.

 

2.4.4.                  No Other Rights Granted by Insmed.  Except as expressly
provided in this Agreement, Insmed grants no other right or license, including
any rights or licenses to any other Patent, Trademark or other intellectual
property rights not otherwise expressly granted herein.

 

2.5.                           AstraZeneca’s Right of First Negotiation.

 

2.5.1.                  Before Insmed or any of its Affiliates commences any
confidential discussions with any Third Party pursuant to a confidential
disclosure agreement regarding a transaction to sell, assign, license,
sublicense or otherwise dispose of Insmed’s right to Develop or Commercialize
any Licensed Product in the Field in any part of the Territory to any Third
Party to permit such Third Party to Develop or Commercialize such Licensed
Product in the Field in such part of the Territory, or if Insmed receives an
unsolicited offer for such a transaction, then prior to negotiating with or
entertaining further offers from any Third Party to acquire such right, Insmed
first shall notify AstraZeneca of its intent or receipt of offer (as
applicable), and provide to AstraZeneca a copy of any additional data with
respect to the Development and Commercialization of the Licensed Products in the
Field not previously provided to AstraZeneca.  AstraZeneca shall have [***], or,
in the case of Insmed’s receipt of an unsolicited offer, [***], after receipt of
such notification and additional data (the “ROFN Period”) to elect to enter into
exclusive negotiations for the right to Develop or Commercialize such Licensed
Product in the applicable part of the Territory.  During the ROFN Period, Insmed

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

20

--------------------------------------------------------------------------------


 

and its Affiliates shall not negotiate with or grant any rights to Develop or
Commercialize Licensed Products to any Third Party.  If AstraZeneca elects to
enter into exclusive negotiations during the ROFN Period, Insmed shall negotiate
exclusively and in good faith with AstraZeneca for a period commencing upon the
date Insmed receives notice of such election from AstraZeneca and expiring [***]
thereafter (the “Negotiation Period”) with respect to commercially reasonable
terms for the acquisition by AstraZeneca, by license or otherwise, of the right
to Develop or Commercialize the Licensed Product in the Field in such part of
the Territory.  Notwithstanding the foregoing in this Section 2.5.1, each Party
shall retain all discretion to determine, among other things, whether any
proposed terms for AstraZeneca’s right to Develop or Commercialize any Licensed
Product in the Field in any part of the Territory during the Negotiation Period
are acceptable to such Party, and no Party shall be deemed to have acted without
good faith solely because such Party does not agree to some or all of the other
Party’s proposed terms, or if the Parties cannot come to an agreement on
mutually acceptable terms within the Negotiation Period.  For the avoidance of
doubt, (i) nothing in this Section 2.5.1 shall limit Insmed’s right to
sublicense any rights in whole or in part to any Affiliate, Third Party contract
research organizations and/or Third Party contract manufacturing organizations,
as set forth in Section 2.3, or to engage a Third Party Distributor to the
extent reasonably necessary or useful for the Commercialization of Licensed
Products in the Territory, and (ii) no Change of Control of Insmed or its
Affiliates or Sublicensees shall trigger AstraZeneca’s rights under this
Section 2.5.1.

 

2.5.2.                  If the Parties enter into a written agreement for such
Development or Commercialization right within the Negotiation Period, then
except as set forth in any such written agreement, the exclusive licenses
granted to Insmed under this Agreement which are the subject of such written
agreement shall terminate.  For clarity, the terms and conditions relating to
the Development and Commercialization of Licensed Products (including all
financial obligations between the Parties related thereto) shall be governed by
the terms of any such written agreement, and the effects of termination set
forth in Section 12.4 shall not apply with respect to such termination.

 

2.5.3.                  If, after good faith negotiations, the Parties do not
enter into a written agreement within the Negotiation Period, Insmed shall be
free to negotiate with a Third Party to dispose of, by license or
otherwise, Insmed’s Development or Commercialization rights in the part of the
Territory that was the subject of negotiations between the Parties.

 

2.6.                           Exclusivity.  During the period beginning on the
Effective Date and continuing until [***], AstraZeneca shall not conduct a
research program, either alone or in collaboration with any Third Party, the
primary goal of which is to Develop or Commercialize any DPP1 Compound, except
for any Licensed Compound being Developed or Commercialized by AstraZeneca
pursuant to the terms of this Agreement or another agreement between Insmed and
AstraZeneca or any of their respective Affiliates.

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

21

--------------------------------------------------------------------------------


 

2.7.                           Insmed’s Right of Negotiation for AstraZeneca
Respiratory IMED Bronchiectasis Compounds.

 

2.7.1.                  During the period beginning on the Effective Date and
continuing until [***], if AstraZeneca’s Innovative Medicines and Early
Development unit with responsibility for respiratory pharmaceutical products
(the “Respiratory IMED”) develops a compound with a molecular weight of [***]
and plans for the primary Indication to be Bronchiectasis, AstraZeneca shall
notify Insmed.  For clarity, such notice requirement shall be triggered if such
compound is determined by the Respiratory IMED to be a “Candidate Drug,” meaning
it is eligible for initiation of a Phase 1 Clinical Trial, and the written plan
for development in connection with such compound’s designation as a “Candidate
Drug” is for the first Phase 2 Clinical Trial to be for patients with an
Indication of Bronchiectasis.  If the Respiratory IMED’s initial written plan
for development of such compound is for the first Phase 2 Clinical Trial to be
for patients with an Indication other than Bronchiectasis, such notice
requirement shall not be triggered upon the designation of the compound as a
Candidate Drug, provided that if development of the compound thereafter ceases
for all Indications except that it is ongoing or planned for Bronchiectasis,
then such notice requirement shall be triggered on the basis that Bronchiectasis
has become the primary Indication for such compound.  A notice provided under
this Section 2.7.1 shall be a “Bronch CD Notice” and the compound referred to
therein shall be a “Bronch CD.”

 

2.7.2.                  Insmed shall have [***] after receipt of a Bronch CD
Notice (the “Bronch CD Notice Period”) to elect to enter into exclusive
negotiations for the right to develop or commercialize such Bronch CD.  During
the Bronch CD Notice Period, AstraZeneca and its Affiliates shall not negotiate
with or grant any rights to develop or commercialize the Bronch CD to any Third
Party.  If Insmed elects to enter into exclusive negotiations during the Bronch
CD Notice Period, AstraZeneca shall negotiate exclusively and in good faith with
Insmed for a period commencing upon the date AstraZeneca receives notice of such
election from Insmed and expiring [***] thereafter (the “Bronch CD Negotiation
Period”) with respect to commercially reasonable terms for the acquisition by
Insmed, by license or otherwise, of the right to develop or commercialize the
Bronch CD.  Notwithstanding the foregoing in this Section 2.7.2, each Party
shall retain all discretion to determine, among other things, whether any
proposed terms for Insmed’s right to develop or commercialize any Bronch CD
during the Bronch CD Negotiation Period are acceptable to such Party, and no
Party shall be deemed to have acted without good faith solely because such Party
does not agree to some or all of the other Party’s proposed terms, or if the
Parties cannot come to an agreement on mutually acceptable terms within the
Bronch CD Negotiation Period.

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

22

--------------------------------------------------------------------------------


 

2.7.3.                  If, after good faith negotiations, the Parties do not
enter into a written agreement within the Bronch CD Negotiation Period,
AstraZeneca shall be free to develop and commercialize such Bronch CD on its own
or in collaboration with any Third Party and to dispose of, by license or
otherwise, AstraZeneca’s development or commercialization rights for such Bronch
CD without further obligation to Insmed.

 

ARTICLE 3
ASTRAZENECA SUPPLY AND MANUFACTURING KNOW-HOW TRANSFER
ACTIVITIES

 

3.1.                           Supply of Licensed Products.  No later than [***]
after the Effective Date, or except as otherwise mutually agreed by the Parties,
the Parties shall enter into a supply agreement pursuant to which AstraZeneca
shall supply to Insmed specified quantities and dosage strengths of the Licensed
Compound and Licensed Products to be used by Insmed for the conduct of the
initial Phase 2 Clinical Trial under the Development Plan (the “Supply
Agreement”).  The Parties agree that, except as may otherwise be mutually
agreed, the Supply Agreement shall comply in all material respects with the
draft terms set forth in Schedule 3.1 hereof, which provide, without limitation,
that Insmed shall pay [***] to Manufacture such Licensed Compound and Licensed
Products in accordance with the payment terms and procedures to be set forth in
the Supply Agreement.  Such Supply Agreement shall be negotiated and agreed by
the Parties in good faith.  No later than the earlier of [***] after the
Effective Date and first scheduled delivery by AstraZeneca to Insmed of Licensed
Product pursuant to the Supply Agreement, AstraZeneca and Insmed shall enter
into a reasonable and customary quality assurance agreement (the “Quality
Agreement”) that shall set forth the terms and conditions upon which each Party
will conduct its respective quality activities in connection with the Supply
Agreement.  Such Quality Agreement shall be negotiated and agreed by the Parties
in good faith.  Each Party shall duly and punctually perform all of its
obligations under the Supply Agreement and the Quality Agreement.  AstraZeneca
shall Manufacture (or have Manufactured) all such Licensed Compound and Licensed
Product in accordance with Applicable Law.  Except as otherwise set forth in
this Section 3.1, Insmed shall have the sole right, at its expense, to
Manufacture (or have Manufactured) and supply the Licensed Compound and Licensed
Products for Exploitation in or for the Territory by Insmed and its Affiliates
and its or their Sublicensees.

 

3.2.                           Manufacturing Know-How Transfer.  Commencing on
the Effective Date and for a period ending [***] thereafter, AstraZeneca shall,
when and as reasonably requested by Insmed, (i) transfer to Insmed or its
designee (which designee may be an Affiliate, Sublicensee or a Third Party
manufacturer), [***] the AstraZeneca Know-How relating to the Manufacture of the
Licensed Compound and the Licensed Products specified on Schedule 1.12,
including, for clarity, the

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

23

--------------------------------------------------------------------------------


 

then-current process for the Manufacture of the Licensed Compound and Licensed
Products, as well as any improvements or enhancements to such processes (the
“Manufacturing Process”) and (ii) assist Insmed or its designee to contact any
of AstraZeneca’s Third Party manufacturers for purposes of Insmed or its
designee entering into agreements for Manufacture of the Licensed Compound and
the Licensed Products.  AstraZeneca also shall, when and as reasonably requested
by Insmed, respond to requests for additional information as may be necessary to
Insmed or its designee to understand the Manufacturing Process.

 

3.3.                           Subsequent Manufacturing Know-How Transfer. 
Without limiting the foregoing in Section 3.2, in the event that AstraZeneca or
any of its Affiliates makes any invention, discovery or Improvement relating to,
or that is otherwise necessary for, the Manufacture of the Licensed Compound or
a Licensed Product during the Term, AstraZeneca shall promptly disclose such
invention, discovery or Improvement to Insmed and shall, at Insmed’s request,
respond to requests for additional information with respect to such invention,
discovery or Improvement as may be necessary to Insmed or its designee to
understand the invention, discovery or Improvement.

 

ARTICLE 4
DEVELOPMENT, REGULATORY AND COMMERCIALIZATION ACTIVITIES

 

4.1.                           Development.

 

4.1.1.                  Diligence.  After the Effective Date, subject to
AstraZeneca’s specifically designated Manufacturing activities expressly set
forth in Article 3 and the Supply Agreement and the Quality Agreement, as
between the Parties, Insmed shall be solely responsible for all aspects of the
Development of the Licensed Compound and Licensed Products in the Field in the
Territory.  Insmed shall use Commercially Reasonable Efforts to Develop, and
obtain and maintain Regulatory Approvals for [***] in the Field in each of the
Major Markets.  Insmed shall perform or cause to be performed its Development
activities hereunder in good scientific manner and in compliance with all
Applicable Law.

 

4.1.2.                  Development Plan.

 

(i)                  Attached hereto as Schedule 4.1.2 is the initial plan for
the Development of the initial Licensed Product in the Field in the Major
Markets (the “Development Plan”).  Insmed shall review and revise the
Development Plan periodically (at least annually) for the purpose of considering
appropriate amendments thereto.  In addition, Insmed may amend any Development
Plan at any time.  Upon the earlier of the end of the Royalty Term for each
Licensed Product in each Major Market the obligation to maintain Development
Plans shall be terminated.

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

24

--------------------------------------------------------------------------------

 

(ii)                                  Without limitation of
Section 4.1.1, Insmed shall use Commercially Reasonable Efforts to perform the
Development activities under the applicable Development Plan and to do so in
accordance with the timelines set forth in the Development Plan.  Insmed shall
perform or cause to be performed its Development activities hereunder in good
scientific manner and in compliance with all Applicable Law by allocating
sufficient time, effort, equipment, and skilled personnel to complete such
Development activities in accordance with the Development Plan and the timelines
set forth therein.

 

4.1.3.                  Development Costs.  In addition to the payment for [***]
pursuant to Article 3 and the Supply Agreement, Insmed shall be responsible for
all of its costs and expenses in connection with the Development of, and
obtaining and maintaining Regulatory Approvals for, the Licensed Products in the
Field in the Territory.

 

4.1.4.                  Development Records.  Insmed shall, and shall cause its
Affiliates and its and their Sublicensees to, maintain, in good scientific
manner, complete and accurate books and records pertaining to Development of
Licensed Products hereunder, in sufficient detail to verify compliance with its
obligations under this Agreement.  Such books and records shall be kept in
accordance with Insmed’s customary business practices and be in compliance with
Applicable Law and shall be retained by Insmed for at least [***] after the
expiration or termination of this Agreement in its entirety or for such longer
period as may be required by Applicable Law.  AstraZeneca shall have the right,
on a [***] basis, during normal business hours and upon reasonable advance
notice to Insmed, to inspect and copy all such books and records maintained
pursuant to this Section 4.1.4; provided that AstraZeneca shall maintain such
records and information disclosed therein in confidence in accordance with
Article 9.

 

4.1.5.                  Development Reports.  Without limiting Section 4.1.4,
within [***] following [***] during which Insmed is conducting Development
activities hereunder, Insmed shall provide AstraZeneca with written reports
summarizing all material (i) Development activities it has performed, or caused
to be performed, since the preceding report, (ii) Development activities in
process and (iii) future activities it expects to initiate during the following
[***] period.  Each such report shall contain sufficient detail to enable
AstraZeneca to assess Insmed’s compliance with its obligations set forth in
Sections 4.1.1 and 4.1.2(ii), including Insmed’s, or its Affiliates’ or its or
their Sublicensees’ activities with respect to achieving Regulatory Approvals of
Licensed Products in the Territory and clinical study results and results of
other Development activities.  Insmed also shall, when and as reasonably
requested by AstraZeneca, respond to requests for additional information as may
be necessary to AstraZeneca to understand Insmed’s Development activities
hereunder.

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

25

--------------------------------------------------------------------------------


 

4.2.                           Regulatory Activities.

 

4.2.1.                  Regulatory Approvals; Assigned Regulatory Documentation.

 

(i)                  Subject to Article 5 and except as otherwise set forth in
this Section 4.2, Insmed shall have the sole right to prepare, obtain and
maintain Drug Approval Applications (including the setting of the overall
regulatory strategy therefor), other Regulatory Approvals and other submissions
(including INDs and CTAs), and to conduct communications with the Regulatory
Authorities, for Licensed Products in the Field in the Territory in its name.

 

(ii)               Except to the extent prohibited by Applicable Law,
AstraZeneca hereby assigns the Regulatory Documentation listed on Schedule
4.2.1(ii) to Insmed (the “Assigned Regulatory Documentation”).

 

(iii)            In accordance with Section 9.4, Insmed shall provide
AstraZeneca with a written notice prior to releasing an official public
statement that it intends to file an NDA for a Licensed Product, or, in the
event no official public statement will be made, Insmed shall provide
AstraZeneca with a written notice promptly after its responsible management body
determines to file an NDA for a Licensed Product.

 

4.2.2.                  Communications and Filings with Regulatory Authorities. 
With respect to each Licensed Product, Insmed shall promptly provide AstraZeneca
with:  (i) copies of all pre-clinical and clinical data compiled in support of
regulatory filings; (ii) copies of all regulatory correspondence to or from the
Regulatory Authorities; (iii) final draft copies of material, non-recurring
submissions and filings reasonably in advance of submission or filing
(e.g., INDs, CTAs, Drug Approval Applications, major supplements or amendments
to the foregoing, material labeling supplements, Regulatory Authority meeting
requests and core data sheets and filings related to new Indications and
proposed labeling) to the Regulatory Authorities; (iv) notices of any
revocations of Regulatory Approvals with respect to any such Licensed Product
and any Licensed Product recalls or withdrawals in the Territory; and
(v) reasonable responses to inquiries by AstraZeneca regarding the Regulatory
Approval and Commercialization processes for any Licensed Product, including
reasonable access to Insmed’s personnel in connection with such inquiries. 
Insmed shall promptly provide AstraZeneca with copies of all other documents and
correspondence pertaining to each Licensed Product after they have been
submitted to, or received from, the Regulatory Authorities.  Insmed shall use
Commercially Reasonable Efforts to implement procedures reasonably designed to
avoid any failure to provide any material required to be provided to AstraZeneca
under this Section 4.2.2 and to cure any such failure promptly after its
discovery.

 

4.2.3.                  Recalls, Suspensions or Withdrawals.  Insmed shall
notify AstraZeneca promptly (but in no event later than [***]) following its
determination that any event, incident or circumstance has occurred that is
reasonably likely to result in the need for a recall, market suspension or
market withdrawal of a Licensed Product in the Field in the Territory and shall
include in such notice the reasoning behind such determination and any
supporting facts.  As between the Parties, Insmed shall have the right to make
the final determination whether to voluntarily implement any such recall, market
suspension or market

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

26

--------------------------------------------------------------------------------


 

withdrawal in the Field in the Territory; provided that prior to any
implementation of such a recall, market suspension or market withdrawal, Insmed
shall consult with AstraZeneca and shall consider AstraZeneca’s comments in good
faith.  If a recall, market suspension or market withdrawal is mandated by a
Regulatory Authority in the Territory, as between the Parties, Insmed shall
initiate such a recall, market suspension or market withdrawal in compliance
with Applicable Law.  For all recalls, market suspensions or market withdrawals
undertaken pursuant to this Section 4.2.3, as between the Parties, Insmed shall
be solely responsible for the execution thereof.  Subject to Article 11, Insmed
shall be responsible for all costs of any such recall, market suspension or
market withdrawal.

 

4.2.4.                  Global Safety Database.  Insmed shall establish, hold
and maintain (at Insmed’s sole cost and expense) the global safety database for
Licensed Products.  AstraZeneca shall provide Insmed with information in the
possession and Control of AstraZeneca as necessary for Insmed to comply with its
pharmacovigilance responsibilities in the Territory, including, as applicable,
any adverse drug experiences (including those events or experiences that are
required to be reported to the FDA under 21 C.F.R. sections 312.32 or 314.80 or
to foreign Regulatory Authorities under corresponding Applicable Law outside the
United States), from pre-clinical or clinical laboratory, animal toxicology and
pharmacology studies, clinical studies and commercial experiences with a
Licensed Product, in each case, in the form reasonably requested by Insmed and
an agreed upon timeframe.  Each Party will provide the other Party with needed
information for any aggregate reporting requirements.

 

4.3.                           Commercialization.

 

4.3.1.                  Diligence.  As between the Parties, Insmed shall be
solely responsible for Commercialization of the Licensed Products in the Field
throughout the Territory at Insmed’s own cost and expense.  Without limitation
of Section 4.3.2, Insmed shall use Commercially Reasonable Efforts to
Commercialize [***] in the Field in each of the Major Markets.

 

4.3.2.                  Commercialization Costs; Booking of Sales;
Distribution.  Insmed shall be responsible for all of its costs and expenses in
connection with the Commercialization of the Licensed Products in the Field in
the Territory.  Insmed shall invoice and book sales, establish all terms of sale
(including pricing and discounts) and warehouse and distribute the Licensed
Products in the Field in the Territory and perform or cause to be performed all
related services.  Subject to Section 4.2.3, Insmed shall handle all returns,
recalls or withdrawals, order processing, invoicing, collection, distribution
and inventory management with respect to the Licensed Products in the Territory.

 

4.3.3.                  Commercialization Records.  Without limitation of
Section 7.10, Insmed shall maintain complete and accurate books and records
pertaining to Commercialization of Licensed Products hereunder in sufficient
detail to verify compliance with its obligations under this Agreement, and which
shall be in compliance with Applicable Law and properly

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

27

--------------------------------------------------------------------------------


 

reflect all work done and results achieved in the performance of its
Commercialization activities.  Such books and records shall be retained by
Insmed for at least [***] after the expiration or termination of this Agreement
in its entirety or for such longer period as may be required by Applicable Law. 
AstraZeneca shall have the right, [***], during normal business hours and upon
reasonable advance notice, to inspect and copy all such books and records
maintained pursuant to this Section 4.3.3; provided that AstraZeneca shall
maintain such records and information disclosed therein in confidence in
accordance with Article 9.

 

4.3.4.                  Commercialization Reports.  Without limiting
Section 4.3.3, within [***] following [***], commencing upon the First
Commercial Sale of a Licensed Product and thereafter, Insmed shall provide to
AstraZeneca with written reports summarizing all material (i) Commercialization
activities it has performed, or caused to be performed, since the preceding
report and (ii) future activities it expects to initiate during the following
[***] period.  Each such report shall contain sufficient detail to enable
AstraZeneca to assess Insmed’s compliance with its obligations set forth in
Section 4.3.1.  Insmed also shall, when and as reasonably requested by
AstraZeneca, respond to requests for additional information as may be necessary
to AstraZeneca to understand Insmed’s Commercialization activities hereunder.

 

4.4.                            Statements and Compliance with Applicable Law. 
Insmed shall, and shall cause its Affiliates to, comply with all Applicable Law
with respect to the Exploitation of Licensed Products.  Insmed shall use
Commercially Reasonable Efforts to avoid, and shall use Commercially Reasonable
Efforts to cause its Affiliates and its and their Sublicensees, Third Party
Distributors, employees, representatives, and agents to avoid, taking or failing
to take any actions that Insmed knows or reasonably should know would jeopardize
the goodwill or reputation of AstraZeneca or the Licensed Products or any
Trademark associated therewith.  Without limitation to the foregoing in this
Section 4.4, Insmed shall in all material respects conform its practices and
procedures relating to the Commercialization of the Licensed Products and
educating the medical community in the Territory with respect to the Licensed
Products to any applicable industry association regulations, policies and
guidelines, as the same may be amended from time to time, and Applicable Law. 
AstraZeneca shall use Commercially Reasonable Efforts to avoid, and shall use
Commercially Reasonable Efforts to cause its Affiliates and its and their
employees, representatives and agents to avoid, taking or failing to take any
actions that AstraZeneca knows or reasonably should know would jeopardize the
goodwill or reputation of Insmed or the Licensed Products or any Trademark
associated therewith.

 

4.5.                            Supply of Licensed Compound.  Except as
expressly set forth in Section 3.1 and the Supply Agreement and the Quality
Agreement, as between the Parties, Insmed shall have the sole responsibility
for, at its expense, Manufacturing (or having Manufactured) and supplying the
Licensed Compound and Licensed Products for its Development and
Commercialization activities in the Territory.

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

28

--------------------------------------------------------------------------------


 

4.6.                            Subcontracting.  Subject to Sections 2.3 and
2.5, Insmed may subcontract with a Third Party to perform any or all of its
obligations hereunder (including by appointing one or more Third Party
Distributors); provided that (i) no such permitted subcontracting shall relieve
Insmed of any obligation hereunder (except to the extent satisfactorily
performed by such subcontractor) or any liability, and Insmed shall be and
remain fully responsible and liable therefor and (ii) the agreement pursuant to
which Insmed engages any Third Party subcontractor must (a) be consistent in all
material respects with this Agreement, (b) contain terms obligating such
subcontractor to comply with the confidentiality, intellectual property and all
other relevant provisions of this Agreement and (c) contain terms allowing
Insmed to inspect, access and audit substantially similar to those provided to
AstraZeneca in this Agreement and share any results of such an inspection and
audit with AstraZeneca.  Upon the reasonable request by AstraZeneca, Insmed
shall perform such an inspection and audit of the relevant Subcontractor and
share the results thereof with AstraZeneca.  Insmed shall ensure that each
subcontractor accepts and complies with all of the applicable terms and
conditions of this Agreement as if such permitted subcontractor were a Party to
this Agreement.  Insmed hereby waives any requirement that AstraZeneca exhaust
any right, power or remedy, or proceed against any Subcontractor for any
obligation or performance under this Agreement prior to proceeding directly
against Insmed.

 

ARTICLE 5
ASTRAZENECA’S GRANT BACK RIGHTS

 

5.1.                            First Option.  During the period from the
Effective Date until the [***] anniversary of the Effective Date (the “First
Option Period”), AstraZeneca shall have an exclusive option exercisable by
written notice to Insmed to Develop the Licensed Compound and Licensed Products
in the Indications of COPD or Asthma up to and including Phase 2b Clinical
Trials (the “First Option”).

 

5.1.1.                  Subject to AstraZeneca timely exercising the First
Option in accordance with Section 5.1, Insmed hereby grants to AstraZeneca:

 

(i)                  an exclusive royalty-free license (or sublicense), with the
right to grant sublicenses, under the AstraZeneca Patents, the AstraZeneca
Know-How, the Joint Patents, the Joint Know-How, the Insmed Patents and the
Insmed Know-How to Develop up to and including Phase 2b Clinical Trials the
Licensed Compound and Licensed Products in the Indications of COPD and Asthma in
the Territory; and

 

(ii)               an exclusive royalty-free license (or sublicense) and right
of reference, with the right to grant sublicenses and further rights of
reference, under the Assigned Regulatory Documentation, the AstraZeneca
Regulatory Documentation and the Insmed Regulatory Documentation as necessary or
reasonably useful for purposes of Developing up to and including Phase 2b
Clinical Trials the Licensed Compound and Licensed Products in the Indications
of COPD and Asthma in the Territory.

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

29

--------------------------------------------------------------------------------


 

5.1.2.                  In accordance with Section 6.2, upon AstraZeneca’s
exercise of the First Option, the Parties shall establish a Joint Steering
Committee for purposes of coordination and information exchange to facilitate
the Parties’ respective Development and Commercialization efforts involving the
Licensed Compound and the Licensed Products, including reasonable exchange of
clinical data, safety data and other data needed for Regulatory Documentation.

 

5.1.3.                  If AstraZeneca exercises the First Option, subject to
any of Insmed’s Manufacturing obligations that may be agreed between the
Parties, as between the Parties, AstraZeneca shall be solely responsible for all
aspects of the Development up to and including Phase 2b Clinical Trials of the
Licensed Compound and Licensed Products in the Indications of COPD or Asthma in
the Territory.  If AstraZeneca exercises the First Option, AstraZeneca shall use
Commercially Reasonable Efforts to Develop at least one Licensed Product in at
least one Indication of COPD or Asthma through a Phase 2 Clinical Trial. 
AstraZeneca shall perform or cause to be performed its Development activities
hereunder in good scientific manner and in compliance with all Applicable Law.

 

5.2.                           Second Option.

 

5.2.1.                  If AstraZeneca exercises the First Option prior to the
expiration of the First Option Period and Develops the Licensed Compound and
Licensed Products in the Indications of COPD or Asthma, then, during the period
from the exercise of the First Option until the earlier of (i) the [***]
anniversary of AstraZeneca’s issuance of the final study report for the first
(1st) Phase 2b Clinical Study in the Indications of COPD or Asthma or (ii) the
[***] anniversary of the exercise date of the First Option (the “Second Option
Period”), AstraZeneca shall have an exclusive option exercisable by written
notice to Insmed for an exclusive license under the AstraZeneca Patents, the
AstraZeneca Know-How, the Joint Patents, the Joint Know-How, the Insmed Patents,
the Insmed Know-How, the Assigned Regulatory Documentation, the AstraZeneca
Regulatory Documentation and the Insmed Regulatory Documentation to the extent
necessary or reasonably useful to enable AstraZeneca (x) to Develop the Licensed
Compound and Licensed Products in the Indications of COPD or Asthma, including
activities beyond Phase 2b Clinical Trials, in the Territory, and (y) to
Commercialize the Licensed Compound and Licensed Products in the Indications of
COPD and Asthma in the Territory (the “Second Option”).  For the avoidance of
doubt, this Section 5.2.1 does not obligate AstraZeneca to initiate or complete
any Phase 2b Clinical Trials for the Licensed Compound or the Licensed Products
prior to exercise of the Second Option.

 

5.2.2.                  If AstraZeneca exercises the Second Option prior to the
expiration of the Second Option Period, Insmed and AstraZeneca shall negotiate
in good faith commercially reasonable terms, including financial terms, for
AstraZeneca’s further Development and Commercialization of the License Compound
and Licensed Products in the Indications of COPD and Asthma.  Such agreement
would include (i) diligence obligations for AstraZeneca to use

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

30

--------------------------------------------------------------------------------


 

Commercially Reasonable Efforts to Develop and Commercialize at least one
(1) Licensed Product in at least one (1) Indication (either COPD or Asthma) in
each of the Major Markets, (ii) provisions for Insmed to supply API of the
Licensed Compound [***] to AstraZeneca or an appropriate grant of rights to
fully enable Manufacturing of the Licensed Compound and Licensed Products for
AstraZeneca’s permitted Development and Commercialization activities, and
(iii) provisions permitting AstraZeneca to terminate such agreement at will, at
any time, in its entirety or on a Licensed Product-by-Licensed Product or
country-by-country basis, upon [***] prior written notice to Insmed. 
Furthermore, in connection with such exercise of the Second Option, the Parties
shall discuss potential co-Development and co-Commercialization of the Licensed
Compound and Licensed Products in the Field.

 

5.2.3.                  The Parties shall have a period of [***] from the date
AstraZeneca exercises the Second Option (the “COPD/Asthma Negotiation Period”)
to negotiate and execute a definitive agreement for AstraZeneca’s further
Development and Commercialization of the Licensed Compound and Licensed Products
in the Indications of COPD and Asthma (a “COPD/Asthma Commercial License”). 
Each Party shall retain all discretion to determine, among other things, whether
any proposed terms for a COPD/Asthma Commercial License are acceptable to such
Party, and no Party shall be deemed to have acted without good faith solely
because such Party does not agree to some or all of the other Party’s proposed
terms, or if the Parties cannot come to an agreement on mutually acceptable
terms.  In the event the Parties are unable to execute a mutually agreeable
COPD/Asthma Commercial License within the COPD/Asthma Negotiation Period, all
terms of this Agreement shall remain in full force and effect.

 

5.3.                           AstraZeneca Option Notice Requirements.  If
AstraZeneca exercises the First Option or the Second Option, in each such
exercise notice AstraZeneca shall provide information relating to AstraZeneca’s
intended product presentation and the intended differentiation from the
presentation of the Licensed Products being Developed by Insmed.

 

5.4.                            Restrictions on Insmed in COPD and Asthma.  For
the sake of clarity, Insmed shall have no rights to Develop or Commercialize the
Licensed Compound or Licensed Products in the Indications of COPD or Asthma
unless:

 

5.4.1.                  AstraZeneca has not exercised the First Option within
the First Option Period;

 

5.4.2.                  AstraZeneca has exercised the First Option during the
First Option Period, but has not exercised the Second Option within the Second
Option Period;

 

5.4.3.                  AstraZeneca has timely exercised each of the First
Option and the Second Option, but the Parties are unable to execute a
COPD/Asthma Commercial License within the COPD/Asthma Negotiation Period; or

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

31

--------------------------------------------------------------------------------


 

5.4.4.                  AstraZeneca’s rights under Sections 5.1 and 5.2 are
terminated pursuant to Section 12.4.3(ii) or Section 13.3,

 

and in any such case (i.e., any of clause 5.4.1, 5.4.2, 5.4.3 or 5.4.4) the
Parties have further agreed on economic terms for Insmed’s rights to Develop and
Commercialize the Licensed Compound or Licensed Products in such Indications.

 

ARTICLE 6
ALLIANCE MANAGERS; JOINT STEERING COMMITTEE

 

6.1.                           Alliance Managers.  As of the Effective Date,
each Party shall appoint a person who shall oversee contact between the Parties
for all matters and shall have such other responsibilities as the Parties may
agree in writing after the Effective Date (“Alliance Manager”), which person may
be replaced at any time by notice in writing to the other Party.  [***] shall be
the initial Alliance Manager on behalf of AstraZeneca.  [***] shall be the
initial Alliance Manager on behalf of Insmed.  The Alliance Managers shall work
together to manage and facilitate the communication between the Parties under
this Agreement, including the resolution (in accordance with the terms of this
Agreement) of issues between the Parties that arise in connection with this
Agreement.  The Alliance Managers shall not have final decision-making authority
with respect to any matter under this Agreement.  In the event the Parties
establish a Joint Steering Committee pursuant to Section 6.2, the Alliance
Managers shall oversee contact between the Parties for all matters between
meetings of the JSC.

 

6.2.                           Joint Steering Committee.  In the event
AstraZeneca shall undertake any Development or Commercialization of Licensed
Products pursuant to exercise of its option rights under Article 5 or pursuant
to an agreement entered into by the Parties under Section 2.5, then the Parties
promptly shall establish a joint steering committee (the “Joint Steering
Committee” or “JSC”), which shall consist of representatives from each of the
Parties, each with the requisite experience and seniority to enable such person
to make decisions on behalf of the Parties with respect to the issues falling
within the jurisdiction of the JSC.  From time to time, each Party may
substitute one or more of its representatives to the JSC on written notice to
the other Party.  Insmed shall select from its representatives the chairperson
for the JSC, which chairperson may be changed from time to time, on written
notice to AstraZeneca.  The JSC shall:

 

6.2.1.                  serve as a forum for discussing and supervising
Development of the Licensed Compound and Licensed Products in the Field in the
Territory, including by overseeing the conduct of the Development activities and
reviewing Development Plans and Development reports as provided in
Section 4.1.5, and by coordinating the reasonable exchange of clinical data,
safety data and other data needed by each Party for its Regulatory
Documentation;

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

32

--------------------------------------------------------------------------------


 

6.2.2.                  serve as a forum for discussing and supervising the
Commercialization of Licensed Products in the Field in the Territory as provided
in Section 4.3, including by reviewing the Commercialization Plans and
overseeing the conduct of the Commercialization activities; and

 

6.2.3.                  perform such other functions as are set forth herein or
as the Parties may mutually agree in writing, except where in conflict with any
provision of this Agreement.

 

6.3.                           General Provisions Applicable to the JSC.

 

6.3.1.                  Meetings and Minutes.  The JSC shall meet as reasonably
necessary to advance the Development of Licensed Products as mutually agreed by
Parties’ respective representatives to the JSC.  The location of such meetings
shall alternate between locations designated by Insmed and locations designated
by AstraZeneca.  The chairperson of the JSC shall be responsible for calling
meetings on no less than [***] notice, unless exigent circumstances require
shorter notice.  Each Party shall make all proposals for agenda items at least
[***] in advance of the applicable meeting and shall provide all appropriate
information with respect to such proposed items at least [***] in advance of the
applicable meeting; provided that under exigent circumstances requiring input by
the JSC, a Party may provide its agenda items to the other Party within a
shorter period of time in advance of the meeting or may propose that there not
be a specific agenda for a particular meeting, so long as the other Party
consents to such later addition of such agenda items or the absence of a
specific agenda for such meeting.  The chairperson of the JSC shall prepare and
circulate for review and approval of the Parties minutes of each meeting within
[***] after the meeting.  The Parties shall agree on the minutes of each meeting
promptly, but in no event later than the next meeting of the JSC.

 

6.3.2.                  Procedural Rules.  The JSC shall have the right to adopt
such standing rules as shall be necessary for its work, to the extent that such
rules are not inconsistent with this Agreement.  A quorum of the JSC shall exist
whenever there is present at a meeting at least one (1) representative appointed
by each Party.  Representatives of the Parties on the JSC may attend a meeting
either in person or by telephone, video conference or similar means in which
each participant can hear what is said by, and be heard by, the other
participants.  Representation by proxy shall be allowed.  Subject to
Section 6.3.3, the JSC shall take action by consensus of the representatives
present at a meeting at which a quorum exists, with each Party having a single
vote irrespective of the number of representatives of such Party in attendance
or by a written resolution signed by at least one (1) representative appointed
by each Party.  Employees or consultants of a Party who are not representatives
of the Parties on the JSC may attend meetings of the JSC; provided, however,
that such attendees (i) shall not vote or otherwise participate in the
decision-making process of the JSC and (ii) are bound by obligations of
confidentiality and non-disclosure at least as protective of the other Party as
those set forth in Article 9.

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

33

--------------------------------------------------------------------------------


 

6.3.3.                  Decision-Making.  Except for matters outside the
jurisdiction and authority of the JSC (including as set forth in Section 6.3.4),
if the JSC cannot, or does not, reach consensus on an issue, then such issue
shall be resolved pursuant to Section 13.5.

 

6.3.4.                  Limitations on Authority.  Without limitation to the
foregoing, the Parties hereby agree that matters explicitly reserved to the
consent, approval or other decision-making authority of one or both Parties, as
expressly provided in this Agreement, are outside the jurisdiction and authority
of the JSC, including (i) amendment, modification or waiver of compliance with
this Agreement (which may only be amended or modified as provided in
Section 13.8 or compliance with which may only be waived as provided in
Section 13.11), and (ii) such other matters as are reserved to the consent,
approval, agreement or other decision-making authority of either or both Parties
in this Agreement that are not required by this Agreement to be considered by
the JSC prior to the exercise of such consent, approval or other decision-making
authority.

 

6.3.5.                  Discontinuation; Disbandment; Annual Reports.  The JSC
shall continue to exist until the first to occur of: (i) the Parties mutually
agreeing to disband the JSC; and (ii) AstraZeneca discontinuing any Development
or Commercialization activities with respect to Licensed Products, at which time
AstraZeneca shall provide to Insmed written notice of its intention to disband
the JSC.  Upon the occurrence of either of the foregoing, (x) the JSC shall
disband, have no further responsibilities or authority under this Agreement and
will be considered dissolved by the Parties and (y) any requirement of a Party
to provide Information or other materials to the JSC shall be deemed a
requirement to provide such Information or other materials to the other Party
and after consultation with AstraZeneca and taking AstraZeneca’s comments, if
any, into consideration in good faith, Insmed shall have the right to decide all
matters that are subject to the review or approval by the JSC hereunder, with
any Disputes to be resolved pursuant to Section 13.5.

 

ARTICLE 7
PAYMENTS AND RECORDS

 

7.1.                           Upfront Payment.  In partial consideration of the
rights granted by AstraZeneca to Insmed hereunder, no later than thirty (30)
days following the Effective Date, Insmed shall pay AstraZeneca a nonrefundable
and noncreditable upfront amount equal to thirty million Dollars ($30,000,000).

 

7.2.                           Milestones.

 

7.2.1.                  Development and Regulatory Milestones.  In partial
consideration of the rights granted by AstraZeneca to Insmed hereunder, Insmed
shall pay to AstraZeneca the following payments within [***] of the achievement
of each of the following

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

34

--------------------------------------------------------------------------------

 

milestone events, which payments shall be nonrefundable, noncreditable and fully
earned upon the achievement of the applicable milestone event:

 

No.

 

Milestone Event

 

Milestone Payment

1.

 

The first dosing of the first human subject in the first Phase 3 Clinical Trial
of a Licensed Product

 

$

[***]

2.

 

The earlier of (i) Insmed’s notification to AstraZeneca that Insmed intends to
file an NDA for a Licensed Product provided in accordance with
Section 4.2.1(iii), and (ii) Insmed’s release of an official public statement
that it intends to file an NDA for a Licensed Product

 

$

[***]

3.

 

Regulatory Approval by the applicable Regulatory Authority of the Drug Approval
Application for a Licensed Product in or for [***]

 

$

[***]

4.

 

Regulatory Approval by the applicable Regulatory Authority of the Drug Approval
Application for a Licensed Product in or for any of [***]

 

$

[***]

5.

 

Regulatory Approval by the applicable Regulatory Authority of the Drug Approval
Application for a Licensed Product in or for any of [***]

 

$

[***]

 

Each milestone payment in this Section 7.2.1 shall be payable at the full amount
above for the achievement of the associated milestone event for the first
Indication, and at half of the above amount for a second Indication; provided,
however, that in accordance with Section 5.4, the above milestone payments will
not apply with respect to Development for the Indications of COPD and Asthma,
which shall be negotiated by the Parties in the event Insmed shall pursue such
Indications.

 

For the avoidance of doubt, and subject to the milestone payments for
achievement of milestone events for a second Indication, each milestone payment
shall be payable one time only, regardless of the number of Licensed Products
Developed or Commercialized and regardless of the number of times any of the
applicable milestone events occurs with respect to any Licensed Product.

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

35

--------------------------------------------------------------------------------


 

If, at any time, the achievement of an approval milestone described in
Section 7.2.1 for a first Indication or second Indication has occurred with
respect to which a payment is due hereunder and any of the preceding Clinical
Trial milestones in this Section 7.2.1 corresponding to such approval have not
been due or been paid, then each such skipped Clinical Trial milestone payment
shall become due and payable concurrently with the milestone payment for the
first approval milestone with respect to which payment is due.

 

7.2.2.                  Commercial Milestone.  In partial consideration of the
rights granted by AstraZeneca to Insmed hereunder, Insmed shall pay to
AstraZeneca the following payment within [***] after the achievement the
following milestone event, which shall be nonrefundable, noncreditable and fully
earned upon the achievement of the milestone event:

 

Milestone Event

 

Milestone Payment

The first time that the aggregate of all Net Sales in the Territory of a
Licensed Product made by Insmed or any of its Affiliates or its or their
Sublicensees in a given Calendar Year exceeds one billion Dollars
($1,000,000,000) for such Calendar Year

 

$

35,000,000

 

The milestone payment in this Section 7.2.2 shall be payable only upon the first
achievement of such milestone in a given Calendar Year and no amounts shall be
due for subsequent or repeated achievements of such milestone event in
subsequent Calendar Years, whether for the same or a different Licensed Product.

 

7.2.3.                  Determination that Milestones Have Occurred.  Insmed
shall notify AstraZeneca promptly of the achievement of each of the events
identified as a milestone in Section 7.2.1 or Section 7.2.2.  In the event that,
notwithstanding the fact that Insmed has not provided AstraZeneca such a notice,
AstraZeneca believes that any such milestone has been achieved, it shall so
notify Insmed in writing and the Parties shall promptly meet and discuss in good
faith whether such milestone has been achieved.  Any dispute under this
Section 7.2.3 regarding whether or not such a milestone has been achieved shall
be subject to resolution in accordance with Section 13.5.

 

7.3.                           Royalties.

 

7.3.1.                  Royalty Rates.  As further consideration for the rights
granted to Insmed hereunder, commencing upon the First Commercial Sale of a
Licensed Product in the Territory, on a Licensed Product-by-Licensed Product
basis, Insmed shall pay to AstraZeneca a royalty on Net Sales of each Licensed
Product in the Territory during each Calendar Year at the following rates:

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

36

--------------------------------------------------------------------------------


 

(i)                                     for that portion of aggregate Net Sales
of such Licensed Product in the Territory during a Calendar Year less than or
equal to [***] Dollars ($[***]), a royalty rate of [***] percent ([***]%);

 

(ii)                                  for that portion of aggregate Net Sales of
such Licensed Product in the Territory during a Calendar Year greater than [***]
Dollars ($[***]) but less than or equal to [***] Dollars ($[***]), a royalty
rate of [***] percent ([***]%); and

 

(iii)                               for that portion of aggregate Net Sales of
such Licensed Product in the Territory during a Calendar Year greater than [***]
Dollars ($[***]), a royalty rate of [***] percent ([***]%);

 

provided, however, that in accordance with Section 5.4, the above royalty rates
will not apply with respect to Commercialization for the Indications of COPD and
Asthma, which shall be negotiated by the Parties in the event Insmed shall
pursue such Indications.

 

7.3.2.                  Blended Royalty.  Insmed acknowledges that (i) the
AstraZeneca Know-How and the Information included in the AstraZeneca Regulatory
Documentation licensed to Insmed is proprietary and valuable and that, without
the AstraZeneca Know-How and such Information, Insmed would not be able to
obtain and maintain Regulatory Approvals with respect to the Licensed Products,
(ii) access to the AstraZeneca Know-How and the rights with respect to the
AstraZeneca Regulatory Documentation has provided Insmed with a competitive
advantage in the marketplace beyond the exclusivity afforded by the AstraZeneca
Patents and the regulatory exclusivity and (iii) the milestone payments and
royalties set forth in Sections 7.2.1 and 7.2.2 and Section 7.3.1, respectively,
are, in part, intended to compensate AstraZeneca for such exclusivity and such
competitive advantage.  The Parties agree that the royalty rates set forth in
Section 7.3.1 reflect an efficient and reasonable blended allocation of the
value provided by AstraZeneca to Insmed.

 

7.3.3.                  Royalty Term.  Insmed shall have no obligation to pay
any royalty with respect to Net Sales of any Licensed Product in any country
after the Royalty Term for such Licensed Product in such country has expired. 
Upon expiration of the Royalty Term with respect to a Licensed Product in any
country, the license grants to Insmed in Section 2.1, as applicable, with
respect to such Licensed Product shall become non-exclusive, fully-paid,
royalty-free, perpetual and irrevocable for such Licensed Product in such
country, subject to any agreement entered into between the Parties pursuant to
Section 2.5 or Section 5.2.

 

7.4.                           Reductions.  In the event that:

 

7.4.1.                  in any country in the Territory during the Royalty Term
for a Licensed Product, one or more Generic Products are sold by any Person
other than Insmed, its Affiliates, or its or their Sublicensees, and such
Generic Products have sales in such country resulting in a reduction of the
number of unit sales of the corresponding Licensed Product in

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

37

--------------------------------------------------------------------------------


 

such country in a Calendar Quarter of [***] percent ([***]%) or more as compared
to [***] of such Licensed Product in such country for [***] immediately
preceding the first sale of the first Generic Product in such country, then,
commencing upon the first day of the following Calendar Quarter and for the
remainder of the Royalty Term for such Licensed Product in such country
thereafter, each royalty rate for such Licensed Product set forth in
Section 7.3.1 with respect to such country shall be reduced by [***] percent
([***]%) [***]; and

 

7.4.2.                  pursuant to Section 8.6, Insmed enters into an agreement
with a Third Party in order to obtain a license to a Patent Right or other
intellectual property right that relates to the Licensed Compound, a Licensed
Product or any AstraZeneca Patent or AstraZeneca Know-How and is reasonably
necessary to Exploit the Licensed Compound in the Field in a country in the
Territory or otherwise use AstraZeneca Patents or AstraZeneca Know-How in such
country, Insmed shall be entitled to deduct from milestone payments and
royalties payable hereunder in a given Calendar Year with respect to such
Licensed Product in such country [***] percent ([***]%) of any fees, milestone
payments or royalties paid to such Third Party in such Calendar Year under such
agreement, solely to the extent that such fees, milestone payments or royalties
paid to such Third Party are triggered by activities involving a Licensed
Product that would, absent such agreement, infringe a Patent Right or otherwise
misappropriate an intellectual property right of such Third Party that is
licensed under such agreement.

 

7.5.                           Maximum Amount of Reductions.  In no event shall
the amounts payable to AstraZeneca under Sections 7.2 and 7.3 be reduced by
operation of Section 7.4 by more than [***] percent ([***]%) of what would
otherwise be due by operation of Sections 7.2 and 7.3 without regard to
Section 7.4 in any Calendar Year as a result of the reductions set forth in
Section 7.4.  Any unused reduction may be carried over into subsequent Calendar
Years.  For clarity, to the extent the adjustments in Section 7.4 or this
Section 7.5 cover periods in which payments are due based on more than one
royalty rate described in Section 7.3.1, the Net Sales to which such adjustments
apply shall be distributed on a pro rata basis among the applicable royalty
rates set forth in Section 7.3.1.

 

7.6.                           Royalty Payments and Reports.  Insmed shall
calculate all amounts payable to AstraZeneca pursuant to Section 7.3.1 at the
end of each Calendar Quarter, which amounts shall be converted to Dollars, in
accordance with Section 7.7.  Insmed shall pay to AstraZeneca the royalty
amounts due with respect to a given Calendar Quarter within [***] after the end
of such Calendar Quarter.  Each payment of royalties due to AstraZeneca shall be
accompanied by a statement specifying, on a Licensed Product-by-Licensed Product
basis, the amount of Invoiced Sales, Net Sales and deductions taken to arrive at
Net Sales attributable to each Licensed Product in each country the Territory
during the applicable Calendar Quarter (including such amounts expressed in
local currency and as converted to Dollars) and a calculation of the amount of
royalty payment due on such Net Sales for such Calendar Quarter.  Without
limiting the generality of the foregoing, Insmed shall require its Affiliates
and Sublicensees to account for their Net Sales and to provide

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

38

--------------------------------------------------------------------------------


 

such reports with respect thereto, as if such sales were made by Insmed.

 

7.7.                           Mode of Payment; Offsets.  All payments to
AstraZeneca under this Agreement shall be made by deposit of Dollars in the
requisite amount to such bank account as AstraZeneca may from time to time
designate by notice to Insmed.  For the purpose of calculating any sums due
under, or otherwise reimbursable pursuant to, this Agreement (including the
calculation of Net Sales expressed in currencies other than Dollars), Insmed
shall convert any amount expressed in a foreign currency into Dollar equivalents
using its, its Affiliates’ or Sublicensees’, as applicable, standard conversion
methodology consistent with GAAP.  Insmed shall have no right to offset, set off
or deduct any amounts from or against the amounts due to AstraZeneca hereunder.

 

7.8.                           Taxes.

 

7.8.1.                  General.  The milestone payments and royalties payable
by Insmed to AstraZeneca pursuant to this Agreement (each, a “Payment”) shall be
paid free and clear of any and all taxes, except for any withholding taxes
required by Applicable Law.  Except as provided in this Section 7.8, AstraZeneca
shall be solely responsible for paying any and all taxes (other than withholding
taxes required by Applicable Law to be deducted from Payments and remitted by
Insmed) levied on account of, or measured in whole or in part by reference to,
any Payments it receives.  Insmed shall deduct or withhold from the Payments any
taxes that it is required by Applicable Law to deduct or withhold. 
Notwithstanding the foregoing, if AstraZeneca is entitled under any applicable
tax treaty to a reduction of rate of, or the elimination of, applicable
withholding tax, it may deliver to Insmed or the appropriate governmental
authority (with the assistance of Insmed to the extent that this is reasonably
required and is requested in writing) the prescribed forms necessary to reduce
the applicable rate of withholding or to relieve Insmed of its obligation to
withhold such tax and Insmed shall apply the reduced rate of withholding or
dispense with withholding, as the case may be; provided that Insmed has received
evidence of AstraZeneca’s delivery of all applicable forms (and, if necessary,
its receipt of appropriate governmental authorization) at least [***] prior to
the time that the Payments are due.  If, in accordance with the
foregoing, Insmed withholds any amount, it shall pay to AstraZeneca the balance
when due, make timely payment to the proper taxing authority of the withheld
amount and send to AstraZeneca proof of such payment within [***] following such
payment.  In case of an assignment of this Agreement in accordance with
Section 13.3, and if an assignee under Applicable Law is required to deduct or
withhold any taxes from any amount payable under or in respect of this
Agreement, and the amount so deducted or withheld exceeds the amount that would
have been deducted or withheld absent an assignment, the assignee shall increase
the amount payable so as to ensure that, after such deduction or withholding
(together with any increased deduction or withholding required as a result of
the increase in the amount payable), the payee receives and retains the amount
that it would have received and retained in the absence of an assignment
(together with any increased deduction or withholding required as a result of
the increase in the amount payable).

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

39

--------------------------------------------------------------------------------


 

7.8.2.                  Value Added Tax.  Notwithstanding anything contained in
Section 7.8.1, this Section 7.8.2 shall apply with respect to value added tax
(“VAT”).  All Payments are exclusive of VAT.  If any VAT is chargeable in
respect of any Payments, Insmed shall pay VAT at the applicable rate in respect
of any such Payments following the receipt of a VAT invoice in the appropriate
form issued by AstraZeneca in respect of those Payments, such VAT to be payable
on the later of the due date of the payment of the Payments to which such VAT
relates and [***] after the receipt by Insmed of the applicable invoice relating
to that VAT payment.

 

7.9.                           Interest on Late Payments.  If any payment due to
either Party under this Agreement is not paid when due, then such paying Party
shall pay interest thereon (before and after any judgment) at an annual rate
(but with interest accruing on a daily basis) of [***] ([***]) basis points
above the London Interbank Offered Rate for deposits in United States Dollars
having a maturity of one (1) month published by the British Bankers’
Association, as adjusted from time to time on the first London business day of
each month, such interest to run from the date on which payment of such sum
became due until payment thereof in full together with such interest.

 

7.10.                    Financial Records.  Insmed and its Affiliates shall and
shall use Commercially Reasonable Efforts to cause its and their Sublicensees
to, keep complete and accurate financial books and records pertaining to the
Commercialization of Licensed Products hereunder, including books and records of
Invoiced Sales and Net Sales of Licensed Products, in sufficient detail to
calculate and verify all amounts payable hereunder.  Insmed and its Affiliates
shall and shall use Commercially Reasonable Efforts to cause its and their
Sublicensees to, retain such books and records until the later of (i) [***]
after the end of the period to which such books and records pertain, (ii) the
expiration of the applicable tax statute of limitations (or any extensions
thereof) and (iii) for such period as may be required by Applicable Law.

 

7.11.                    Audit.  At the reasonable request of
AstraZeneca, Insmed and its Affiliates shall and shall use Commercially
Reasonable Efforts to cause its and their Sublicensees to permit AstraZeneca or
an independent auditor designated by AstraZeneca and reasonably acceptable to
Insmed, at reasonable times and upon reasonable notice, to audit the books and
records maintained pursuant to Section 7.10 to ensure the accuracy of all
reports and payments made hereunder; provided, however, that AstraZeneca shall
not exercise its rights under this Section 7.11 more than [***] ([***]) [***]. 
Except as provided below, the cost of this audit shall be borne by AstraZeneca,
unless the audit reveals, with respect to a period, a variance of more than
[***] percent ([***]%) from the reported amounts for such period, in which case
Insmed shall bear the cost of the audit.  Unless disputed pursuant to
Section 7.12 below, if such audit concludes that (i) additional amounts were
owed by Insmed, Insmed shall pay the additional amounts, with interest from the
date originally due as provided in Section 7.9 or (ii) excess payments were made
by Insmed, AstraZeneca shall reimburse such

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

40

--------------------------------------------------------------------------------


 

excess payments, in either case ((i) or (ii)), within [***] after the date on
which such audit is completed by AstraZeneca.

 

7.12.                    Audit Dispute.  In the event of a dispute with respect
to any audit under Section 7.11, AstraZeneca and Insmed shall work in good faith
to resolve the disagreement.  If the Parties are unable to reach a mutually
acceptable resolution of any such dispute within [***], the dispute shall be
submitted for resolution to a certified public accounting firm jointly selected
by each Party’s certified public accountants or to such other Person as the
Parties shall mutually agree (the “Auditor”).  The decision of the Auditor shall
be final and the costs of such arbitration as well as the initial audit shall be
borne between the Parties in such manner as the Auditor shall determine.  Not
later than [***] after such decision and in accordance with such decision,
(i) Insmed shall pay the additional amounts, with interest from the date
originally due as provided in Section 7.9, (ii) AstraZeneca shall reimburse the
excess payments, as applicable.

 

ARTICLE 8
INTELLECTUAL PROPERTY

 

8.1.                           Ownership of Intellectual Property.

 

8.1.1.                  Ownership of Technology.  Subject to Section 8.1.2, as
between the Parties, each Party shall own and retain all right, title and
interest in and to any and all: (i) Information, Improvements and other
inventions that are conceived, discovered, developed or otherwise made by or on
behalf of such Party or its Affiliates or its or their (sub)licensees (or
Sublicensees), as applicable, under or in connection with this Agreement,
whether or not patented or patentable and any and all Patents and other
intellectual property rights with respect thereto, except to the extent that any
such Information or invention or any Patent or intellectual property rights with
respect thereto, is Joint Know-How or Joint Patents; and (ii) other Information,
inventions, Patents and other intellectual property rights that are owned or
otherwise controlled (other than pursuant to the license grants set forth in
Sections 2.1 and 2.2) by such Party or its Affiliates or its or their
(sub)licensees (or Sublicensees) (as applicable) outside of this Agreement.

 

8.1.2.                  Ownership of Joint Patents and Joint Know-How.  As
between the Parties, each of AstraZeneca and Insmed shall own an equal,
undivided interest in any and all:  (i) Information, Improvements and other
inventions that are conceived, discovered, developed or otherwise made jointly
by or on behalf of AstraZeneca or its Affiliates or its or their (sub)licensees,
on the one hand, and Insmed or its Affiliates or its or their Sublicensees, on
the other hand, in connection with the work conducted under or in connection
with this Agreement, whether or not patented or patentable (the “Joint
Know-How”); and (ii) Patents (the “Joint Patents”) and other intellectual
property rights with respect to the Information,

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

41

--------------------------------------------------------------------------------


 

Improvements and other inventions described in clause (i) (together with Joint
Know-How and Joint Patents, the “Joint Intellectual Property Rights”).  Each
Party shall promptly disclose to the other Party in writing and shall cause its
Affiliates and its and their (sub)licensees (or Sublicensees) to so disclose,
the development, making, conception or reduction to practice of any Joint
Know-How or Joint Patents.  Subject to the licenses and rights of reference
granted under Sections 2.1 and 2.2 and, in the case of Insmed, its obligations
set forth in Section 2.5 and Article 5, each Party shall have the right to
Exploit the Joint Intellectual Property Rights without a duty of seeking consent
or accounting to the other Party.

 

8.1.3.                  United States Law.  The determination of whether
Information, Improvements and other inventions are conceived, discovered,
developed or otherwise made by a Party for the purpose of allocating proprietary
rights (including Patent, copyright or other intellectual property rights)
therein, shall, for purposes of this Agreement, be made in accordance with
Applicable Law in the United States as such law exists as of the Effective Date
irrespective of where or when such conception, discovery, development or making
occurs.  Each Party shall, and does hereby, assign, and shall cause its
Affiliates and its and their (sub)licensees and Sublicensees to so assign, to
the other Party, without additional compensation, such right, title and interest
in and to any Information, Improvements and other inventions as well as any
intellectual property rights with respect thereto, as is necessary to fully
effect, as applicable, (i) the sole ownership provided for in Section 8.1.1 and
(ii) the joint ownership provided for in Section 8.1.2.

 

8.1.4.                  Assignment Obligation.  Each Party shall cause all
Persons who perform Development activities, Manufacturing activities or
regulatory activities for such Party under this Agreement or who conceive,
discover, develop or otherwise make any Information, Improvement or other
inventions by or on behalf of either Party or its Affiliates or its or their
(sub)licensees (or Sublicensees) under or in connection with this Agreement to
be under an obligation to assign (or, if such Party is unable to cause such
Person to agree to such assignment obligation despite such Party’s using
commercially reasonable efforts to negotiate such assignment obligation, then to
grant an exclusive license under) their rights in any Information, Improvement
and inventions resulting therefrom to such Party, except where Applicable Law
requires otherwise and except in the case of governmental, not-for-profit and
public institutions that have standard policies against such an assignment (in
which case, a suitable license or right to obtain such a license, shall be
obtained).

 

8.1.5.                  Ownership of Product Trademarks.  As between the
Parties, Insmed shall own all right, title and interest to the Product
Trademarks in the Territory.

 

8.1.6.                  Ownership of Corporate Names.  As between the Parties,
each Party shall retain all right, title and interest in and to its respective
Corporate Names.

 

8.2.                           Maintenance and Prosecution of Patents.

 

8.2.1.                  In General.

 

(i)                                     As between the Parties:

 

42

--------------------------------------------------------------------------------


 

1.                                  Insmed shall through counsel mutually
acceptable to each Party, have the right, but not the obligation, to prepare,
file, prosecute and maintain AstraZeneca Patents and Joint Patents that are
necessary for the Exploitation of the of Licensed Compounds or Licensed
Products, including any related interference, re-issuance and re-examination
proceedings with respect thereto, in the Territory, in each case, the cost and
expense of which shall be borne by Insmed.  If Insmed identifies patentable
inventions necessary for the Exploitation of the Licensed Compounds or Licensed
Products within the AstraZeneca Know-How in the course of reviewing the
AstraZeneca Know-How, the rights under this Section 8.2.1 include the right for
Insmed to file, prosecute and maintain new patent applications in the name of
AstraZeneca claiming or covering such patentable inventions at Insmed’s cost and
expense;

 

2.                                  AstraZeneca shall, through counsel mutually
acceptable to each Party, have the right, but not the obligation, to prepare,
file, prosecute and maintain AstraZeneca Patents and Joint Patents that are
reasonably useful (but not necessary) for the Exploitation of Licensed Compounds
or Licensed Products, including any related interference, re-issuance and
re-examination proceedings with respect thereto, in the Territory, in each case,
the cost and expense of which shall be borne by AstraZeneca.  If Insmed
identifies patentable inventions reasonably useful (but not necessary) for the
Exploitation of the of Licensed Compounds or Licensed Products within the
AstraZeneca Know-How in the course of reviewing the AstraZeneca Know-How, the
rights under this Section 8.2.1 include the right of AstraZeneca to file,
prosecute and maintain new patent applications in the name of AstraZeneca
claiming or covering such patentable inventions at AstraZeneca’s cost and
expense; and

 

3.                                  Insmed shall have the right, but not the
obligation, to prepare, file, prosecute and maintain the Insmed Patents,
including any related interference, re-issuance, re-examination and opposition
proceedings with respect thereto, worldwide, in each case, at its sole cost and
expense and through counsel of its choice.

 

(ii)                                  For purposes of this Section 8.2, the
Party prosecuting, maintaining or undertaking other related activities pursuant
to this Agreement with respect to a Patent shall be the “Prosecuting Party.” 
The Prosecuting Party shall periodically inform the other Party of all material
steps with regard to the preparation, filing, prosecution and maintenance of the
AstraZeneca Patents, Insmed Patents and Joint Patents, as applicable, in the
Territory, including by providing the non-Prosecuting Party with a copy of
material communications to and from any patent authority in the Territory
regarding such Patents and by providing the non-Prosecuting Party drafts of any
material filings or responses to be made to such patent authorities in the
Territory sufficiently in advance of submitting such filings or responses so as
to allow for a reasonable opportunity for the non-Prosecuting Party to review
and comment thereon.  The Prosecuting Party shall consider in good faith the
requests and suggestions of the non-Prosecuting Party with respect to such
drafts and with respect to strategies for filing and prosecuting such Patents in
the Territory.  If, as between the Parties, the Prosecuting Party decides not to
prepare, file, prosecute or maintain an AstraZeneca Patent, an Insmed Patent or
a Joint Patent in a country in the Territory, the Prosecuting Party shall
provide reasonable prior written notice to the non-Prosecuting Party of such
intention and the non-Prosecuting Party shall thereupon have the right, in its
sole discretion, to assume the control and direction of the preparation, filing,
prosecution and maintenance of such AstraZeneca Patent,

 

43

--------------------------------------------------------------------------------


 

Insmed Patent or Joint Patent at its sole cost and expense in such country,
whereupon the non-Prosecuting Party shall be deemed the Prosecuting Party with
respect to such Patent.

 

8.2.2.                  Cooperation.  The non-Prosecuting Party shall, and shall
cause its Affiliates to, assist and cooperate with the Prosecuting Party, as the
Prosecuting Party may reasonably request from time to time, in the preparation,
filing, prosecution and maintenance of the AstraZeneca Patents, the Insmed
Patents and Joint Patents in the Territory under this Agreement, including that
the non-Prosecuting Party shall, and shall ensure that its Affiliates, (i) offer
its comments, if any, promptly, (ii) provide access to relevant documents and
other evidence and make its employees available at reasonable business hours and
(iii) provide the Prosecuting Party, upon its request, with copies of any
patentability search reports generated by its patent counsel with respect to the
AstraZeneca Patents, the Insmed Patents or the Joint Patents including relevant
Third Party patents and patent applications located; provided, however, that
neither Party shall be required to provide legally privileged information with
respect to such intellectual property unless and until procedures reasonably
acceptable to such Party are in place to protect such privilege; and provided,
further, that the Prosecuting Party shall reimburse the non-Prosecuting Party
for its reasonable and verifiable costs and expenses incurred in connection
therewith.

 

8.2.3.                  Patent Term Extension and Supplementary Protection
Certificate.  As between the Parties, Insmed shall have the sole right to make
decisions regarding and Insmed shall have the right to apply for, patent term
extensions, in the Territory, including in the United States with respect to
extensions pursuant to U.S. 35 U.S.C. §156 et. seq. and in other jurisdictions
pursuant to supplementary protection certificates, and in all jurisdictions with
respect to any other extensions that are now or become available in the future,
wherever applicable, for the AstraZeneca Patents, Joint Patents and any Insmed
Patents and with respect to the Licensed Compound and the Licensed Products, in
each case including whether or not to do so; provided that Insmed shall consult
with AstraZeneca in good faith to determine the course of action with respect to
such filings.  AstraZeneca shall provide prompt and reasonable assistance, as
requested by Insmed, including by taking such action as patent holder as is
required under any Applicable Law to obtain such extension or supplementary
protection certificate.

 

8.2.4.                  Common Ownership under Joint Research Agreements. 
Notwithstanding anything to the contrary in this Article 8, neither Party shall
have the right to make an election under 35 U.S.C. 102(c) when exercising its
rights under this Article 8 without the prior written consent of the other
Party.  With respect to any such permitted election, the Parties shall
coordinate their activities with respect to any submissions, filings or other
activities in support thereof.  The Parties acknowledge and agree that this
Agreement is a “joint research agreement” as defined in 35 U.S.C. 100(h).

 

8.2.5.                  Patent Listings.  As between the Parties, Insmed shall
have the right and responsibility to make all filings with Regulatory
Authorities in the Territory with respect to the AstraZeneca Patents, Insmed
Patents and Joint Patents, including as required or allowed (i) in the United
States, in the FDA’s Orange Book and (ii) in the European Union, under the
national implementations of Article 10.1(a)(iii) of Directive 2001/EC/83 or
other

 

44

--------------------------------------------------------------------------------

 

international equivalents; provided that Insmed shall consult with AstraZeneca
to determine the course of action with respect to such filings.

 

8.3.                           Enforcement of Patents.

 

8.3.1.                  Notice.  Each Party shall promptly notify the other
Party in writing of (i) any alleged or threatened infringement of the
AstraZeneca Patents, Insmed Patents or Joint Patents in any jurisdiction in the
Territory, or (ii) any certification filed under the Hatch-Waxman Act claiming
that any AstraZeneca Patents, Insmed Patents or Joint Patents are invalid or
unenforceable or claiming that any AstraZeneca Patents, Insmed Patents or Joint
Patents would not be infringed by the making, use, offer for sale, sale or
import of a product for which an application under the Hatch-Waxman Act is filed
or any equivalent or similar certification or notice in any other jurisdiction,
in each case ((i) and (ii)) of which such Party becomes aware (an
“Infringement”).

 

8.3.2.                  Enforcement of Patents.  As between the Parties, Insmed
shall have the first right, but not the obligation, to prosecute any
Infringement with respect to the AstraZeneca Patents, Insmed Patents and Joint
Patents, including as a defense or counterclaim in connection with any Third
Party Infringement Claim, at Insmed’s sole cost and expense, using counsel of
its choice.  For purposes of this Section 8.3, the Party prosecuting any
Infringement pursuant to the foregoing sentence with respect to a Patent shall
be the “Enforcing Party.”  In the event Insmed prosecutes any such Infringement
in the Field in the Territory, AstraZeneca shall have the right to join and
shall join if it is a necessary party to such claim, suit or proceeding and
participate with its own counsel at its sole cost and expense; provided that
Insmed shall retain control of the prosecution of such claim, suit or
proceeding, including the response to any defense or defense of any counterclaim
raised in connection therewith.  In the event AstraZeneca prosecutes any such
Infringement in the Field in the Territory, Insmed shall have the right to join
as a party to such claim, suit or proceeding and participate with its own
counsel at its sole cost and expense; provided that AstraZeneca shall retain
control of the prosecution of such claim, suit or proceeding, including the
response to any defense or defense of any counterclaim raised in connection
therewith.  If the Enforcing Party or its designee does not take commercially
reasonable steps to prosecute an Infringement in the Field (x) within [***]
following the first notice provided above with respect to such Infringement or
(y) provided such date occurs after the first such notice of such Infringement
is provided, [***] before the time limit, if any, set forth in appropriate laws
and regulations for filing of such actions, whichever comes first, then (1) the
Enforcing Party shall so notify the non-Enforcing Party and (2) the
non-Enforcing Party shall, at its sole cost and expense, have the right in its
sole discretion to  prosecute such alleged or threatened infringement in the
Field or take other appropriate action in the name of either Party or both
Parties, whereupon the non-Enforcing Party shall be deemed the Enforcing Party
with respect to such Infringement.

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

45

--------------------------------------------------------------------------------


 

8.3.3.                  Cooperation.  The Parties agree to cooperate fully in
any Infringement action pursuant to this Section 8.3, including by making the
inventors, applicable records and documents (including laboratory notebooks)
with respect to the relevant Patents available to the Enforcing Party on the
Enforcing Party’s request.  With respect to an action controlled by the
applicable Enforcing Party, the other Party shall, and shall cause its
Affiliates to, assist and cooperate with the Enforcing Party, as the Enforcing
Party may reasonably request from time to time, in connection with its
activities set forth in this Section 8.3, including where necessary, furnishing
a power of attorney solely for such purpose or joining in, or being named as a
necessary party to, such action, providing access to relevant documents and
other evidence and making its employees available at reasonable business hours;
provided that, the Enforcing Party shall reimburse such other Party for its
reasonable and verifiable costs and expenses incurred in connection therewith. 
Unless otherwise set forth herein, the Enforcing Party shall have the right to
settle such claim; provided that neither Party shall have the right to settle
any Infringement litigation under this Section 8.3 in a manner that has a
material adverse effect on the rights or interest of the other Party or in a
manner that imposes any costs or liability on or involves any admission by, the
other Party, without the express written consent of such other Party (which
consent shall not be unreasonably withheld, conditioned or delayed).  In
connection with any activities with respect to an Infringement action prosecuted
by the applicable Enforcing Party pursuant to this Section 8.3 involving Patents
Controlled by or licensed under Article 2 to the other Party, the Enforcing
Party shall (i) consult with the other Party as to the strategy for the
prosecution of such claim, suit or proceeding, (ii) consider in good faith any
comments from the other Party with respect thereto and (iii) keep the other
Party reasonably informed of any material steps taken and provide copies of all
material documents filed, in connection with such action.

 

8.3.4.                  Recovery.  Except as otherwise agreed by the Parties in
connection with a cost sharing arrangement, any recovery realized as a result of
such litigation described above in this Section 8.3 (whether by way of
settlement or otherwise) shall be first allocated to reimburse the Parties for
their costs and expenses in making such recovery (which amounts shall be
allocated pro rata if insufficient to cover the totality of such expenses).  Any
remainder after such reimbursement is made shall be retained by the Enforcing
Party; provided, however, that to the extent that any award or settlement
(whether by judgment or otherwise) with respect to an AstraZeneca Patent, Insmed
Patent or Joint Patent is attributable to loss of sales or profits with respect
to a Licensed Product, the Parties shall negotiate in good faith an appropriate
allocation of such remainder to reflect the economic interests of the Parties
under this Agreement with respect to such Licensed Product.

 

8.4.                           Infringement Claims by Third Parties.  If the
Exploitation of a Licensed Product in the Territory pursuant to this Agreement
results in, or is reasonably expected to result in, any claim, suit or
proceeding by a Third Party alleging infringement by Insmed or any of its
Affiliates or its or their Sublicensees (a “Third Party Infringement Claim”),
including any defense or counterclaim in connection with an Infringement action
initiated pursuant to Section 8.3, the Party first becoming aware of such
alleged infringement shall promptly notify the other Party thereof in writing. 
As between the Parties, Insmed shall be responsible for defending any such
claim, suit or proceeding at its sole cost and expense, using counsel of its
choice.  AstraZeneca shall participate as necessary in any such claim, suit or
proceeding at

 

46

--------------------------------------------------------------------------------


 

Insmed’s sole cost and expense unless AstraZeneca decides to engage a counsel of
its own, other than the counsel engaged by Insmed, at AstraZeneca’s sole cost
and expense; provided that Insmed shall retain the right to control such claim,
suit or proceeding.  AstraZeneca shall, and shall cause its Affiliates to,
assist and cooperate with Insmed, as Insmed may reasonably request from time to
time, in connection with its activities set forth in this Section 8.4, including
where necessary, furnishing a power of attorney solely for such purpose or
joining in, or being named as a necessary party to, such action, providing
access to relevant documents and other evidence and making its employees
available at reasonable business hours; provided that Insmed shall reimburse
AstraZeneca for its reasonable and verifiable actual, out-of-pocket costs and
expenses incurred in connection therewith.  Insmed shall keep AstraZeneca
reasonably informed of all material developments in connection with any such
claim, suit or proceeding.  Insmed agrees to provide AstraZeneca with copies of
all material pleadings filed in such action and to allow AstraZeneca reasonable
opportunity to participate in the defense of the claims.  Any damages, or
awards, including royalties incurred or awarded in connection with any Third
Party Infringement Claim defended under this Section 8.4 shall be, subject to
Section 7.4.2, borne by Insmed.

 

8.5.                           Invalidity or Unenforceability Defenses or
Actions.  Each Party shall promptly notify the other Party in writing of any
alleged or threatened assertion of invalidity or unenforceability of any of the
AstraZeneca Patents, Insmed Patents or Joint Patents by a Third Party,
including, without limitation, any declaratory judgment proceeding, inter partes
review, post-grant review or other opposition proceeding with respect thereto
(an “Invalidity Claim”) of which such Party becomes aware.  As between the
Parties, (i) Insmed shall have the first right, but not the obligation, to
defend and control the defense of the validity and enforceability of the
AstraZeneca Patents, the Insmed Patents and the Joint Patents at its sole cost
and expense, using counsel of its choice, including, when such invalidity or
unenforceability is raised as a defense or counterclaim in connection with an
Infringement action initiated pursuant to Section 8.3.  For purposes of this
Section 8.5, the Party defending the Invalidity Claim pursuant to the foregoing
sentence with respect to a Patent shall be the “Controlling Party.”  With
respect to any such claim, suit or proceeding in the Territory, the
non-Controlling Party may participate in such claim, suit or proceeding with
counsel of its choice at its sole cost and expense; provided that the
Controlling Party shall retain control of the defense in such claim, suit or
proceeding.  If the Controlling Party or its designee elects not to defend or
control the defense of the applicable Patents in a suit brought in the Territory
or otherwise fails to initiate and maintain the defense of any such claim, suit
or proceeding, then the non-Controlling Party may conduct and control the
defense of any such claim, suit or proceeding at its sole cost and expense.  The
non-Controlling Party in such an action shall, and shall cause its Affiliates
to, assist and cooperate with the Controlling Party, as such Controlling Party
may reasonably request from time to time, in connection with its activities set
forth in this Section 8.5, including where necessary, furnishing a power of
attorney solely for such purpose or joining in, or being named as a necessary
party to, such action, providing access to relevant documents and other evidence
and making its employees available at reasonable business hours; provided that
the Controlling Party shall reimburse the non-Controlling Party for its
reasonable and verifiable costs and expenses incurred in connection therewith. 
In connection with any activities with respect to a defense, claim or
counterclaim relating to the AstraZeneca Patents, Insmed Patents or Joint
Patents pursuant to this Section 8.5, the Controlling Party shall (x) consult
with the non-Controlling Party as to the strategy for such activities,
(y) consider in good faith any comments from the non-Controlling

 

47

--------------------------------------------------------------------------------


 

Party and (z) keep the non-Controlling Party reasonably informed of any material
steps taken and provide copies of all material documents filed, in connection
with such defense, claim or counterclaim.

 

8.6.                           Third Party IP Rights.  If in the reasonable
opinion of Insmed, the Exploitation of the Licensed Compound or Licensed Product
in the Field and in the Territory by Insmed, any of its Affiliates or any of its
or their Sublicensees infringes or is reasonably expected to infringe any Patent
or otherwise misappropriate the intellectual property rights of a Third Party in
any country in the Territory (such right, a “Third Party IP Right”), then, as
between the Parties, Insmed shall have the right, but not the obligation, to
negotiate and obtain a license from such Third Party to such Third Party IP
Right as necessary or desirable for Insmed or its Affiliates or its or their
Sublicensees to Exploit the Licensed Compound and Licensed Products in the Field
in such country; provided that (i) as between the Parties, Insmed shall bear all
expenses incurred in connection therewith, including any royalties, milestones
or other payments incurred under any such license, (ii) any such license shall
provide for the unencumbered right, but not the obligation, to transfer such
license to AstraZeneca or any of its Affiliates upon termination or expiration
of this Agreement with respect to the applicable country(ies) and (iii) Insmed
shall obtain the written consent of AstraZeneca prior to entering into any such
license (such consent not to be unreasonably withheld, delayed or conditioned),
in each case ((i), (ii) and (iii)), subject to Section 7.4.2.

 

8.7.                           Product Trademarks.

 

8.7.1.                  Notice.  Each Party shall provide to the other Party
prompt written notice of any actual or threatened infringement of the Product
Trademarks in the Territory and of any actual or threatened claim that the use
of the Product Trademarks in the Territory violates the rights of any Third
Party, in each case, of which such Party becomes aware.

 

8.7.2.                  Prosecution of Product Trademarks.  Insmed shall be
responsible for the registration, prosecution and maintenance of the Product
Trademarks using counsel of its own choice; provided that AstraZeneca shall have
the right to provide input on the overall strategy for such registration,
prosecution and maintenance and Insmed shall consider such input in good faith. 
All costs and expenses of registering, prosecuting and maintaining the Product
Trademarks shall be borne solely by Insmed.

 

8.7.3.                  Enforcement of Product Trademarks.  Insmed shall have
the right to take such action as Insmed, after consultation with AstraZeneca,
deems necessary against a Third Party based on any alleged, threatened or actual
infringement, dilution, misappropriation or other violation of or unfair trade
practices or any other like offense relating to, the Product Trademarks by a
Third Party in the Territory at its sole cost and expense and using counsel of
its own choice; provided that AstraZeneca shall have the right to provide input
on the overall strategy for such action and Insmed shall consider such input in
good faith.  Insmed shall retain any damages or other amounts collected in
connection therewith; provided, however, that to the extent that any award or
settlement (whether by judgment or otherwise) with respect to a Product
Trademark is attributable to loss of sales or profits with respect to a Licensed
Product, the Parties shall negotiate in good faith an appropriate allocation of
such remainder to reflect the economic interests of the Parties under this
Agreement with respect to such Licensed Product.  Subject to

 

48

--------------------------------------------------------------------------------


 

the foregoing, AstraZeneca may elect at its sole cost and expense to participate
in the enforcement of the Product Trademarks in the Territory.

 

8.7.4.                  Third Party Claims.  Insmed shall have the right to
defend against and settle any alleged, threatened or actual claim by a Third
Party that the use or registration of the Product Trademarks in the Territory
infringes, dilutes, misappropriates or otherwise violates any Trademark or other
right of that Third Party or constitutes unfair trade practices or any other
like offense or any other claims as may be brought by a Third Party against a
Party in connection with the use of the Product Trademarks with respect to a
Licensed Product in the Territory at its sole cost and expense and using counsel
of its choice; provided that AstraZeneca shall have the right to provide input
on the overall strategy for such defense and settlement and Insmed shall
consider such input in good faith.  Any damages, or awards, including royalties
incurred or awarded in connection with any such claim defended under this
Section 8.7.4 shall be borne by Insmed.

 

8.7.5.                  Cooperation.  AstraZeneca shall, and shall cause its
Affiliates to, assist and cooperate with Insmed, as Insmed may reasonably
request from time to time, in connection with its activities set forth in this
Section, including where necessary, furnishing a power of attorney solely for
such purpose or joining in, or being named as a necessary party to, such action,
providing access to relevant documents and other evidence and making its
employees available at reasonable business hours; provided that Insmed shall
reimburse AstraZeneca for its and its Affiliates’ reasonable and verifiable
costs and expenses incurred in connection therewith.

 

8.8.                           Corporate Names.  Neither Party shall, nor shall
either Party permit their respective Affiliates (and for Insmed, its and its
Affiliates’ respective Sublicensees) to, (i) use in their respective businesses,
any Trademark that is confusingly similar to, misleading or deceptive with
respect to or that dilutes any (or any part) of the Corporate Names, (ii) do any
act that endangers, destroys or similarly affects, in any material respect, the
value of the goodwill pertaining to the Corporate Names or (iii) attack, dispute
or contest the validity of or ownership of the Corporate Names anywhere in the
Territory or any registrations issued or issuing with respect thereto or any
pending registration thereof.  Each Party agrees, and shall cause their
respective Affiliates (and for Insmed, its and its Affiliates’ respective
Sublicensees), to conform (x) to the customary industry standards for the
protection of the Trademarks and to such trademark usage guidelines as the
Parties may furnish from time to time with respect to the use of the Corporate
Names and (y) to adhere to and maintain the highest quality standards of
AstraZeneca with respect to goods sold and services provided under the Corporate
Names.

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

49

--------------------------------------------------------------------------------


 

ARTICLE 9
CONFIDENTIALITY AND NON-DISCLOSURE

 

9.1.                           Confidentiality Obligations.  At all times during
the Term and for a period of [***] following termination or expiration hereof in
its entirety, each Party shall and shall cause its officers, directors,
employees and agents to, keep confidential and not publish or otherwise disclose
to a Third Party and not use, directly or indirectly, for any purpose, any
Confidential Information furnished or otherwise made known to it, directly or
indirectly, by the other Party, except to the extent such disclosure or use is
expressly permitted by the terms of this Agreement.  “Confidential Information”
means any technical, business or other information provided by or on behalf of
one Party to the other Party, including information relating to the terms of
this Agreement (subject to Section 9.4 and Section 10.5.7), information relating
to the Licensed Compound or any Licensed Product (including the Regulatory
Documentation), any Development or Commercialization of the Licensed Compound or
any Licensed Product, any know-how with respect thereto developed by or on
behalf of the disclosing Party or its Affiliates (including Insmed Know-How and
AstraZeneca Know-How, as applicable) or the scientific, regulatory or business
affairs or other activities of either Party.  Notwithstanding the foregoing,
Joint Know-How and the terms of this Agreement shall be deemed to be the
Confidential Information of both Parties and both Parties shall be deemed to be
the receiving Party and the disclosing Party with respect thereto. 
Notwithstanding the foregoing, the confidentiality and non-use obligations under
this Section 9.1 with respect to any Confidential Information shall not include
any information that:

 

9.1.1.                  is or hereafter becomes part of the public domain by
public use, publication, general knowledge or the like through no breach of this
Agreement by the receiving Party;

 

9.1.2.                  can be demonstrated by bona fide written documentation
or other competent proof to have been in the receiving Party’s possession prior
to disclosure by the disclosing Party without any obligation of confidentiality
with respect to such information; provided that the foregoing exception shall
not apply with respect to Joint Know-How;

 

9.1.3.                  is subsequently received by the receiving Party from a
Third Party who is not bound by any obligation of confidentiality with respect
to such information;

 

9.1.4.                  has been published by a Third Party or otherwise enters
the public domain through no fault of the receiving Party in breach of this
Agreement; or

 

9.1.5.                  can be demonstrated by bona fide written documentation
or other competent evidence to have been independently developed by or for the
receiving Party without reference to the disclosing Party’s Confidential
Information; provided that the foregoing exception shall not apply with respect
to Joint Know-How.

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

50

--------------------------------------------------------------------------------


 

Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of the receiving Party merely
because the Confidential Information is embraced by more general information in
the public domain or in the possession of the receiving Party.  Further, any
combination of Confidential Information shall not be considered in the public
domain or in the possession of the receiving Party merely because individual
elements of such Confidential Information are in the public domain or in the
possession of the receiving Party unless the combination and its principles are
in the public domain or in the possession of the receiving Party.

 

9.2.                           Permitted Disclosures.  Each Party may disclose
Confidential Information to the extent that such disclosure is:

 

9.2.1.                  made in response to a valid order of a court of
competent jurisdiction or other supra-national, federal, national, regional,
state, provincial and local governmental or regulatory body of competent
jurisdiction or, if in the reasonable opinion of the receiving Party’s legal
counsel, such disclosure is otherwise required by law, including by reason of
filing with securities regulators; provided, however, that the receiving Party
shall first have given notice to the disclosing Party and given the disclosing
Party a reasonable opportunity to quash such order or to obtain a protective
order or confidential treatment requiring that the Confidential Information and
documents that are the subject of such order be held in confidence by such court
or agency or, if disclosed, be used only for the purposes for which the order
was issued; and provided, further, that the Confidential Information disclosed
in response to such court or governmental order shall be limited to that
information which is legally required to be disclosed in response to such court
or governmental order;

 

9.2.2.                  made by or on behalf of the receiving Party to the
Regulatory Authorities as required in connection with any filing, application or
request for Regulatory Approval; provided, however, that reasonable measures
shall be taken to assure confidential treatment of such information to the
extent practicable and consistent with Applicable Law;

 

9.2.3.                  made by or on behalf of the receiving Party to a patent
authority as may be reasonably necessary or useful for purposes of obtaining or
enforcing a Patent; provided, however, that reasonable measures shall be taken
to assure confidential treatment of such information, to the extent such
protection is available; or

 

9.2.4.                  made by or on behalf of the receiving Party to potential
or actual investors, acquirers, licensees or sublicensees as may be necessary in
connection with their evaluation of such potential or actual investment,
acquisition, license or sublicense; provided, however, that such persons shall
be subject to obligations of confidentiality and non-use with respect to such
Confidential Information substantially similar to the obligations of
confidentiality and non-use of the receiving Party pursuant to this Article 9
(with a duration of confidentiality and non-use obligations as appropriate that
is no less than [***] from the date of disclosure);

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

51

--------------------------------------------------------------------------------


 

provided, further, that if either Party seeks to disclose the terms of this
Agreement to potential investors, acquirers, licensees or sublicensees, the
Party seeking to disclose this Agreement must obtain the other Party’s prior
written consent before disclosing this Agreement (such consent not to be
unreasonably withheld, delayed or conditioned).

 

9.3.                           Use of Name.  Except as expressly provided
herein, neither Party shall mention or otherwise use the name, logo or Trademark
of the other Party or any of its Affiliates or any of its or their
(sub)licensees (or Sublicensees) (or any abbreviation or adaptation thereof) in
any publication, press release, marketing and promotional material or other form
of publicity without the prior written approval of such other Party in each
instance.  The restrictions imposed by this Section 9.3 shall not prohibit
(i) either Party from making any disclosure identifying the other Party to the
extent required in connection with its exercise of its rights or obligations
under this Agreement and (ii) either Party from making any disclosure
identifying the other Party that is required by Applicable Law or the rules of a
stock exchange on which the securities of the disclosing Party are listed (or to
which an application for listing has been submitted).

 

9.4.                           Public Announcements. The Parties have agreed
upon the content of a press release which shall be issued by Insmed
substantially in the form attached hereto as Schedule 9.4, the release of which
the Parties shall coordinate in order to accomplish such release promptly after
execution of this Agreement.  Neither Party shall issue any other public
announcement, press release or other public disclosure regarding this Agreement
or its subject matter without the other Party’s prior written consent, such
consent not to be unreasonably conditioned, withheld or delayed, except that
such consent shall not be required for any such public announcement, press
release or other disclosure that is (i) in the opinion of the disclosing Party’s
counsel, required by Applicable Law or made pursuant to any rules or regulations
of the United States Securities Exchange Commission or any securities exchange
on which the securities of the disclosing Party or any of its Affiliates are
listed or traded (or to which an application for listing has been submitted), or
(ii) issued in connection with routine or required filings made pursuant to any
rules or regulations of the United States Securities Exchange Commission or any
securities exchange on which the securities of the disclosing Party or any of
its Affiliates are listed or traded (or to which an application for listing has
been submitted) (each of (i) and (ii), a “Required Disclosure”).  Each Party
shall submit any proposed disclosure in writing to the other Party as far in
advance as reasonably practicable (and in no event less than [***] prior to the
anticipated date of disclosure) so as to provide a reasonable opportunity to
comment thereon, except that neither Party shall have such opportunity to
comment on any Required Disclosure of the other Party.  Neither Party shall be
required to seek the permission of the other Party to repeat any information
regarding the terms of this Agreement or any amendment hereto that has already
been publicly disclosed by such Party or by the other Party, in accordance with
this Section 9.4; provided that such information remains accurate as of such
time and provided the frequency and form of such disclosure are reasonable.

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

52

--------------------------------------------------------------------------------


 

9.5.                           Publications.

 

9.5.1.                  The Parties recognize the desirability of publishing and
publicly disclosing the results of and information regarding, activities under
this Agreement.  Accordingly, each Party shall be free to publicly disclose the
results of and information regarding, its activities under this Agreement,
subject to prior review by the other Party of any disclosure of Confidential
Information for issues of patentability and protection of such Confidential
Information, in a manner consistent with Applicable Law and industry practices,
as provided in this Section 9.5.  Accordingly, prior to publishing or disclosing
any Confidential Information, the publishing Party shall provide the
non-publishing Party with drafts of proposed abstracts, manuscripts or summaries
of presentations that cover such Confidential Information.  The non-publishing
Party shall respond promptly through its designated representative and in any
event no later than [***] after receipt of such proposed publication or
presentation or such shorter period as may be required by the publication or
presentation.  The publishing Party agrees to allow a reasonable period (not to
exceed [***]) to permit filings for patent protection and to otherwise address
issues of Confidential Information or related competitive harm to the reasonable
satisfaction of the non-publishing Party.  In addition, the publishing Party
shall give due regard to comments furnished by the non-publishing Party and such
comments shall not be unreasonably rejected, provided that the publishing Party
retains ultimate discretion to determine whether and how to incorporate any such
comments.

 

9.5.2.                  Insmed acknowledges that, as of the Effective Date,
AstraZeneca has certain publications or presentations relating to the
AstraZeneca Patents and the AstraZeneca Know-How currently under review pending
publication and currently planned for publication or presentation, as more fully
described on Schedule 9.5.2 attached hereto.  AstraZeneca shall have the right
to publish such publications and make such presentations without Insmed’s prior
written consent, provided that any material change to such pending or planned
publications or presentations shall be provided to Insmed for review and comment
in accordance with the provisions of Section 9.5.1.

 

9.6.                           Return of Confidential Information.  Upon the
effective date of the expiration or termination of this Agreement for any
reason, either Party may request in writing and the non-requesting Party shall
either, with respect to Confidential Information to which such non-requesting
Party does not retain rights under the surviving provisions of this Agreement,
at the requesting Party’s election, (i) promptly destroy all copies of such
Confidential Information in the possession or control of the non-requesting
Party and confirm such destruction in writing to the requesting Party or
(ii) promptly deliver to the requesting Party, at the non-requesting Party’s
sole cost and expense, all copies of such Confidential Information in the
possession or control of the non-requesting Party.  Notwithstanding the
foregoing, the non-requesting Party shall be permitted to retain such
Confidential Information (x) to the extent necessary or useful for purposes of
performing any continuing obligations or exercising any ongoing rights hereunder
and, in any

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

53

--------------------------------------------------------------------------------


 

event, a single copy of such Confidential Information for archival purposes and
(y) any computer records or files containing such Confidential Information that
have been created solely by such non-requesting Party’s automatic archiving and
back-up procedures, to the extent created and retained in a manner consistent
with such non-requesting Party’s standard archiving and back-up procedures, but
not for any other uses or purposes.  All Confidential Information shall continue
to be subject to the terms of this Agreement for the period set forth in
Section 9.1.

 

9.7.                           Privileged Communications.

 

9.7.1.                  In furtherance of this Agreement, it is expected that
the Parties may, from time to time, disclose to one another communications which
may be privileged, protected, or otherwise confidential or may constitute
attorney work product, including opinions, memoranda, letters and other written,
electronic and verbal communications, related to the subject matter of this
Agreement (“Common Interest Information”).  Common Interest Information may be
disclosed orally or in writing; may include legal and factual research and
analysis, mental impressions, strategy, interview memoranda, drafts, reports,
databases, or records of meetings in person, by telephone or by any other forms
of communication and other relevant information.  The Parties intend that no
claim of work product, opinion work product, attorney-client privilege, or other
privilege shall be waived by reason of the disclosure of Common Interest
Information to, by or between (i) representatives and administrative staff for
the Parties and their respective Affiliates; (ii) attorneys, legal advisors,
paralegals, legal secretaries and other legal staff employed by the Parties and
their respective Affiliates; (iii) outside counsel and their partners,
associates and staff retained to advise or represent a Party with respect to
this Agreement; (iv) other employees and agents of the Parties and their
respective Affiliates acting under the control and direction of individuals
described in Paragraphs (ii) and (iii) above who have need-to-know for the
purposes described in this Agreement and agree to be bound by this Agreement;
and (v) individuals engaged by counsel to assist in the performance of this
Agreement who shall be required to be bound in writing to the confidentiality
obligations of this Agreement.  Disclosures of Common Interest Information are
made with the understanding that they shall remain confidential in accordance
with this Article 9 and that they are made in connection with the common legal
interests existing between AstraZeneca and Insmed, including the common legal
interests of avoiding infringement of any valid, enforceable patents of Third
Parties and maintaining the validity of the AstraZeneca Patents, Insmed Patents
and Joint Patents.  By offering or accepting any Common Interest Information,
each of the Parties and each of their respective counsel represents that the
common legal interests of the Parties are continuing, that the offering and
accepting of such Common Interest Information is covered by this Agreement, and
that all applicable privileges and protections remain in effect.  For clarity,
no provision of this Agreement shall be construed to defeat the attorney-client
privilege between any Party and its counsel.

 

9.7.2.                  In the event of any litigation (or potential litigation)
with a Third Party related to this Agreement or the subject matter hereof, the
Parties shall, upon either Party’s request, enter into a reasonable and
customary joint defense agreement.  In any event, each Party shall consult in a
timely manner with the other Party before engaging in any conduct (e.g.,
producing information or documents) in connection with litigation or other
proceedings that could conceivably implicate privileges maintained by the other
Party.  Notwithstanding anything

 

54

--------------------------------------------------------------------------------

 

contained in this Section 9.7, nothing in this Agreement shall prejudice a
Party’s ability to take discovery of the other Party in disputes between them
relating to the Agreement and no information otherwise admissible or
discoverable by a Party shall become inadmissible or immune from discovery
solely by this Section 9.7.

 

ARTICLE 10
REPRESENTATIONS AND WARRANTIES

 

10.1.       Mutual Representations and Warranties.  AstraZeneca and Insmed each
represents and warrants to the other, as of the Effective Date, and covenants,
that:

 

10.1.1.    It is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and has all
requisite power and authority, corporate or otherwise, to execute, deliver and
perform this Agreement;

 

10.1.2.    The execution and delivery of this Agreement and the performance by
it of the transactions contemplated hereby have been duly authorized by all
necessary corporate action and do not violate:  (i) such Party’s charter
documents, bylaws or other organizational documents; (ii) in any material
respect, any agreement, instrument or contractual obligation to which such Party
is bound; (iii) any requirement of any Applicable Law; or (iv) any order, writ,
judgment, injunction, decree, determination or award of any court or
governmental agency presently in effect applicable to such Party;

 

10.1.3.    This Agreement is a legal, valid and binding obligation of such Party
enforceable against it in accordance with its terms and conditions, subject to
the effects of bankruptcy, insolvency or other laws of general application
affecting the enforcement of creditor rights, judicial principles affecting the
availability of specific performance and general principles of equity (whether
enforceability is considered a proceeding at law or equity);

 

10.1.4.    It is not under any obligation, contractual or otherwise, to any
Person that conflicts with or is inconsistent in any material respect with the
terms of this Agreement or that would impede the diligent and complete
fulfillment of its obligations hereunder; and

 

10.1.5.    Neither it nor any of its Affiliates has been debarred or is subject
to debarment and neither it nor any of its Affiliates will use in any capacity,
in connection with the services to be performed under this Agreement, any Person
who has been debarred pursuant to Section 306 of the FFDCA or who is the subject
of a conviction described in such section.  It will inform the other Party in
writing promptly if it or any such Person who is performing services hereunder
is debarred or is the subject of a conviction described in Section 306 or if any
action, suit, claim, investigation or legal or administrative proceeding is
pending or, to the best of its or its Affiliates’ Knowledge, is threatened,
relating to the debarment or conviction of it or any such Person performing
services hereunder.

 

10.2.       Additional Representations and Warranties of AstraZeneca. 
AstraZeneca further represents and warrants to Insmed, as of the Effective Date,
that:  (i) AstraZeneca Controls the Existing Patents as of the Effective Date
and has the right to grant

 

55

--------------------------------------------------------------------------------


 

the licenses and sublicenses specified herein; and (ii) AstraZeneca has not
received any written claim alleging, and does not have Knowledge of any fact or
circumstance indicating that the Existing Patents or the AstraZeneca Know-How
are invalid or unenforceable as they exist as of the Effective Date, or that the
Development or Commercialization of the Licensed Products as contemplated herein
infringes any Patent owned by any Third Party.

 

10.3.       DISCLAIMER OF WARRANTIES.  EXCEPT FOR THE EXPRESS WARRANTIES SET
FORTH HEREIN, NEITHER PARTY MAKES ANY REPRESENTATIONS OR GRANTS ANY WARRANTIES,
EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE AND EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES, WHETHER
WRITTEN OR ORAL OR EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO
THE VALIDITY OF ANY PATENTS OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY
RIGHTS OF THIRD PARTIES.

 

10.4.       ADDITIONAL WAIVER.  INSMED AGREES THAT:  (I) THE ASTRAZENECA PATENTS
ARE LICENSED “AS IS,” “WITH ALL FAULTS,” AND “WITH ALL DEFECTS,” AND INSMED
EXPRESSLY WAIVES ALL RIGHTS TO MAKE ANY CLAIM WHATSOEVER AGAINST ASTRAZENECA FOR
MISREPRESENTATION OR FOR BREACH OF PROMISE, GUARANTEE OR WARRANTY OF ANY KIND
RELATING TO THE ASTRAZENECA PATENTS; (II) INSMED AGREES THAT ASTRAZENECA WILL
HAVE NO LIABILITY TO INSMED FOR ANY ACT OR OMISSION IN THE PREPARATION, FILING,
PROSECUTION, MAINTENANCE, ENFORCEMENT, DEFENCE OR OTHER HANDLING OF THE
ASTRAZENECA PATENTS; AND (III) INSMED IS SOLELY RESPONSIBLE FOR DETERMINING
WHETHER THE ASTRAZENECA PATENTS HAVE APPLICABILITY OR UTILITY IN INSMED’S
CONTEMPLATED EXPLOITATION OF THE LICENSED PRODUCTS AND INSMED ASSUMES ALL RISK
AND LIABILITY IN CONNECTION WITH SUCH DETERMINATION.

 

10.5.       Anti-Bribery and Anti-Corruption Compliance.

 

10.5.1.    Each Party agrees, on behalf of itself and its Affiliates, and its
and its Affiliates’ respective officers, directors and employees (the
“Representatives”) that for the performance of its obligations hereunder:

 

(i)      Each Party and its respective Representatives shall not directly or
indirectly pay, offer or promise to pay or authorize the payment of any money or
give, offer or promise to give or authorize the giving of anything else of
value, to:  (a) any Government Official in order to improperly influence
official action; (b) any Person (whether or not a Government Official) (1) to
improperly influence such Person to act in breach of a duty of good faith,
impartiality or trust (“acting improperly”), (2) to reward such Person for
acting improperly or (3) where such Person would be acting improperly by
receiving the money or other thing of value; (c) any Person (whether or not a
Government Official) while knowing or having reason to know that all or any
portion of the money or other thing of value will be paid, offered, promised or
given to or will otherwise benefit, a Government Official in order to improperly
influence official action for or against either Party in connection with the
matters that

 

56

--------------------------------------------------------------------------------


 

are the subject of this Agreement; or (d) any Person (whether or not a
Government Official) to reward that Person for acting improperly or to induce
that Person to act improperly.

 

(ii)     Each Party and its respective Representatives shall not, directly or
indirectly, solicit, receive or agree to accept any payment of money or anything
else of value in violation of the Anti-Corruption Laws.

 

10.5.2.    In performance of its obligations hereunder, each Party and its
respective Representatives shall comply with the Anti-Corruption Laws and shall
not take any action that will, or would reasonably be expected to, cause
AstraZeneca or its Affiliates or Insmed or its Affiliates, as the case may be,
to be in violation of any such laws.

 

10.5.3.    Each Party, on behalf of itself and its respective Representatives,
represents and warrants to the other Party that: (i) all information provided by
one Party to the other Party in any anti-bribery and anti-corruption due
diligence checklist or similar due diligence process is true, complete and
correct (excluding any immaterial aspects) at the date it was provided and that
any material changes in circumstances relevant to the answers provided in such
exercise shall be immediately disclosed to the other Party; and (ii) to the best
of each Party’s and its respective Affiliates’ Knowledge, no Representative that
will participate or support such Party’s performance of its obligations
hereunder has, directly or indirectly, (a) paid, offered or promised to pay or
authorized the payment of any money, (b) given, offered or promised to give or
authorized the giving of anything else of value or (c) solicited, received or
agreed to accept any payment of money or anything else of value, in each case
((a), (b) and (c)), in violation of the Anti-Corruption Laws during the three
(3) years preceding the date of this Agreement.

 

10.5.4.    Each Party shall convey to each of its respective agents,
representatives, consultants and subcontractors which perform services in
connection with the subject matter of this Agreement, and which interact or have
a reasonable expectation of interacting with Government Officials on behalf of
the respective Party in connection with the subject matter of this Agreement
(each, a “Third Party Representative”), in a manner consistent with such Party’s
Anti-Corruption Rules and Policies, the importance of such Third Party
Representative’s compliance with Anti-Corruption Laws.  Each Party shall use
diligent efforts to promote compliance with Anti-Corruption Laws by such Third
Party Representatives.

 

10.5.5.    Each Party shall promptly provide the other Party with written notice
of the following events:  (i) upon becoming aware of any breach or violation by
such Party or other such Party’s Representative of any representation, warranty
or undertaking set forth in Sections 10.5.1 through 10.5.3 above; or (ii) upon
receiving a formal notification that such Party is the target of a formal
investigation by a governmental authority for violation of any Anti-Corruption
Law in connection with the subject matter of this Agreement or upon receipt of
information from any of such Party’s Representatives or Third Party
Representatives connected with this Agreement that any of them is the target of
a formal investigation by a governmental authority for a violation of any
Anti-Corruption Law.  Any notice provided under this Section 10.5.5 shall be
deemed the Confidential Information of the Party providing such notice.

 

57

--------------------------------------------------------------------------------


 

10.5.6.    For the term of this Agreement, each Party shall, for the purpose of
auditing and monitoring the performance of its compliance with this
Section 10.5, permit the other Party and any of its auditors and any
governmental authority to have reasonable access, during the audited Party’s
normal business hours, to any premises of the audited Party or such Party’s
Representatives used in connection with this Agreement, together with a right to
access personnel and records that are reasonably related to this Section 10.5,
except where such access would constitute a violation of Applicable Law
(“Audit”); provided, however, that in no event shall either Party exercise its
right to Audit as provided in this Section 10.5.6 more than [***].

 

(i)      To the extent that any Audit requires access and review of any
commercially or strategically sensitive information or agreements of the audited
Party or such Party’s Representatives relating to the business of such Party or
such Party’s Representatives (including information about prices and pricing
policies, cost structures and business strategies) such activity shall be
carried out by a third party professional advisor appointed by the auditing
Party and such professional advisors shall only report back to the auditing
Party such information as is directly relevant to informing the auditing Party
on the audited Party’s compliance with the particular provisions of this
Agreement or the agreement being audited.

 

(ii)     Each Party shall, and shall use best efforts to cause each Party’s
respective Representatives to, provide all cooperation and assistance during
normal working hours as reasonably requested by the auditing Party for the
purposes of an Audit.  The auditing Party shall cause any such auditor to enter
into a confidentiality agreement substantially consistent with the applicable
requirements of Article 9 hereof.  The auditing Party shall instruct any Third
Party auditor or other Person given access in respect of an Audit to cause the
minimum amount of disruption to the business of the audited Party and the
audited Party’s Representatives and to comply with relevant building and
security regulations.

 

(iii)    The costs and fees of any inspection Audit shall be paid by the
auditing Party, except that if an inspection or Audit reveals any non-immaterial
breach or violation by the audited Party (including through any other
Representative of the audited Party) of any representation, warranty or
undertaking set forth in Sections 10.5.1 through 10.5.3 above, the costs of such
inspection or Audit shall be paid by the audited Party.  The audited Party shall
bear its own costs of rendering assistance to the Audit.

 

10.5.7.    Each Party may disclose the terms of this Agreement or any action
taken under this Section 10.5 to prevent a potential violation or continuing
violation of applicable Anti-Corruption Laws, including the identity of the
other Party or such Party’s Representatives and the payment terms, to any
governmental authority if the disclosing Party reasonably determines, upon
advice of counsel, that such disclosure is necessary.

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

58

--------------------------------------------------------------------------------


 

10.5.8.    Each Party represents and warrants that (i) it has reviewed its
respective internal programs in relation to the Anti-Corruption Laws and the
ability of each Party’s respective Representatives to adhere to such Party’s own
Anti-Corruption Rules and Policies in performance of its obligations hereunder
in advance of the signing of this Agreement and (ii) each Party and its
respective Representatives can and will continue to comply with such
Anti-Corruption Laws and such Party’s own Anti-Corruption Rules and Policies in
performance of its respective obligations hereunder.

 

ARTICLE 11
INDEMNITY

 

11.1.       Indemnification of AstraZeneca.  Insmed shall indemnify AstraZeneca,
its Affiliates, its or their (sub)licensees and its and their respective
directors, officers, employees and agents and defend and save each of them
harmless, from and against any and all losses, damages, liabilities, costs and
expenses (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”) incurred in connection with any and all suits, investigations, claims
or demands of Third Parties (collectively, “Third Party Claims”) arising from,
relating to, or occurring as a result of:  (i) the breach by Insmed of this
Agreement, including the enforcement of AstraZeneca’s rights under this
Section 11.1; (ii) the gross negligence or willful misconduct on the part of
Insmed or its Affiliates or its or their Sublicensees or its or their
distributors or contractors or its or their respective directors, officers,
employees or agents in performing its or their obligations under this Agreement;
or (iii) the Exploitation by Insmed or any of its Affiliates or its or their
Sublicensees or its or their distributors or contractors of any Licensed Product
or the Licensed Compound in or for the Territory, except, in each case ((i),
(ii) and (iii)), for those Losses for which AstraZeneca has an obligation to
indemnify Insmed pursuant to Section 11.2 hereof, as to which Losses each Party
shall indemnify the other to the extent of their respective liability.

 

11.2.       Indemnification of Insmed.  AstraZeneca shall indemnify Insmed, its
Affiliates and their respective directors, officers, employees and agents and
defend and save each of them harmless, from and against any and all Losses
incurred in connection with any and all Third Party Claims arising from,
relating to, or occurring as a result of:  (i) the breach by AstraZeneca of this
Agreement, including the enforcement of Insmed’s rights under this Section 11.2;
(ii) the gross negligence or willful misconduct on the part of AstraZeneca or
its Affiliates or its or their sublicensees or its or their distributors or
contractors or its or their respective directors, officers, employees or agents
in performing its obligations under this Agreement; or (iii) the Exploitation of
the Licensed Compound or Licensed Products in or for the Terminated Territory,
except, in each case ((i), (ii) and (iii)), for those Losses for which Insmed
has an obligation to indemnify AstraZeneca pursuant to Section 11.1 hereof, as
to which Losses each Party shall indemnify the other to the extent of their
respective liability for the Losses.

 

11.3.       Indemnification Procedures.

 

11.3.1.    Notice of Claim.  All indemnification claims in respect of a Party,
its Affiliates or its or their (sub)licensees or their respective directors,
officers, employees and agents shall be made solely by such Party to this
Agreement (the “Indemnified Party”).  The

 

59

--------------------------------------------------------------------------------


 

Indemnified Party shall give the indemnifying Party prompt written notice (an
“Indemnification Claim Notice”) of any Losses or discovery of fact upon which
such indemnified Party intends to base a request for indemnification under this
Article 11, but in no event shall the indemnifying Party be liable for any
Losses that result from any delay in providing such notice.  Each
Indemnification Claim Notice must contain a description of the claim and the
nature and amount of such Loss (to the extent that the nature and amount of such
Loss is known at such time).  The Indemnified Party shall furnish promptly to
the indemnifying Party copies of all papers and official documents received in
respect of any Losses and Third Party Claims.

 

11.3.2.    Control of Defense.  The indemnifying Party shall have the right to
assume the defense of any Third Party Claim by giving written notice to the
Indemnified Party within [***] after the indemnifying Party’s receipt of an
Indemnification Claim Notice.  The assumption of the defense of a Third Party
Claim by the indemnifying Party shall not be construed as an acknowledgment that
the indemnifying Party is liable to indemnify the Indemnified Party in respect
of the Third Party Claim, nor shall it constitute a waiver by the indemnifying
Party of any defenses it may assert against the Indemnified Party’s claim for
indemnification.  Upon assuming the defense of a Third Party Claim, the
indemnifying Party may appoint as lead counsel in the defense of the Third Party
Claim any legal counsel selected by the indemnifying Party; provided that it
obtains the prior written consent of the Indemnified Party (which consent shall
not be unreasonably withheld, conditioned or delayed).  In the event the
indemnifying Party assumes the defense of a Third Party Claim, the Indemnified
Party shall promptly, but in no event more than [***], deliver to the
indemnifying Party all original notices and documents (including court papers)
received by the Indemnified Party in connection with the Third Party Claim. 
Should the indemnifying Party assume the defense of a Third Party Claim, except
as provided in Section 11.3.3, the indemnifying Party shall not be liable to the
Indemnified Party for any legal expenses subsequently incurred by such
Indemnified Party in connection with the analysis, defense or settlement of the
Third Party Claim unless specifically requested in writing by the indemnifying
Party.  In the event that it is ultimately determined that the indemnifying
Party is not obligated to indemnify, defend or hold harmless the Indemnified
Party from and against the Third Party Claim, the Indemnified Party shall
reimburse the indemnifying Party for any and all reasonable and verifiable
actual, out-of-pocket costs and expenses (including attorneys’ fees and costs of
suit) and any Losses incurred by the indemnifying Party in accordance with this
Article 11 in its defense of the Third Party Claim.

 

11.3.3.    Right to Participate in Defense.  Any Indemnified Party shall be
entitled to participate in the defense of such Third Party Claim and to employ
counsel of its choice for such purpose; provided, however, that such employment
shall be at the Indemnified Party’s sole cost and expense unless (i) the
employment thereof has been specifically authorized in writing by the
indemnifying Party in writing (in which case, the defense shall be controlled as
provided in Section 11.3.2), (ii) the indemnifying Party has failed to assume
the defense and

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

60

--------------------------------------------------------------------------------


 

employ counsel in accordance with Section 11.3.2 (in which case the Indemnified
Party shall control the defense) or (iii) the interests of the indemnitee and
the indemnifying Party with respect to such Third Party Claim are sufficiently
adverse to prohibit the representation by the same counsel of both Parties under
Applicable Law, ethical rules or equitable principles (in which case, the
Indemnified Party shall control its defense).

 

11.3.4.    Settlement.  With respect to any Losses relating solely to the
payment of money damages in connection with a Third Party Claim and that shall
not result in the applicable indemnitee(s) becoming subject to injunctive or
other relief or otherwise adversely affecting the business of the Indemnified
Party in any manner and as to which the indemnifying Party shall have
acknowledged in writing the obligation to indemnify the applicable indemnitee
hereunder, the indemnifying Party shall have the sole right to consent to the
entry of any judgment, enter into any settlement or otherwise dispose of such
Loss, on such terms as the indemnifying Party, in its sole discretion, shall
deem appropriate.  With respect to all other Losses in connection with Third
Party Claims, where the indemnifying Party has assumed the defense of the Third
Party Claim in accordance with Section 11.3.2, the indemnifying Party shall have
authority to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Loss; provided it obtains the prior written consent of
the Indemnified Party (which consent shall not be unreasonably withheld,
conditioned or delayed).  If the indemnifying Party does not assume and conduct
the defense of a Third Party Claim as provided above, the Indemnified Party may
defend against such Third Party Claim; provided that the Indemnified Party shall
not settle any Third Party Claim without the prior written consent of the
indemnifying Party (which consent shall not be unreasonably withheld,
conditioned or delayed).

 

11.3.5.    Cooperation.  Regardless of whether the indemnifying Party chooses to
defend or prosecute any Third Party Claim, the Indemnified Party shall, and
shall cause each indemnitee to, cooperate in the defense or prosecution thereof
and furnish such records, information and testimony, provide such witnesses and
attend such conferences, discovery proceedings, hearings, trials and appeals as
may be reasonably requested in connection therewith.  Such cooperation shall
include access during normal business hours afforded to the indemnifying Party
to, and reasonable retention by the Indemnified Party of, records and
information that are reasonably relevant to such Third Party Claim and making
Indemnified Parties and other employees and agents available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder and the indemnifying Party shall reimburse the
Indemnified Party for all its, its Affiliates’ and its and their (sub)licensees’
or their respective directors’, officers’, employees’ and agents’, as
applicable, reasonable and verifiable out-of-pocket expenses in connection
therewith.

 

11.3.6.    Expenses.  Except as provided above, the costs and expenses,
including fees and disbursements of counsel, incurred by the Indemnified Party
and its Affiliates and its and their (sub)licensees and their respective
directors, officers, employees and agents, as applicable, in connection with any
claim shall be reimbursed by the indemnifying Party, without prejudice to the
indemnifying Party’s right to contest the Indemnified Party’s right to
indemnification and subject to refund in the event the indemnifying Party is
ultimately held not to be obligated to indemnify the Indemnified Party.

 

61

--------------------------------------------------------------------------------


 

11.4.       Special, Indirect and Other Losses.  EXCEPT (i) IN THE EVENT THE
WILLFUL MISCONDUCT OR FRAUD OF A PARTY OR OF A PARTY’S BREACH OF ITS OBLIGATIONS
UNDER ARTICLE 9, (ii) AS PROVIDED UNDER SECTION 13.10, (iii) TO THE EXTENT ANY
SUCH DAMAGES ARE REQUIRED TO BE PAID TO A THIRD PARTY AS PART OF A CLAIM FOR
WHICH A PARTY PROVIDES INDEMNIFICATION UNDER THIS ARTICLE 11, NEITHER PARTY NOR
ANY OF ITS AFFILIATES OR (SUB)LICENSEES SHALL BE LIABLE IN CONTRACT, TORT,
NEGLIGENCE, BREACH OF STATUTORY DUTY OR OTHERWISE FOR ANY SPECIAL OR PUNITIVE
DAMAGES OR FOR LOSS OF PROFITS SUFFERED BY THE OTHER PARTY.

 

11.5.       Insurance.  Insmed shall have and maintain such types and amounts of
insurance covering its Exploitation of the Licensed Compound and Licensed
Products as is (i) normal and customary in the pharmaceutical industry generally
for parties similarly situated and (ii) otherwise required by Applicable Law. 
Upon request by AstraZeneca, Insmed shall provide to AstraZeneca evidence of its
insurance coverage.

 

ARTICLE 12
TERM AND TERMINATION

 

12.1.       Term and Expiration.  This Agreement shall commence on the Effective
Date and, unless earlier terminated in accordance herewith, shall continue in
force and effect until the date of expiration of the last Royalty Term for the
last Licensed Product (such period, the “Term”).  Following the expiration of
the Royalty Term for a Licensed Product in a country, the grants in Section 2.1
shall become non-exclusive, fully-paid, royalty-free, perpetual and irrevocable
for such Licensed Product in such country, subject to any agreement entered into
between the Parties pursuant to Section 2.5 or Section 5.2.3.  For clarity, upon
the expiration of the Term, the grants in Section 2.1 shall become
non-exclusive, fully-paid, royalty-free, perpetual and irrevocable in their
entirety, subject to any agreement entered into between the Parties pursuant to
Section 2.5 or Section 5.2.3.

 

12.2.       Termination.

 

12.2.1.    Material Breach.  In the event that either Party (the “Breaching
Party”) shall be in material breach in the performance of any of its obligations
under this Agreement, in addition to any other right and remedy the other Party
(the “Non-Breaching Party”) may have, the Non-Breaching Party may terminate this
Agreement by providing [***] (the “Notice Period”) prior written notice (the
“Termination Notice”) to the Breaching Party and specifying the breach and its
claim of right to terminate; provided that (i) the termination shall not become
effective at the end of the Notice Period if the Breaching Party cures the
breach specified in the Termination Notice during the Notice Period (or, if such
default cannot be cured within the Notice Period, if the Breaching Party
commences actions to cure such breach within the Notice Period and thereafter
diligently continues such actions) and (ii) with respect to an

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

62

--------------------------------------------------------------------------------


 

uncured material breach consisting of Insmed’s diligence obligations under
Section 4.1.1 or Section 4.3.1, as applicable, with respect to a country in the
applicable Major Market, AstraZeneca shall have the right to terminate this
Agreement, in its sole discretion, (a) solely with respect to such country, or
(b) solely with respect to the applicable Major Market, or (c) in its entirety.

 

12.2.2.    Termination by Insmed.  Insmed may terminate this Agreement (i) in
its entirety immediately upon written notice to AstraZeneca that Insmed in good
faith determines that it is not advisable for Insmed to continue to Develop or
Commercialize the Licensed Products due to safety or efficacy concerns or
(ii) in its entirety, on a Licensed Product-by-Licensed Product basis or on a
country-by-country basis, for any or no reason, upon [***] prior written notice
to AstraZeneca.

 

12.2.3.    Termination for Insolvency.  In the event that either Party (i) files
for protection under bankruptcy or insolvency laws, (ii) makes an assignment for
the benefit of creditors, (iii) appoints or suffers appointment of a receiver or
trustee over substantially all of its property that is not discharged within
[***] after such filing, (iv) proposes a written agreement of composition or
extension of its debts, (v) proposes or is a party to any dissolution or
liquidation, (vi) files a petition under any bankruptcy or insolvency act or has
any such petition filed against that is not discharged within [***] of the
filing thereof or (vii) admits in writing to the other Party or publicly admits
in writing its inability generally to meet its obligations as they fall due in
the general course and such writing is not rescinded within [***] of the
delivery or disclosure thereof (each of (i) through (vii), an “Insolvency
Event”), then the other Party may terminate this Agreement in its entirety with
immediate effect upon providing written notice the Party to which the Insolvency
Event relates.

 

12.3.       Rights in Bankruptcy.  All rights and licenses granted under or
pursuant to this Agreement by Insmed or AstraZeneca are and shall otherwise be
deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code or any
analogous provisions in any other country or jurisdiction, licenses of right to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy
Code.  The Parties agree that the Parties, as licensees of such rights under
this Agreement, shall retain and may fully exercise all of their rights and
elections under the U.S. Bankruptcy Code or any analogous provisions in any
other country or jurisdiction.  The Parties further agree that, in the event of
the commencement of a bankruptcy proceeding by or against either Party under the
U.S. Bankruptcy Code or any analogous provisions in any other country or
jurisdiction, the Party hereto that is not a Party to such proceeding shall be
entitled to a complete duplicate of (or complete access to, as appropriate) any
such intellectual property and all embodiments of such intellectual property,
which, if not already in the non-subject Party’s possession, shall be promptly
delivered to it (i) upon any such commencement of a bankruptcy proceeding upon
the non-subject Party’s written request therefor, unless the Party subject to
such proceeding elects to continue to perform its material obligations under
this Agreement or (ii) if not delivered under clause (i) above, following the
rejection of this Agreement by or on behalf of the Party subject to such
proceeding upon written request therefor by the non-subject Party.

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

63

--------------------------------------------------------------------------------


 

12.4.       Consequences of Termination.

 

12.4.1.    Termination in its Entirety for any Reason.  In the event of a
termination of this Agreement in its entirety for any reason:

 

(i)      all rights and licenses granted by AstraZeneca hereunder shall
immediately terminate, including, for clarity, any sublicense granted by Insmed
pursuant to Section 2.3;

 

(ii)     Insmed shall and hereby does, and shall cause its Affiliates and its
and their Sublicensees to, when and as requested by AstraZeneca, assign to
AstraZeneca all of its right, title and interest in and to (a) each Product
Trademark and (b) all Regulatory Documentation (including any Regulatory
Approvals) applicable to any Licensed Compound or Licensed Products or any
Improvement thereto then owned or Controlled by Insmed or any of its Affiliates;
provided that if any such Regulatory Documentation or Regulatory Approval is not
immediately transferable in a country, Insmed shall provide AstraZeneca with all
benefit of such Regulatory Documentation or Regulatory Approval, as applicable,
and such assistance and cooperation as necessary or reasonably requested by
AstraZeneca to timely transfer such Regulatory Documentation or Regulatory
Approval, as applicable, to AstraZeneca or its designee or, at AstraZeneca’s
option, to enable AstraZeneca to obtain a substitute for such Regulatory
Documentation or Regulatory Approval, as applicable, without disruption to
AstraZeneca’s Exploitation of the Licensed Compound or applicable Licensed
Product(s) or Improvement(s) thereto;

 

(iii)    all Confidential Information of Insmed relating to the Licensed
Compound or any Licensed Product shall become Confidential Information of
AstraZeneca, provided, however, that Residual Knowledge shall not be considered
Confidential Information for purposes of this Section 12.4.1;

 

(iv)    Insmed shall and hereby does, and shall cause its Affiliates and its and
their Sublicensees to, effective as of the effective date of termination, grant
AstraZeneca:

 

1.             an exclusive, royalty-free license and right of reference, with
the right to grant multiple tiers of sublicenses and further rights of
reference, in and to (a) Insmed’s rights in and to the Joint Patents and Joint
Know-How and (b) all Regulatory Documentation (including any Regulatory
Approvals) then owned or Controlled by Insmed or any of its Affiliates or its or
their Sublicensees that are not assigned to AstraZeneca pursuant to clause
(ii) above, in each case ((a) and (b)), to Exploit in the entire world any
Licensed Compound or Licensed Product and any Improvement thereto; and

 

2.             an option to negotiate a royalty-bearing license and right of
reference (either exclusive or non-exclusive), with the right to grant multiple
tiers of sublicenses and further rights of reference on reasonable commercial
terms, in and to (a) Insmed Patents and (b) Insmed Know-How then owned or
Controlled by Insmed or any of its Affiliates or its or their Sublicensees that
are not assigned to AstraZeneca pursuant to clause (ii) above, in each case
((a) and (b)), to Exploit in the entire world any Licensed Compound or Licensed

 

64

--------------------------------------------------------------------------------


 

Product and any Improvement thereto.  Insmed shall negotiate with AstraZeneca in
good faith to determine reasonable commercial terms of any such license
agreement.  If, after good faith negotiations, the Parties fail to execute a
license agreement within [***] after the date of termination, Insmed shall be
free to license the Insmed Patents and Insmed Know-How to any Third Party;

 

(v)     unless expressly prohibited by any Regulatory Authority, at
AstraZeneca’s advance written request, Insmed shall and hereby does, and shall
cause its Affiliates and its and their Sublicensees to, (a) transfer control to
AstraZeneca of any or all clinical studies involving Licensed Products or any
Improvements thereto being conducted by or on behalf of Insmed, an Affiliate or
a Sublicensee as of the effective date of termination and (b) continue to
conduct such clinical studies [***] for up to [***] to enable such transfer to
be completed without interruption of any such clinical study; provided that
(x) AstraZeneca shall not have any obligation to continue any clinical study
unless required by Applicable Law and (y) with respect to each clinical study
for which such transfer is expressly prohibited by the applicable Regulatory
Authority, if any, Insmed shall continue to conduct such clinical study to
completion [***];

 

(vi)    at AstraZeneca’s advance written request, Insmed shall, and shall use
best efforts to cause its Affiliates and its and their Sublicensees to, assign
to AstraZeneca all Licensed Product Agreements, unless, with respect to any such
Licensed Product Agreement, such Licensed Product Agreement expressly prohibits
such assignment, in which case Insmed (or such Affiliate or Sublicensee, as
applicable) shall cooperate with AstraZeneca in all reasonable respects to
secure the consent of the applicable Third Party to such assignment and if any
such consent cannot be obtained with respect to a Licensed Product
Agreement, Insmed shall, and cause its Affiliates and its and their Sublicensees
to, obtain for AstraZeneca substantially all of the practical benefit and burden
under such Licensed Product Agreement; and

 

(vii)   at AstraZeneca’s advance written request, Insmed shall Manufacture and
supply to AstraZeneca Licensed Compound and Licensed Products or any
Improvements thereto in accordance with the manufacturing plan in effect as of
the effective date of termination (including quantity, dosage and schedule)
[***] until such date as AstraZeneca notifies Insmed that it has established an
alternate, validated source, but in no event later than [***] after the
effective date of termination of this Agreement.

 

12.4.2.    Termination in a Terminated Territory for Insmed’s Breach or for
Insmed’s Convenience.  In the event of a termination of this Agreement with
respect to a Terminated Territory by AstraZeneca pursuant to Section 12.2.1 or
by Insmed pursuant to Section 12.2.2 (but not in the case of any termination of
this Agreement in its entirety):

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

65

--------------------------------------------------------------------------------


 

(i)      all rights and licenses granted by AstraZeneca hereunder, including,
for clarity, any sublicense granted by Insmed pursuant to Section 2.3, (a) shall
automatically be deemed to be amended to exclude, if applicable, the right to
market, promote, detail, distribute, import, sell for commercial use, offer for
commercial sale, file any Drug Approval Application for or seek any Regulatory
Approval for Licensed Products in such Terminated Territory and (b) shall
otherwise survive and continue in effect in such Terminated Territory solely for
the purpose of furthering any Commercialization of the Licensed Products in the
Territory or any Development or Manufacturing in support thereof;

 

(ii)     Insmed shall and hereby does, and shall cause its Affiliates and its
and their Sublicensees to, when and as requested by AstraZeneca, assign to
AstraZeneca all of its right, title and interest in and to (a) each Product
Trademark in such Terminated Territory and (b) all Regulatory Documentation
(including any Regulatory Approvals) applicable to the Exploitation of the
Licensed Compound or Licensed Products or any Improvement thereto solely in the
Terminated Territory then owned or Controlled by Insmed or any of its Affiliates
or its or their Sublicensees; provided that if any such Regulatory Documentation
or Regulatory Approval is not immediately transferable in a country, Insmed
shall provide AstraZeneca with all benefit of such Regulatory Documentation or
Regulatory Approval, as applicable, and such assistance and cooperation as
necessary or reasonably requested by AstraZeneca to timely transfer such
Regulatory Documentation or Regulatory Approval, as applicable, to AstraZeneca
or its designee or, at AstraZeneca’s option, to enable AstraZeneca to obtain a
substitute for such Regulatory Documentation or Regulatory Approval, as
applicable, without disruption to AstraZeneca’s Exploitation of the Licensed
Compound or applicable Licensed Product(s) or Improvement(s) thereto;

 

(iii)    all Confidential Information of Insmed relating to the Licensed
Compound or any Licensed Product in relation to the Terminated Territory shall
become Confidential Information of AstraZeneca, provided, however, that Residual
Knowledge shall not be considered Confidential Information for purposes of this
Section 12.4.2;

 

(iv)    Insmed shall and hereby does, and shall cause its Affiliates and its and
their Sublicensees to, effective as of the effective date of termination, grant
AstraZeneca:

 

1.             an exclusive, royalty-free license and right of reference, with
the right to grant multiple tiers of sublicenses and further rights of
reference, in and to (a) Insmed’s rights in and to the Joint Patents and Joint
Know-How and (b) all Regulatory Documentation (including any Regulatory
Approvals), including, for clarity, Regulatory Documentation outside the
Terminated Territory, then owned or Controlled by Insmed or any of its
Affiliates or its or their Sublicensees that is not assigned to AstraZeneca
pursuant to clause (ii) above that is necessary or reasonably useful for
AstraZeneca or any of its Affiliates or (sub)licensees to Exploit the Licensed
Compound or any Licensed Product and any Improvement thereto, in each case
((a) and (b)), to Exploit for commercial use in the Terminated Territory any
Licensed Compound or Licensed Product and any Improvement thereto, including the
right to Manufacture, Develop and otherwise use the Licensed Compound and the
Licensed Products in the Field in the Territory for Exploitation in the
Terminated Territory; and

 

66

--------------------------------------------------------------------------------

 

2.             an option to negotiate a royalty-bearing license and right of
reference (exclusive or non-exclusive), with the right to grant multiple tiers
of sublicenses and further rights of reference on reasonable commercial terms,
in and to (a) Insmed Patents and (b) Insmed Know-How then owned or Controlled by
Insmed or any of its Affiliates or its or their Sublicensees that are not
assigned to AstraZeneca pursuant to clause (ii) above, that is necessary or
reasonably useful for AstraZeneca or any of its Affiliates or (sub)licensees to
Exploit the Licensed Compound or any Licensed Product and any Improvement
thereto, in each case ((a) and (b)), to Exploit for commercial use in the
Terminated Territory any Licensed Compound or Licensed Product and any
Improvement thereto, including the right to Manufacture, Develop and otherwise
use the Licensed Compound and the Licensed Products in the Field in the
Territory for Exploitation in the Terminated Territory.  Insmed shall negotiate
with AstraZeneca in good faith to determine reasonable commercial terms of any
such license agreement.  If, after good faith negotiations, the Parties fail to
execute a license agreement within [***] after the date of termination, Insmed
shall be free to license the Insmed Patents and Insmed Know-How to any Third
Party;

 

(v)     at AstraZeneca’s advance written request, Insmed shall, and shall use
best efforts to cause its Affiliates and its and their Sublicensees to, assign
to AstraZeneca or its designee all Licensed Product Agreements relating to the
Terminated Territory, unless, with respect to any such Licensed Product
Agreement, such Licensed Product Agreement (a) expressly prohibits such
assignment (in which case, Insmed, or its Affiliate or Sublicensee, as
applicable, shall cooperate with AstraZeneca in all reasonable respects to
secure the consent of the applicable Third Party to such assignment, (b) relates
both to (1) the Terminated Territory and the Territory or (2) Licensed Products
and products other than Licensed Products (which, in either case ((1) or (2)),
at AstraZeneca’s request, Insmed, or its Affiliate or Sublicensee, as
applicable, shall cooperate with AstraZeneca in all reasonable respects to
secure the written agreement of the applicable Third Party to a partial
assignment of the applicable Licensed Product Agreement relating to the
Terminated Territory or Licensed Products, as applicable) and, in either case
((a) or (b)) if any such consent or agreement, as applicable, cannot be obtained
with respect to a Licensed Product Agreement, Insmed shall, and cause its
Affiliates and its and their Sublicensees to, reasonably assist AstraZeneca in
obtaining substantially all of the practical benefit and burden under such
Licensed Product Agreement to the extent applicable to the Terminated Territory
and Licensed Products, as applicable; and

 

(vi)    unless expressly prohibited by any Regulatory Authority, at
AstraZeneca’s advance written request, Insmed shall, and shall cause its
Affiliates and its and their Sublicensees to (a) transfer control to AstraZeneca
of any or all clinical studies involving Licensed Products or any Improvements
thereto being conducted by or on behalf of Insmed, an Affiliate or a Sublicensee
as of the effective date of termination in or for the Terminated Territory and
(b) continue to conduct such clinical studies [***] for up to [***] to enable
such transfer to be completed without interruption of any such clinical study;
provided

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

67

--------------------------------------------------------------------------------


 

that (x) AstraZeneca shall not have any obligation to continue any clinical
study unless required by Applicable Law and (y) with respect to each clinical
study for which such transfer is expressly prohibited by the applicable
Regulatory Authority, if any, Insmed shall continue to conduct such clinical
study to completion [***]; and

 

(vii)   at AstraZeneca’s advance written request, Insmed shall Manufacture and
supply to AstraZeneca Licensed Compound and Licensed Products or any
Improvements thereto in accordance with the manufacturing plan in effect as of
the effective date of termination (including quantity, dosage and schedule) at
Insmed’s actual, fully-burdened cost (excluding costs for general overhead)
until such date as AstraZeneca notifies Insmed that it has established an
alternate, validated source, but in no event later than [***] after the
effective date of termination of this Agreement with respect to the Terminated
Territory.

 

12.4.3.    Termination for AstraZeneca’s Breach or AstraZeneca’s Insolvency.

 

(i)      In the event Insmed elects to terminate this Agreement pursuant to
Section 12.2.1 or 12.2.3, notwithstanding anything to the contrary under
Section 12.4.1, AstraZeneca shall compensate Insmed for any costs or expenses
incurred by Insmed or its Affiliates in connection with performing any of the
activities set forth in Section 12.4.1.  In addition, AstraZeneca shall, and
shall cause its Affiliates to, return to Insmed all relevant records and
materials in AstraZeneca’s possession or control containing Insmed’s
Confidential Information, provided that AstraZeneca may keep one (1) copy of
such Confidential Information for archival purposes only.

 

(ii)     In the event AstraZeneca is in material breach in the performance of
any of its obligations under this Agreement, or AstraZeneca undergoes an
Insolvency Event, such that Insmed has the right to terminate this Agreement
pursuant to Section 12.2.1 or 12.2.3, Insmed may, as an alternative to
terminating the Agreement, provide notice to AstraZeneca of its intent to keep
the Agreement in place, notwithstanding the occurrence of the termination
trigger.  In such event, this Agreement shall continue in full force and effect,
provided that the provisions of Sections 2.5, 4.1, 4.3, 5.1, 5.2, 5.3, 6.2 and
6.3, shall no longer apply and be deemed terminated as of the date Insmed
provides such notice to AstraZeneca.

 

12.5.       Remedies.  Except as otherwise expressly provided herein,
termination of this Agreement (either in its entirety or with respect to one
(1) or more country(ies)) in accordance with the provisions hereof shall not
limit remedies that may otherwise be available to either Party in law or equity.

 

12.6.       Accrued Rights; Surviving Obligations.  Termination or expiration of
this Agreement (either in its entirety or with respect to one (1) or more
country(ies)) for any reason shall be without prejudice to any rights that shall
have accrued to the benefit of a Party prior to such termination or expiration. 
Such termination or expiration shall not relieve a Party

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

68

--------------------------------------------------------------------------------


 

from obligations that are expressly indicated to survive the termination or
expiration of this Agreement.  Without limiting the foregoing, Sections 4.1.4
(except last sentence), 4.3.3 (except last sentence), 7.10, 7.11, 7.12, 8.1.1,
8.1.2, 8.1.3, 8.1.4, 8.1.6, 9.1, 9.2, 9.3, 9.6, 12.1, 12.3, 12.4, 12.5 and this
Section 12.6 and Articles 1, 11 and 13 of this Agreement shall survive the
termination or expiration of this Agreement for any reason.  If this Agreement
is terminated with respect to the Terminated Territory but not in its entirety,
then following such termination the foregoing provisions of this Agreement shall
remain in effect with respect to the Terminated Territory (to the extent they
would survive and apply in the event the Agreement expires or is terminated in
its entirety or as otherwise necessary for any of AstraZeneca and its Affiliates
and its and their (sub)licensees to exercise their rights in the Terminated
Territory) and all provisions not surviving in accordance with the foregoing
shall terminate upon termination of this Agreement with respect to the
Terminated Territory and be of no further force and effect (and for the
avoidance of doubt all provisions of this Agreement shall remain in effect with
respect to all countries in the Territory other than the Terminated Territory).

 

ARTICLE 13
MISCELLANEOUS

 

13.1.       Force Majeure.  Neither Party shall be held liable or responsible to
the other Party or be deemed to have defaulted under or breached this Agreement
for failure or delay in fulfilling or performing any term of this Agreement
(other than an obligation to make payments) when such failure or delay is caused
by or results from events beyond the reasonable control of the non-performing
Party, including fires, floods, earthquakes, hurricanes, embargoes, shortages,
epidemics, quarantines, war, acts of war (whether war be declared or not),
terrorist acts, insurrections, riots, strikes, lockouts or other labor
disturbances, acts of God or acts, omissions or delays in acting by any
governmental authority (except to the extent such delay results from the breach
by the non-performing Party or any of its Affiliates of any term or condition of
this Agreement).  The non-performing Party shall notify the other Party of such
force majeure within [***] after such occurrence by giving written notice to the
other Party stating the nature of the event, its anticipated duration and any
action being taken to avoid or minimize its effect.  The suspension of
performance shall be of no greater scope and no longer duration than is
necessary and the non-performing Party shall use commercially reasonable efforts
to remedy its inability to perform.

 

13.2.       Export Control.  This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States or other countries that may be imposed on the Parties from time to time. 
Each Party agrees that it will not export, directly or indirectly, any technical
information acquired from the other Party under this Agreement or any products
using such technical information to a location or in a manner that at the time
of export requires an export license or other governmental approval, without
first obtaining the written consent to do so from the appropriate agency or
other governmental entity in accordance with Applicable Law.

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

69

--------------------------------------------------------------------------------


 

13.3.       Assignment.  Neither Party may assign its rights or, except as
provided in Section 4.6, delegate its obligations under this Agreement in whole
or in part without the prior written consent of the other Party, which consent
shall not be unreasonably withheld, conditioned or delayed, except that, subject
to Section 2.3, either Party shall have the right, without such consent, (i) to
perform any or all of its obligations and exercise any or all of its rights
under this Agreement through any of their respective Affiliates, (ii) to assign
any or all of its rights and delegate any or all of its obligations hereunder to
any of their respective Affiliates that are Affiliates as of the Effective Date
and continue to be Affiliates up to and including date of assignment of this
Agreement in accordance with this Section 13.3, and (iii) to assign all of its
rights and delegate all of its obligations hereunder to any successor in
interest (whether by merger, acquisition, asset purchase or otherwise) in
connection with a Change of Control of such Party; provided that each Party
shall provide written notice to the other Party within [***] after such
assignment or delegation.  Any permitted successor of a Party or any permitted
assignee of all of a Party’s rights under this Agreement that has also assumed
all of such Party’s obligations hereunder in writing shall, upon any such
succession or assignment and assumption, be deemed to be a party to this
Agreement as though named herein in substitution for the assigning Party,
whereupon the assigning Party shall cease to be a party to this Agreement and
shall cease to have any rights or obligations under this Agreement.  All validly
assigned rights of a Party shall inure to the benefit of and be enforceable by,
and all validly delegated obligations of such Party shall be binding on and be
enforceable against, the permitted successors and assigns of such Party;
provided that such Party, if it survives, shall remain jointly and severally
liable for the performance of such delegated obligations under this Agreement. 
Notwithstanding anything to the contrary herein, in the event of a Change of
Control of AstraZeneca, each of Sections 2.5, 5.1, 5.2 and 5.3 of this Agreement
shall automatically terminate in their entirety and be of no further force and
effect.  Any attempted assignment or delegation in violation of this
Section 13.3 shall be void and of no effect.

 

13.4.       Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law and if the
rights or obligations of either Party under this Agreement will not be
materially and adversely affected thereby, (i) such provision shall be fully
severable, (ii) this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(iii) the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom and (iv) in lieu of such illegal, invalid
or unenforceable provision, there shall be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and reasonably
acceptable to the Parties.  To the fullest extent permitted by Applicable Law,
each Party hereby waives any provision of law that would render any provision
hereof illegal, invalid or unenforceable in any respect.

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

70

--------------------------------------------------------------------------------


 

13.5.       Dispute Resolution.

 

13.5.1.    Except as provided in Section 7.12 or 13.10, if a dispute arises
between the Parties in connection with or relating to this Agreement or any
document or instrument delivered in connection herewith (collectively, (i) and
(ii), a “Dispute”), then either Party shall have the right to refer such Dispute
to the Senior Officers for attempted resolution by good faith negotiations
during a period of [***].  Any final decision mutually agreed to by the
Executive Officers shall be conclusive and binding on the Parties.

 

13.5.2.    If such Executive Officers are unable to resolve any such Dispute
within such [***] period, either Party shall be free to institute binding
arbitration in accordance with this Section 13.5.2 upon written notice to the
other Party (an “Arbitration Notice”) and seek such remedies as may be
available.  Upon receipt of an Arbitration Notice by a Party, the applicable
Dispute shall be resolved by final and binding arbitration before a panel of
three (3) experts with relevant industry experience (the “Arbitrators”).  Each
of Insmed and AstraZeneca shall promptly select one (1) Arbitrator, which
selections shall in no event be made later than [***] after the notice of
initiation of arbitration.  The third Arbitrator shall be chosen promptly by
mutual agreement of the Arbitrator chosen by Insmed and the Arbitrator chosen by
AstraZeneca, but in no event later than [***] after the date that the last of
such Arbitrators was appointed.  The Arbitrators shall determine what discovery
will be permitted, consistent with the goal of reasonably controlling the cost
and time that the Parties must expend for discovery; provided that the
Arbitrators shall permit such discovery as they deem necessary to permit an
equitable resolution of the dispute.  The arbitration shall be administered by
the American Arbitration Association (or its successor entity) in accordance
with the then current Commercial Rules of the American Arbitration Association
including the Procedures for Large, Complex Commercial Disputes (including the
Optional Rules for Emergency Measures of Protection), except as modified in this
Agreement.  The arbitration shall be held in New York, New York, U.S.A., and the
Parties shall use reasonable efforts to expedite the arbitration if requested by
either Party.  The Arbitrators shall, within [***] after the conclusion of the
arbitration hearing, issue a written award and statement of decision describing
the essential findings and conclusions on which the award is based, including
the calculation of any damages awarded.  The decision or award rendered by the
Arbitrators shall be final and non-appealable, and judgment may be entered upon
it in accordance with Applicable Law in the State of New York or any other court
of competent jurisdiction.  The Arbitrators shall be authorized to award
compensatory damages, but shall not be authorized to reform, modify or
materially change this Agreement or any other agreements contemplated hereunder.

 

13.5.3.    Each Party shall bear its own counsel fees, costs and disbursements
arising out of the dispute resolution procedures described in this Section 13.5,
and shall pay an equal share of the fees and costs of the Arbitrators, as
applicable, and all other general fees related to any arbitration described in
Section 13.5.2; provided, however, the Arbitrators shall be authorized to
determine whether a Party is the prevailing Party, and if so, to award to that
prevailing Party reimbursement for its reasonable counsel fees, costs and
disbursements

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

71

--------------------------------------------------------------------------------


 

(including expert witness fees and expenses, photocopy charges, or travel
expenses), or the fees and costs of the Arbitrators.  Unless the Parties
otherwise agree in writing, during the period of time that any arbitration
proceeding described in Section 13.5.2 is pending under this Agreement, the
Parties shall continue to comply with all those terms and provisions of this
Agreement that are not the subject of such pending arbitration proceeding. 
Nothing contained in this Agreement shall deny any Party the right to seek
injunctive or other equitable relief from a court of competent jurisdiction in
the context of a bona fide emergency or prospective irreparable harm, and such
an action may be filed and maintained notwithstanding any ongoing arbitration
proceeding.  All arbitration proceedings and decisions of the Arbitrators shall
be deemed Confidential Information of both Parties under Article 9.

 

13.6.       Governing Law, Jurisdiction and Service.

 

13.6.1.    Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another
jurisdiction.  The Parties agree to exclude the application to this Agreement of
the United Nations Convention on Contracts for the International Sale of Goods.

 

13.6.2.    Jurisdiction.  Subject to Section 13.5 and Section 13.10, the Parties
hereby irrevocably and unconditionally consent to the exclusive jurisdiction of
state and federal courts for the State of New York for any action, suit or
proceeding (other than appeals therefrom) arising out of or relating to this
Agreement and agree not to commence any action, suit or proceeding (other than
appeals therefrom) related thereto except in such courts.  THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVE THEIR RIGHT TO A JURY TRIAL.

 

13.6.3.    Venue.  The Parties further hereby irrevocably and unconditionally
waive any objection to the laying of venue of any action, suit or proceeding
(other than appeals therefrom) arising out of or relating to this Agreement in
the state and federal courts for the State of New York and hereby further
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.

 

13.6.4.    Service.  Each Party further agrees that service of any process,
summons, notice or document by registered mail to its address set forth in
Section 13.7.2 shall be effective service of process for any action, suit or
proceeding brought against it under this Agreement in any such court.

 

13.7.       Notices.

 

13.7.1.    Notice Requirements.  Any notice, request, demand, waiver, consent,
approval or other communication permitted or required under this Agreement shall
be in writing, shall refer specifically to this Agreement and shall be deemed
given only if delivered by hand or by internationally recognized overnight
delivery service that maintains records of delivery, addressed to the Parties at
their respective addresses specified in Section 13.7.2 or to

 

72

--------------------------------------------------------------------------------


 

such other address as the Party to whom notice is to be given may have provided
to the other Party in accordance with this Section 13.7.1.  Such Notice shall be
deemed to have been given as of the date delivered by hand or on the second
Business Day (at the place of delivery) after deposit with an internationally
recognized overnight delivery service.  This Section 13.7.1 is not intended to
govern the day-to-day business communications necessary between the Parties in
performing their obligations under the terms of this Agreement.

 

13.7.2.    Address for Notice.

 

If to Insmed, to:

 

10 Finderne Ave.,

Building 10, Bridgewater, NJ 08807-3365

U.S.A.

Attention: General Counsel

 

with a copy (which shall not constitute notice) to:

 

10 Finderne Ave.,

Building 10,

Bridgewater, NJ 08807-3365

U.S.A.

Attention: SVP Corporate Development

 

If to AstraZeneca, to:

 

AstraZeneca AB

SE-431 83 Mölndal

Sweden

Attention: Legal Department

 

with a copy (which shall not constitute notice) to:

 

AstraZeneca AB

Scientific Partnering and Alliances

SE-431 83 Mölndal

Sweden

Attention: Business Development Director

 

13.8.       Entire Agreement; Amendments.  This Agreement, together with the
Schedules attached hereto, sets forth and constitutes the entire agreement and
understanding between the Parties with respect to the subject matter hereof and
all prior agreements, understandings, promises and representations, whether
written or oral, with respect thereto are superseded hereby.  Each Party hereby
confirms that it is not relying on any representations or

 

73

--------------------------------------------------------------------------------


 

warranties of the other Party except as specifically set forth in this
Agreement.  No amendment, modification, release or discharge shall be binding on
the Parties unless in writing and duly executed by authorized representatives of
both Parties.  In the event of any inconsistencies between this Agreement and
any schedules or other attachments hereto, the terms of this Agreement shall
control.

 

13.9.       English Language.  This Agreement shall be written and executed in,
and all other communications under or in connection with this Agreement shall be
in, the English language.  Any translation into any other language shall not be
an official version thereof and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.

 

13.10.     Equitable Relief.  Each Party acknowledges and agrees that the
restrictions set forth in Article 8 and Article 9 are reasonable and necessary
to protect the legitimate interests of the other Party and that such other Party
would not have entered into this Agreement in the absence of such restrictions
and that any breach or threatened breach of any provision of such Articles may
result in irreparable injury to such other Party for which there will be no
adequate remedy at law.  In the event of a breach or threatened breach of any
provision of such Articles, the non-breaching Party shall be authorized and
entitled to seek from any court of competent jurisdiction injunctive relief,
whether preliminary or permanent, specific performance and an equitable
accounting of all earnings, profits and other benefits arising from such breach,
which rights shall be cumulative and in addition to any other rights or remedies
to which such non-breaching Party may be entitled in law or equity.  Both
Parties agree to waive any requirement that the other (i) post a bond or other
security as a condition for obtaining any such relief and (ii) show irreparable
harm, balancing of harms, consideration of the public interest or inadequacy of
monetary damages as a remedy.  Nothing in this Section 13.10 is intended or
should be construed, to limit either Party’s right to equitable relief or any
other remedy for a breach of any other provision of this Agreement.

 

13.11.     Waiver and Non-Exclusion of Remedies.  Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition.  The waiver by either Party hereto of any right hereunder or of the
failure to perform or of a breach by the other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by such
other Party whether of a similar nature or otherwise.  The rights and remedies
provided herein are cumulative and do not exclude any other right or remedy
provided by Applicable Law or otherwise available except as expressly set forth
herein.

 

13.12.     No Benefit to Third Parties.  Except as provided in Article 11,
covenants and agreements set forth in this Agreement are for the sole benefit of
the Parties hereto and their successors and permitted assigns and they shall not
be construed as conferring any rights on any other Persons.

 

13.13.     Further Assurance.  Each Party shall duly execute and deliver or
cause to be duly executed and delivered, such further instruments and do and
cause to be done such further acts and things, including the filing of such
assignments, agreements, documents and

 

74

--------------------------------------------------------------------------------

 

instruments, as may be necessary or as the other Party may reasonably request in
connection with this Agreement or to carry out more effectively the provisions
and purposes hereof or to better assure and confirm unto such other Party its
rights and remedies under this Agreement.

 

13.14.    Relationship of the Parties.  It is expressly agreed that AstraZeneca,
on the one hand and Insmed, on the other hand, shall be independent contractors
and that the relationship between the two Parties shall not constitute a
partnership, joint venture or agency.  Neither AstraZeneca, on the one hand, nor
Insmed, on the other hand, shall have the authority to make any statements,
representations or commitments of any kind or to take any action that will be
binding on the other, without the prior written consent of the other Party to do
so.  All persons employed by a Party shall be employees of such Party and not of
the other Party and all costs and obligations incurred by reason of any such
employment shall be for the account and expense of such first Party.

 

13.15.    References.  Unless otherwise specified, (i) references in this
Agreement to any Article, Section, Schedule or Exhibit shall mean references to
such Article, Section, Schedule or Exhibit of this Agreement, (ii) references in
any Section to any clause are references to such clause of such Section and
(iii) references to any agreement, instrument or other document in this
Agreement refer to such agreement, instrument or other document as originally
executed or, if subsequently amended, replaced or supplemented from time to
time, as so amended, replaced or supplemented and in effect at the relevant time
of reference thereto.

 

13.16.    Construction.  Except where the context otherwise requires, wherever
used, the singular shall include the plural, the plural the singular, the use of
any gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (and/or).  Whenever this Agreement refers to a number of days,
unless otherwise specified, such number refers to calendar days.  The captions
of this Agreement are for convenience of reference only and in no way define,
describe, extend or limit the scope or intent of this Agreement or the intent of
any provision contained in this Agreement.  The term “including,” “include,” or
“includes” as used herein shall mean including, without limiting the generality
of any description preceding such term.  The language of this Agreement shall be
deemed to be the language mutually chosen by the Parties and no rule of strict
construction shall be applied against either Party hereto.

 

13.17.    Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may be
executed by facsimile, PDF format via email or other electronically transmitted
signatures and such signatures shall be deemed to bind each Party hereto as if
they were original signatures.

 

[SIGNATURE PAGE FOLLOWS.]

 

75

--------------------------------------------------------------------------------


 

THIS AGREEMENT IS EXECUTED by the authorized representatives of the Parties as
of the date first written above.

 

 

ASTRAZENECA AB (publ.)

INSMED INCORPORATED

 

 

 

 

By:

/s/ Maarten Kraan

 

By:

/s/ William H. Lewis

 

 

 

 

 

Name: Maarten Kraan

Name: William H. Lewis

 

 

Title: R&I IMed Head

Title: President and CEO

 

[Signature Page to License Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1.5(ii) - Insmed Anti-Corruption Rules and Policies

 

Insmed Anti-Corruption Policy

 

Purpose and Scope

 

Insmed has a zero-tolerance approach to bribery and corruption, and is committed
to observing high standards of ethical conduct in its operations in the U.S. and
around the world.  This includes complying with laws that prohibit bribery and
other forms of corrupt conduct, including the U.S. Foreign Corrupt Practices Act
(FCPA), as well as state laws and the local anti-bribery and anti-corruption
laws of the countries in which we operate, such as the UK Bribery Act.

 

Insmed is an increasingly global company operating in the highly specialized
orphan drug sector.  Insmed’s important work in this sector raises unique
anti-corruption risks.  Because the community of health care professionals
(HCPs) focusing on the rare disorders treated by Insmed products is relatively
small, the same HCPs who treat patients with these conditions also may partner
with Insmed in research, training, pre-clinical, advisory, and other
activities.  As a result, Insmed must be vigilant in assuring that all
interactions with HCPs outside the U.S., as well as all interactions with
foreign regulators, comply with applicable laws and rules and do not raise
conflicts of interest.

 

With this context in mind, this policy sets forth standards to which all
officers, directors, and employees of Insmed operating anywhere in the world
must adhere.  Insmed also requires its consultants, vendors, suppliers, and
other representatives to abide by its ethical standards.

 

Failure to comply with this policy could result in substantial criminal and
civil fines or other penalties against Insmed, and could cause reputational
damage to the company.  Individual employees could also face adverse
consequences including termination, fines, criminal charges and/or imprisonment
for their role in any failure to comply with these policies, or failure to
properly oversee activities that raise compliance concerns.

 

Policy Against Bribery and Corruption

 

Insmed prohibits bribery and other corrupt conduct in any form.  Bribery,
kickbacks, and other improper inducements involving HCPs, government officials,
and others in the commercial marketplace such as customers, competitors, and
suppliers, are prohibited.

 

S-1

--------------------------------------------------------------------------------


 

The basic rule is straightforward:

 

·                  No Insmed officer, director, employee, distributor, agent, or
other representative worldwide may, directly or indirectly, offer, promise, pay,
give, or authorize any financial or other advantage, or anything else of value,
to any other person or organization, with the intent to exert improper influence
over the recipient, induce the recipient to violate his or her duties, secure an
improper advantage for Insmed, or improperly reward the recipient for past
conduct.

 

·                  Insmed policy also prohibits requesting, agreeing to receive,
or accepting a bribe, kickback, or any other improper financial or other
advantage.

 

No person subject to this policy will suffer adverse consequences for refusing
to offer, promise, pay, give, or authorize any such improper benefit, advantage
or reward, even if this results in the loss of business to Insmed.

 

Employees may not use personal funds, benefits, or other items of value  to
accomplish what is otherwise prohibited by this policy.

 

Bribery of Health Care Professionals and Government Officials

 

The prohibition against bribery applies with special force to our interactions
with government officials.  Under laws such as the FCPA, HCPs outside the U.S.
may be considered government officials for purposes of anti-corruption laws, by
virtue of their employment by or affiliation with government entities or public
institutions.  For purposes of this policy, therefore, “government official”
includes all of the following:

 

·                  officers and employees of any national, regional, local, or
other governmental entity, including regulators, elected officials, and
employees of public institutions;

 

·                  directors, officers and employees (regardless of their
seniority) of enterprises that a non-U.S. government controls or in which it
owns a majority interest, including hospitals and other medical facilities;

 

·                  candidates for political office, political parties, and
political party officials;

 

·                  officers, employees, and representatives of public
(quasi-governmental) international organizations, such as the World Health
Organization; and

 

·                  any private person acting temporarily in an official capacity
for or on behalf of any of the foregoing (such as a consultant retained by a
government agency).

 

S-2

--------------------------------------------------------------------------------


 

Government officials include:  employees of health ministries, other regulators,
customs officials, government consultants, and all HCPs who work for a
government-owned, government-run, or other public institution outside the U.S.

 

Specific Policies and Procedures

 

Providing any benefit to an HCP, government official, or another person could be
viewed as a bribe if it is intended to induce the recipient to violate a duty of
loyalty or to obtain an improper benefit for Insmed.  Benefits that fall within
the scope of anti-corruption laws can include cash and cash equivalents, gifts,
meals, entertainment, donations to a favored charity, loans, travel expenses,
and job placements.

 

The policies and procedures in this section are directed at specific types of
transactions and interactions that may occur during the course of our business
and that warrant particular vigilance from an anti-corruption compliance
perspective.  Many of the issues mentioned below are addressed in further detail
in separate policies and SOPs.

 

1.1                               Third Party Representatives

 

The FCPA and many other anti-corruption laws regulate indirect, as well as
direct, payments and benefits.  These laws thus apply to benefits provided by
third parties such as distributors, agents, regulatory or market research
consultants, clinical research organizations, customs brokers, and other
representatives acting on behalf of Insmed.  The risk that a representative will
take actions that could subject Insmed to liability is highest when a
representative is dealing with government personnel and non-U.S. HCPs.

 

You must comply with the policies and procedures set forth in Anti-Corruption
Policy SOP A:  Engagement of Third Party Representatives in order to hire a
Third Party Representative.  A “Third Party Representative” is any person or
entity other than employees, officers, or directors of Insmed who is expected to
interact with non-U.S. government officials or non-U.S. HCPs in the course of
performing services for Insmed or promoting or selling Insmed products.  Please
note that Anti-Corruption Policy SOP A:  Engagement of Third Party
Representatives applies whenever a third party might interact with non-U.S.
government officials or non-U.S. HCPs on Insmed’s behalf; however, when Insmed
hires a consultant who will not interact with non-U.S. government officials or
HCPs on behalf of Insmed and the consultant is a non-U.S. HCP, Anti-Corruption
Policy SOP B: Consulting Agreements with Non-U.S. Health Care Professionals
applies.

 

S-3

--------------------------------------------------------------------------------


 

Third Party Representatives can include consultants retained for regulatory,
market access or reimbursement assistance, clinical research organizations,
sales agents, distributors, and customs brokers.

 

1.2                               Consulting Agreements with Non-U.S. HCPs

 

It is permissible for Insmed to contract with a qualified HCP for legitimate
services relevant to the company’s business in exchange for compensation that
does not exceed fair market value.  All engagements of non-U.S. HCPs to provide
services to Insmed — such as serving on an advisory board or providing training
services to Insmed — must comply with Anti-Corruption Policy SOP B:  Consulting
Agreements with Non-U.S. Health Care Professionals, including (i) the
requirement that all such agreements be governed by written contracts; and
(ii) the prohibition against using a consulting agreement to induce the
prescribing, purchasing, or favorable formulary treatment of Insmed products.

 

1.3                               Grants to Non-U.S. HCPs to Attend Educational
and Scientific Events

 

It is permissible for Insmed to provide financial support to enable a qualified
HCP outside the U.S. to attend a medical congress, continuing medical education
(CME) event, or similar educational or scientific meeting in order to expand the
HCP’s medical knowledge.  Grants to non-U.S. HCPs must comply with the Insmed
Grants, Contributions, and Sponsorships Policy and related SOP: Grant Request
Management, including (i) the prohibition against providing a grant to induce
the prescribing, purchasing, or favorable formulary treatment of Insmed
products; and (ii) the requirement that any grant to an HCP must have as its
primary purpose the expansion of the HCP’s medical knowledge in the HCP’s area
of expertise and an area of expertise relevant to Insmed.  Grants to U.S. HCPs
are prohibited.

 

1.4                               Grants, Sponsorships, and Other Support to
Organizations and Institutions

 

Insmed may make grants and sponsorships to legitimate medical and educational
organizations to support an educational program, support research, or otherwise
to further the recipient organization’s legitimate mission.  No grant or
sponsorships may be used to confer a personal benefit on an HCP or other
government official or be made as part of an exchange of favors.  The provision
of any grants or sponsorships to organizations and institutions — including a
foundation, patient advocacy group, or similar organization — and to sponsor
educational programs organized by a legitimate medical or educational
organization, must comply with Insmed’s Grants, Contributions, and Sponsorships
Policy and the related SOP: Grant Management Request.  Support for patient
advocacy groups must also comply with the Global SOP on Interactions with
Patients, Patient Advocacy Groups and Related Stakeholders.

 

S-4

--------------------------------------------------------------------------------


 

1.5                               Gifts, Meals, and Hospitality

 

Any gifts, meals, or hospitality provided in connection with Insmed’s business
must be modest in value, infrequently provided, consistent with applicable
industry codes, and of a nature that would not embarrass Insmed if publicly
disclosed.  Lavish meals or gifts and similar benefits are prohibited.  Gifts,
meals, or hospitality provided to a non-U.S. government official or HCP must
comply with Anti-Corruption Policy SOP C on Travel, Gifts, Meals, and
Hospitality Provided to Health Care Professionals and Government Officials
Outside the U.S.

 

1.6                               Travel for Non-U.S. HCPs and Government
Officials

 

As with other benefits, the provision of travel, lodging, or related expenses to
a government official or HCP outside the U.S. should be approached with
caution.  Travel and related expenses may only be provided when offered in
connection with a legitimate business purpose such as a meeting to discuss
Insmed products.  You must contact the Compliance Department for approval before
providing travel to a government official or HCP unless that travel is covered
by an approved consulting or speaker agreement or is part of an approved
sponsorship to attend a medical educational event.  The Compliance Department
may designate a regional lawyer to review and approve the proposed travel.

 

The Compliance Department or its designee will approve travel expenses only when
the following criteria are met:

 

·                  The travel must be for a legitimate business purpose related
to the government official’s or HCP’s performance of lawful duties;

 

·                  Expenses covered are reasonable in value and not excessive or
lavish;

 

·                  No friends or family members are traveling at Insmed’s
expense; and

 

·                  The travel is transparent to the recipient’s employer and/or
organization.

 

Payments must be made directly to the airline, hotel, or other vendor whenever
possible.  Insmed will only make a reimbursement against a written receipt if
direct payment is not reasonably possible, and then only for expenses actually
incurred.  Per diem payments are prohibited.

 

S-5

--------------------------------------------------------------------------------


 

1.7                               Charitable and Product Donations

 

Insmed funds may be used for charitable purposes only if the funding is used for
a bona fide charitable purpose and without expectation of favor or return to
Insmed.  Any benefit received by Insmed must be minimal and incidental to the
main purpose of the charitable contribution.  No donation may be used to confer
a personal benefit on an HCP or other government official or may be made as part
of exchange of favors.  Insmed will not make donations in cases where a
government official or HCP has promised any benefit or made any threat in
connection with the donation.   Charitable contributions may not be made to
individuals or on behalf of individuals.

 

The provision of any charitable donation must comply with Insmed’s Grants,
Contributions, and Sponsorships Policy and the related SOP: Grant Management
Request.  Support for patient advocacy groups must also comply with the Global
SOP on Interactions with Patients, Patient Advocacy Groups and Related
Stakeholders.

 

Participation in programs where Insmed provides product free of charge, such as
compassionate or early access programs, must comply with the Compassionate
Use/Emergency Named Patient Program (CUENPP) for an Insmed Investigational
Product SOP.

 

Questions to Consider Before Seeking Approval of a Charitable or Production
Donation:

 

·                  Is the donation consistent with Insmed charitable giving
practices?

 

·                  Was the donation requested by anyone and why?

 

·                  Is the charity affiliated with a government agency?

 

·                  Is the charity affiliated with an HCP, a government official,
or such a person’s family member(s)?

 

·                  Could the donation result in a personal benefit for an HCP, a
government official, or such a person’s family member(s)?

 

·                  Is the donation being given with the expectation of anything
in return?

 

S-6

--------------------------------------------------------------------------------


 

1.8                               Political Contributions

 

As set forth in the Code of Business Conduct and Ethics, Insmed prohibits the
use of corporate funds, resources or property for the support of political
parties or political candidates for any office unless approved in advance by
Insmed’s Board of Directors.

 

1.9                               Employment Decisions

 

Insmed may not provide a job or internship to a government official or HCP, or a
member of their family, in order to gain influence with the HCP or official.  If
an HCP or government official offers to give a benefit to Insmed or threatens to
take adverse action in connection with a hiring decision, the suggested
candidate cannot be hired.

 

1.10                        Facilitating Payments

 

A facilitating payment is a small payment to secure or expedite a routine
government action by a non-U.S. government official, such as obtaining a visa. 
Facilitating payments are impermissible under the local laws of the countries
where Insmed does business and are prohibited under Insmed policy.

 

1.11                        Joint Ventures, Mergers, and Acquisitions

 

When Insmed seeks to acquire a company or business, or enter into a joint
venture with a company that has operations or sales outside the U.S., the due
diligence Insmed performs on the target company must include an anti-corruption
component.  Insmed employees must consult the Legal and Compliance Departments
for specific guidance on conducting anti-corruption due diligence.

 

Post-acquisition integration plans must include a process for extending Insmed’s
anti-corruption policies and procedures to the acquired company and training
employees of the target company in those policies and procedures.

 

For co-marketing or co-promotion agreements, consult with the Legal and
Compliance Departments for guidance.

 

S-7

--------------------------------------------------------------------------------

 

Maintain Accurate Books and Records

 

Payments made to Third Party Representatives, HCPs, and other third parties must
be accurately recorded in Insmed’s corporate books, records, and accounts in a
timely manner and in reasonable detail.  Undisclosed or unrecorded accounts may
not be established for any purpose.  False, misleading, incomplete, inaccurate,
or artificial entries in the books and records of Insmed are strictly
prohibited.  Written contracts with counterparties must accurately reflect the
economics of the agreement.

 

Training

 

Insmed employees must undergo periodic training covering anti-corruption laws
and the anti-corruption policies and procedures set forth in this policy and
related standard operating procedures.  Training should occur on a schedule to
be determined by the Compliance Department.

 

Seeking Advice and Reporting Potential Violations

 

If you know of or suspect any violations of any anti-corruption law or any
provision of this policy, you must immediately report the matter to your manager
or a member of the Legal or Compliance Departments.  You also should contact the
Legal or Compliance Department if you have any questions about what is
permissible under the FCPA or other anti-corruption laws.

 

When in doubt, seek advice.  Corruption-related issues can have significant
consequences for Insmed and for employees who make poor judgments.  Do not feel
it is your responsibility to make those difficult judgment calls alone.

 

Related Policies and Procedures

 

The following Insmed policies and procedures supplement this Anti-Corruption
Policy:

 

·                  Anti-Corruption Policy SOP A:  Engagement of Third Party
Representatives

·                  Anti-Corruption Policy SOP B:  Consulting Agreements with
Non-U.S. Health Care Professionals

·                  Anti-Corruption Policy SOP C:  Travel, Gifts, Meals, and
Entertainment Provided to Health Care Professionals and Government Officials
Outside the United States

·                  Grants, Contributions, and Sponsorships Policy

·                  SOP :  Grant Request Management

·                  SOP:  Determination of Fair Market Value Compensation for
European Expert Services

·                  SOP:  Determination of Fair Market Value Compensation for
U.S. Expert Services

 

S-8

--------------------------------------------------------------------------------


 

·                  Global SOP on Interactions with Patients, Patient Advocacy
Groups and Related Stakeholders

·                  Code of Business Conduct and Ethics

 

S-9

--------------------------------------------------------------------------------


 

Schedule 1.12 — AstraZeneca Know-How

 

The following list refers to the documents that were provided by AstraZeneca to
Insmed in the electronic data room used by Insmed to conduct its due diligence
activities in connection with the Agreement.

 

[***]

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

S-10

--------------------------------------------------------------------------------


 

Schedule 1.14 — AstraZeneca Regulatory Documentation

 

The following list refers to the documents that were provided by AstraZeneca to
Insmed in the electronic data room used by Insmed to conduct its due diligence
activities in connection with the Agreement.

 

[***]

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

S-11

--------------------------------------------------------------------------------


 

Schedule 1.52 - Existing Patents

 

[***]

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

S-12

--------------------------------------------------------------------------------


 

Schedule 1.72 — In-License Agreements

 

[***]

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

S-13

--------------------------------------------------------------------------------

 

Schedule 3.1 — Material Terms of Supply Agreement

 

In accordance with Section 3.1 of the License Agreement (the “License
Agreement”) by and between AstraZeneca AB, a company incorporated in Sweden
under no. 556011-7482 with its registered office at SE-151 85 Södertälje, Sweden
and with offices at SE-431 83 Mölndal, Sweden (“AstraZeneca”) and Insmed
Incorporated, a Virginia corporation with offices at 10 Finderne Ave., Building
10, Bridgewater, NJ 08807-3365 U.S.A. (“Insmed”), this Schedule 3.1 sets forth
the material terms of the Supply Agreement to be entered into by and between
AstraZeneca and Insmed.  All capitalized terms used herein and not defined shall
have the meanings given to such terms in the License Agreement.

 

A.                                    Tablet Manufacture.

 

In [***], Insmed would purchase from AstraZeneca tablets of Licensed Products
according to the following specifications:

 

Tablet

 

Volume

 

Packaging

 

Shelf life

 

Date of
manufacture

 

Price per
tablet ($)

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

After [***], Insmed may purchase from AstraZeneca tablets of Licensed Products,
which tablets shall be manufactured using GMP bulk API held by AstraZeneca,
according to the following specifications:

 

Tablet

 

Volume

 

Packaging

 

Shelf life

 

Date of
manufacture

 

Price per
tablet ($)

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

B.                                    Supply of Bulk API.

 

[***]

 

C.                                    Miscellaneous.

 

Licensed Products and Bulk API would be delivered [***].

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

S-14

--------------------------------------------------------------------------------


 

Schedule 4.1.2 — Development Plan

 

[***]

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

S-15

--------------------------------------------------------------------------------


 

Schedule 4.2.1(ii) — Assigned Regulatory Documentation

 

[***]

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

S-16

--------------------------------------------------------------------------------

 

Schedule 9.4 — Press Release

 

[g10412kk23i001.jpg]

 

Insmed Announces Worldwide License Agreement with AstraZeneca for Oral DPP1
Inhibitor

 

Insmed expects to advance compound into a phase 2 dose-ranging study in
non-cystic fibrosis bronchiectasis in 2017

 

BRIDGEWATER, N.J., October 5, 2016 (GLOBE NEWSWIRE) — Insmed Incorporated
(Nasdaq: INSM), a global biopharmaceutical company focused on the unmet needs of
patients with rare diseases, today announced a licensing agreement with
AstraZeneca (NYSE: AZN) for global exclusive rights to AZD7986, a novel oral
inhibitor of dipeptidyl peptidase I (DPP1, also known as cathepsin C). DPP1 is
an enzyme that catalyzes the activation of neutrophil serine proteases (NSPs),
which play a key role in pulmonary diseases such as non-cystic fibrosis
bronchiectasis (non-CF bronchiectasis).

 

Insmed has renamed the compound INS1007 and will pursue an initial indication of
non-CF bronchiectasis, a rare, progressive, neutrophil-driven pulmonary disorder
in which the bronchi become permanently dilated due to chronic inflammation and
infection. Symptoms include chronic cough, excessive sputum production,
shortness of breath, and repeated respiratory infections, which can worsen the
underlying condition. The estimated global prevalence of non-CF bronchiectasis
exceeds 2 million, of which at least 110,000 cases are in the United States.
There is currently no cure for non-CF bronchiectasis.

 

Bronchiectasis increases susceptibility to nontuberculous mycobacterial (NTM)
lung disease, and up to 50 percent of patients with bronchiectasis may also have
an active NTM infection. NTM lung disease is a rare and often chronic infection
that is capable of causing irreversible lung damage and can be fatal. Insmed is
currently advancing a global phase 3 clinical study of ARIKAYCE (liposomal
amikacin for inhalation) in NTM lung disease. Insmed has also completed a phase
2 study of ARIKAYCE for the treatment of chronic Pseudomonas aeruginosa
infection in non-CF bronchiectasis.

 

“With this transaction we have added a highly complementary therapy that aligns
perfectly with our established expertise in rare pulmonary diseases,” said Will
Lewis, president and chief executive officer of Insmed. “Because NTM lung
disease and bronchiectasis often co-exist, we can readily leverage our existing
relationships with physician experts around the world who are eagerly awaiting
new treatment options. We continue to expect patient enrollment in our phase 3
study of ARIKAYCE to conclude later this year and to report top line data in
2017. We expect that when approved, ARIKAYCE and INS1007 will allow us to
provide great value to the patients who are living with NTM lung disease and
bronchiectasis, as well as the physicians who treat them.”

 

S-17

--------------------------------------------------------------------------------


 

“We are pleased to be working with Insmed on this program from our early stage
respiratory portfolio, which represents a novel approach to treating
bronchiectasis,” said Maarten Kraan, head of the Respiratory and Inflammation
Innovative Medicines Unit at AstraZeneca. “Insmed has the expertise and
experience required to take AZD7986 forward in this important indication and
bring about results that we hope will benefit patients in the future.”

 

In a phase 1 study of healthy volunteers AZD7986 was well tolerated and
demonstrated inhibition of the activity of the NSP neutrophil elastase in a dose
and concentration dependent manner. In preclinical studies, AZD7986 was shown to
effectively and reversibly inhibit DPP1 and the activation of NSPs within
maturing neutrophils. Insmed is completing its plans for a phase 2 study in
non-CF bronchiectasis. The study is expected to begin in 2017.

 

Under the terms of the agreement, Insmed will pay AstraZeneca an upfront payment
of $30 million. AstraZeneca will be eligible to receive future payments totaling
$120 million in future clinical regulatory and sales related milestones.
AstraZeneca would also be entitled to receive tiered royalties ranging from a
high single-digit to mid-teen. In addition, the agreement provides AstraZeneca
with the option to negotiate a future agreement with Insmed for
commercialization of AZD7986/INS1007 in chronic obstructive pulmonary disease or
asthma.

 

Insmed recently closed a $55 million debt agreement with Hercules Capital, Inc.,
which refinanced the company’s existing debt and will add $30 million of new
debt to fund the upfront payment. The company confirms its cash operating
expense guidance for the second half of 2016 of $62 to $72 million. Going
forward the company remains committed to maintaining a disciplined use of
capital that ensures key corporate activities pertaining to its priority
ARIKAYCE and INS1007 programs are fully resourced.

 

About INS1007

 

INS1007 is a small molecule, reversible inhibitor of dipeptidyl peptidase I
(DPP1), an enzyme responsible for activating neutrophil serine proteases (NSPs)
in neutrophils when they are formed in the bone marrow. Neutrophils are the most
common type of white blood cell and play an essential role in pathogen
destruction and inflammatory mediation. Neutrophils contain three NSPs
(neutrophil elastase, proteinase 3, and cathepsin G) that have been implicated
in a variety of inflammatory diseases.  In chronic inflammatory lung diseases,
neutrophils accumulate in the airways and result in excessive active NSPs that
cause lung destruction and inflammation. INS1007 may decrease the damaging
effects of inflammatory diseases, such as non-cystic fibrosis bronchiectasis, by
inhibiting DPP1 and its activation of NSPs.

 

About Insmed

 

Insmed Incorporated is a global biopharmaceutical company focused on the unmet
needs of patients with rare diseases. The company is advancing a global phase 3
clinical study of ARIKAYCE (liposomal amikacin for inhalation) in nontuberculous
mycobacteria (NTM) lung disease, a rare and often chronic infection that is
capable of causing irreversible lung damage and can be fatal. There are
currently no products indicated for the treatment of NTM lung disease in the
United States or European Union. The company’s earlier-stage clinical pipeline
includes INS1009, a nebulized prodrug formulation of treprostinil that the
company believes may offer a differentiated product profile with therapeutic
potential in rare pulmonary disorders such as pulmonary arterial hypertension
(PAH), idiopathic pulmonary fibrosis (IPF), sarcoidosis, and severe refractory
asthma. To complement its internal research, Insmed actively seeks in-

 

S-18

--------------------------------------------------------------------------------


 

licensing opportunities for a broad range of rare diseases.  For more
information, visit www.insmed.com.

 

“Insmed” and “ARIKAYCE” are the company’s trademarks. All other trademarks,
trade names or service marks appearing in this press release are the property of
their respective owners.

 

S-19

--------------------------------------------------------------------------------


 

About AstraZeneca

 

AstraZeneca is a global, science-led biopharmaceutical company that focuses on
the discovery, development and commercialisation of prescription medicines,
primarily for the treatment of diseases in three therapy areas — Respiratory and
Autoimmunity, Cardiovascular and Metabolic Diseases, and Oncology. The company
is also active in inflammation, infection and neuroscience through numerous
collaborations. AstraZeneca operates in over 100 countries and its innovative
medicines are used by millions of patients worldwide. For more information
please visit: www.astrazeneca.com

 

Forward-looking statements

 

This press release contains forward looking statements.  “Forward-looking
statements,” as that term is defined in the Private Securities Litigation Reform
Act of 1995, are statements that are not historical facts and involve a number
of risks and uncertainties.  Words herein such as “may,” “will,” “should,”
“could,” “would,” “expects,” “plans,” “anticipates,” “believes,” “estimates,”
“projects,” “predicts,” “intends,” “potential,” “continues,” and similar
expressions (as well as other words or expressions referencing future events,
conditions or circumstances) identify forward-looking statements.

 

Forward-looking statements are based upon the company’s current expectations and
beliefs, and involve known and unknown risks, uncertainties and other factors,
which may cause actual results, performance and achievements and the timing of
certain events to differ materially from the results, performance, achievements
or timing discussed, projected, anticipated or indicated in any forward-looking
statements. Such factors include, among others, the factors discussed in Item 1A
“Risk Factors” in the company’s Annual Report on Form 10-K for the year ended
December 31, 2015 and subsequent quarterly reports on Form 10-Q, and the
following: the ability to successfully develop INS1007 (formerly known as
AZD7986) for the treatment of non-CF bronchiectasis; the ability to complete
development of, receive, and maintain regulatory approval for, and successfully
commercialize ARIKAYCE, INS1007 (formerly known as AZD7986), and INS1009; the
number of patients enrolled and the timing of patient enrollment in the
company’s global phase 3 clinical study of ARIKAYCE; estimates of expenses and
future revenues and profitability; status, timing, and the results of
preclinical studies and clinical trials and preclinical and clinical data
described herein; the sufficiency of preclinical and clinical data in obtaining
regulatory approval for the company’s product candidates; the timing of
responses to information and data requests from the US Food and Drug
Administration, the European Medicines Agency, and other regulatory authorities;
expectation as to the timing of regulatory review and approval; estimates
regarding capital requirements and the needs for additional financing, including
for payment milestones and royalty obligations under the license agreement;
estimates of the size of the potential markets for product candidates; selection
and licensing of product candidates; ability to attract third parties with
acceptable development, regulatory and commercialization expertise; the benefits
to be derived from corporate license agreements and other third party efforts,
including those relating to the development and commercialization of product
candidates; the degree of protection afforded to the company by its intellectual
property portfolio; the safety and efficacy of product candidates; sources of
revenues and anticipated revenues, including contributions from license
agreements and other third party efforts for the development and
commercialization of products; ability to create an effective direct sales and
marketing infrastructure for products the company elects to market and sell
directly; the rate and degree of market acceptance of product candidates; the
impact of any litigation the company is a party to, including, without
limitation, the class action lawsuit

 

S-20

--------------------------------------------------------------------------------


 

recently filed against the company; the timing, scope and rate of reimbursement
for product candidates; the success of other competing therapies that may become
available; and the availability of adequate supply and manufacturing capacity
and quality for product candidates.

 

The company cautions readers not to place undue reliance on any such
forward-looking statements, which speak only as of the date they are made.
Insmed disclaims any obligation, except as specifically required by law and the
rules of the Securities and Exchange Commission, to publicly update or revise
any such statements to reflect any change in expectations or in events,
conditions or circumstances on which any such statements may be based, or that
may affect the likelihood that actual results will differ from those set forth
in the forward-looking statements.

 

Insmed Incorporated:

Susan Mesco

Head of Investor Relations

908-947-4326

 

###

 

S-21

--------------------------------------------------------------------------------


 

Schedule 9.5.2 — Pending and Planned Publications

 

Submitted

 

[***]

 

Planned

 

[***]

 

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

S-22

--------------------------------------------------------------------------------
